 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
U.S. $400,000,000



MASTER REPURCHASE AGREEMENT (VFCC)



by and among



NRFC WA HOLDINGS, LLC,
NRFC WA HOLDINGS II, LLC,
NRFC WA HOLDINGS VII, LLC,
NRFC WA HOLDINGS X, LLC,
NRFC WA HOLDINGS XI, LLC,
NRFC WA HOLDINGS XII, LLC,
as the Seller



VARIABLE FUNDING CAPITAL COMPANY LLC,
as a Purchaser



WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Swingline Purchaser



WACHOVIA CAPITAL MARKETS, LLC,
as the Deal Agent



and



NORTHSTAR REALTY FINANCE CORP.,
NORTHSTAR REALTY FINANCE L.P.
as the Guarantor





Dated as of May 14, 2007



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



       
Page
          ARTICLE I DEFINITIONS  
2
Section 1.1
 
Certain Defined Terms
 
2
Section 1.2
 
Interpretation
 
38
      ARTICLE II PURCHASE OF ELIGIBLE ASSETS  
39
Section 2.1
 
Purchase and Sale
 
39
Section 2.2
 
Transaction Mechanics; Related Matters
 
39
Section 2.3
 
Optional Repurchase
 
43
Section 2.4
 
Extension of Facility Maturity Date and Funding Expiration Date
 
44
Section 2.5
 
Payment of Price Differential
 
44
Section 2.6
 
[Reserved]
 
45
Section 2.7
 
Margin Maintenance
 
45
Section 2.8
 
Income Payments
 
45
Section 2.9
 
Payment, Transfer and Custody
 
46
Section 2.10
 
[Reserved]
 
47
Section 2.11
 
Hypothecation or Pledge of Purchased Assets
 
47
Section 2.12
 
Fees
 
48
Section 2.13
 
Increased Costs; Capital Adequacy; Illegality
 
48
Section 2.14
 
Taxes
 
50
Section 2.15
 
Obligations Absolute
 
51
Section 2.16
 
Swingline Purchasers
 
51
Section 2.17
 
Temporary Increases
 
52
      ARTICLE III CONDITIONS TO TRANSACTIONS  
52
Section 3.1
 
Conditions to Closing and Initial Purchase
 
52
Section 3.2
 
Conditions Precedent to all Transactions
 
53
      ARTICLE IV REPRESENTATIONS AND WARRANTIES  
57
Section 4.1
 
Representations and Warranties
 
57
      ARTICLE V COVENANTS  
65
Section 5.1
 
Covenants
 
65
      ARTICLE VI ADMINISTRATION AND SERVICING  
75
Section 6.1
 
Servicing
 
75
Section 6.2
 
Seller as Servicer
 
75
Section 6.3
 
Third Party Servicer
 
75
Section 6.4
 
Duties of the Seller
 
76
Section 6.5
 
Authorization of the Seller
 
76
Section 6.6
 
Event of Default
 
77
Section 6.7
 
Inspection
 
77
Section 6.8
 
Payment of Certain Expenses by Servicer
 
77
Section 6.9
 
Pooling and Servicing Agreements
 
77
Section 6.10
 
Servicer Default
 
78
Section 6.11
 
Servicer
 
78
      ARTICLE VII [RESERVED]  
78
      ARTICLE VIII SECURITY INTEREST  
78
Section 8.1
 
Security Interest
 
78
Section 8.2
 
Release of Lien on Purchased Assets
 
81
Section 8.3
 
Further Assurances
 
81

 
i

--------------------------------------------------------------------------------


 
Section 8.4
 
Remedies
 
81
Section 8.5
 
Purchaser’s Duty of Care
 
81
      ARTICLE IX [RESERVED]  
82
      ARTICLE X EVENTS OF DEFAULT  
82
Section 10.1
 
Events of Default
 
82
Section 10.2
 
Remedies
 
84
Section 10.3
 
Determination of Events of Default
 
87
      ARTICLE XI INDEMNIFICATION  
88
Section 11.1
 
Indemnification by the Seller
 
88
Section 11.2
 
After-Tax Basis
 
89
      ARTICLE XII THE DEAL AGENT  
89
Section 12.1
 
Deal Agent
 
89
      ARTICLE XIII MISCELLANEOUS  
91
Section 13.1
 
Amendments and Waivers
 
91
Section 13.2
 
Notices and Other Communications
 
91
Section 13.3
 
Set-offs
 
92
Section 13.4
 
No Waiver; Etc.
 
92
Section 13.5
 
Binding Effect
 
93
Section 13.6
 
Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue
 
93
Section 13.7
 
Jurisdiction; Waiver of Jury Trial
 
94
Section 13.8
 
Costs, Expenses and Taxes
 
94
Section 13.9
 
Legal Matters
 
95
Section 13.10
 
Recourse
 
95
Section 13.11
 
Protection of Right, Title and Interest; Further Action Evidencing Transactions
 
96
Section 13.12
 
Term of this Agreement
 
96
Section 13.13
 
Confidentiality
 
97
Section 13.14
 
Execution in Counterparts
 
98
Section 13.15
 
Seller’s Waiver of Setoff
 
99
Section 13.16
 
Assignments and Participations; Hypothecation of Purchased Assets
 
99
Section 13.17
 
Single Agreements
 
99
Section 13.18
 
Disclosure Relating to Certain Federal Protections
 
99
Section 13.19
 
Intent
 
100
Section 13.20
 
Review of Due Diligence and Books and Records
 
101
Section 13.21
 
Use of Employee Plan Assets
 
101
Section 13.22
 
Time of the Essence
 
102
Section 13.23
 
Construction
 
102
Section 13.24
 
Joint and Several Obligations
 
102
Section 13.25
 
No Proceedings
 
103
Section 13.26
 
Third Party Beneficiary
 
103
Section 13.27
 
Heading and Exhibits
 
103

 
ii

--------------------------------------------------------------------------------




SCHEDULES


Schedule 1
 
Representations and Warranties Regarding Mortgage Assets
 
Schedule 2
 
List of Accounts
 
Schedule 3
 
List of Existing Financing Facilities
 
Schedule 4
 
Organizational Chart
 
Schedule 5
 
List of UCC Filing Locations
 
Schedule 6
 
List of Approved Servicers
 
Schedule 7
 
Trust Preferred Securities
 

 
EXHIBITS


Exhibit I
 
Form of Transaction Request
 
Exhibit II
 
Form of Confirmation
 
Exhibit III
 
[Reserved]
 
Exhibit IV-1
 
Form of Power of Attorney of Seller
 
Exhibit IV-2
 
Form of Power of Attorney of Pledgor
 
Exhibit V
 
Form of Account Control Agreement
 
Exhibit VI
 
Form of Securities Account Control Agreement
 
Exhibit VII
 
Form of Servicer Redirection Notice
 
Exhibit VIII
 
Form of Compliance Certificate
 
Exhibit IX
 
Form of Purchased Asset Data Summary
 
Exhibit X
 
Form of Margin Deficit Notice
 
Exhibit XI
 
Form of Assignment
 
Exhibit XII-A
 
Form of Seller’s Release Letter
 
Exhibit XII-B
 
Form of Warehouse Lender’s Release Letter
 



iii

--------------------------------------------------------------------------------


 
MASTER REPURCHASE AGREEMENT (VFCC)



THIS MASTER REPURCHASE AGREEMENT (VFCC) (as amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time, the
“Agreement”) is made as of this 14th day of May, 2007, by and among:


(1) NRFC WA HOLDINGS, LLC, a Delaware limited liability company, NRFC WA
HOLDINGS II, LLC, a Delaware limited liability company, NRFC WA HOLDINGS VII,
LLC, a Delaware limited liability company, NRFC WA HOLDINGS X, LLC, a Delaware
limited liability company, NRFC WA HOLDINGS XI, LLC, a Delaware limited
liability company, and NRFC WA HOLDINGS XII, LLC, a Delaware limited liability
company, as the Seller;


(2) VARIABLE FUNDING CAPITAL COMPANY LLC, a Delaware limited liability company
(together with its successors and assigns, “VFCC”), as a Purchaser;


(3) WACHOVIA BANK, NATIONAL ASSOCIATION (together with its successors and
assigns, “Wachovia”), as the Swingline Purchaser;


(4) WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability company
(together with its successors and assigns, “WCM”), as the deal agent for the
Secured Parties (together with its successors and assigns in such capacity, the
“Deal Agent”); and


(5) NORTHSTAR REALTY FINANCE CORP., a Maryland corporation (together with its
successor and permitted assigns, “NorthStar”), and NORTHSTAR REALTY FINANCE
L.P., a Delaware limited partnership, as the Guarantor.


Acknowledged and agreed to by NRFC SUB-REIT CORP., a Maryland corporation, as
the Pledgor; and


WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as the Swap
Counterparty.




RECITALS


WHEREAS, the Seller desires to sell and the Purchaser desires to purchase from
time to time Eligible Assets under the terms and conditions stated herein; and


WHEREAS, if the Purchaser purchases one (1) or more Eligible Assets, the parties
desire that the Seller repurchase the Purchased Asset(s) on or before the
Facility Maturity Date under the terms and conditions stated herein.


NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1

--------------------------------------------------------------------------------




ARTICLE I


DEFINITIONS


Section 1.1 Certain Defined Terms.


(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Article I.


(b) As used in this Agreement and the schedules, exhibits and other attachments
hereto, unless the context requires a different meaning, the following terms
shall have the following meanings:


“40 Act”: The Investment Company Act of 1940, as amended from time to time.


“AAA IO”: An “AAA” rated bond that is “interest only,” including any such bond
designated “X-C” or “X-P.”


“Accepted Servicing Practices”: With respect to each Purchased Item, those
mortgage, mezzanine loan and/or secured lending servicing practices, as
applicable, of prudent lending institutions that service Purchased Items of the
same type, size and structure as such Purchased Items in the jurisdiction where
the related Underlying Mortgaged Property is located, as applicable, but in any
event, (i) in accordance with the terms of the Repurchase Documents and
Applicable Law, (ii) without prejudice to the interests of the Deal Agent, the
Purchaser or any other Secured Party, (iii) with a view to the maximization of
the recovery on such Purchased Items on a net present value basis and
(iv) without regard to (A) any relationship that the Seller, the Guarantor and
any Affiliate of the foregoing may have with the related Borrower, mortgagor,
the Seller, any servicer, any PSA Servicer or any other party to the Repurchase
Documents, the Mortgage Loan Documents or any Affiliate of any of the foregoing;
(B) the right of the Seller, the Guarantor or any Affiliate of the foregoing to
receive compensation or other fees for its services rendered pursuant to this
Agreement, the Repurchase Documents or any other document or agreement; (C) the
ownership, servicing or management by the Seller, the Guarantor or any Affiliate
of the foregoing for others of any other mortgage loans or mortgaged property;
(D) any obligation of the Seller, the Guarantor or any Affiliate of the
foregoing to repurchase or substitute a Purchased Item; (E) any obligation of
the Seller, the Guarantor or any Affiliate of the foregoing to cure a breach of
a representation and warranty with respect to a Purchased Item; and (F) any debt
the Seller, the Guarantor or any Affiliate has extended to any Borrower,
mortgagor or any Affiliate of such Borrower or mortgagor.


“Account Agreement”: A letter agreement, dated as of even date herewith, among
the Seller, the Deal Agent and Wachovia in the form of Exhibit V attached
hereto.


“Accrual Period”: (a) with respect to each Transaction (or portion thereof)
funded at a Rate other than the CP Rate (i) with respect to the first Payment
Date, the period from and including the applicable Closing Date to but excluding
such first Payment Date and (ii) with respect to any subsequent Payment Date,
the period from and including the previous Payment Date to but excluding such
subsequent Payment Date, and, (b) with respect to each Transaction (or portion
thereof) funded at a Rate equal to the CP Rate, (i) with respect to the first
Payment Date, the period from and including the Closing Date to and including
the last day of the calendar month in which the Closing Date occurs and
(ii) with respect to any subsequent Payment Date, the period ending on the last
day of the calendar month immediately preceding the month in which the Payment
Date occurs and commencing on the first (1st) day of such immediately preceding
calendar month.
 
“Additional Amount”: Defined in Subsection 2.14(a) of this Agreement.
 
2

--------------------------------------------------------------------------------




“Additional Purchased Asset”: An Eligible Asset transferred to the Purchaser or
its designee in a satisfaction of a Margin Deficit pursuant to Section 2.7 of
this Agreement, which Additional Purchased Asset shall satisfy all requirements
of, and be transferred in accordance with the provisions of, this Agreement.


“Adjusted Eurodollar Rate”: For any Accrual Period, a rate per annum equal to a
fraction, expressed as a percentage and rounded upwards (if necessary) to the
nearest 1/100 of 1%, (i) the numerator of which is equal to the LIBOR Rate for
such Accrual Period and (ii) the denominator of which is equal to 100% minus the
Eurodollar Reserve Percentage for such Accrual Period.


“Adjusted Total Assets”: Means the sum of Total Assets plus Off-Balance Sheet
Assets.


“Adjusted Total Liabilities”: Means, the sum of Total Liabilities plus
Off-Balance Sheet Liabilities minus Trust Preferred Securities.


“Advance Rate”: Subject to the Refinance Option, with respect to a Mortgage
Asset of a certain Class and, as applicable, the applicable Type of Underlying
Mortgaged Property, the “Maximum Advance Rate” set forth in the applicable
column on Schedule 1 to the Fee Letter or, if not set forth therein with respect
to Preferred Equity Interests and Construction Loans, the “Advance Rate” set
forth in the related Confirmation.


“Affected Party”: VFCC, the Swingline Purchaser, all other Purchasers, the
Liquidity Banks, the Deal Agent, the Liquidity Agent, the Custodian, any other
Secured Party, all successors, assignees, transferees, pledgees and participants
of any of the foregoing and any successors to WCM as the Deal Agent and any
subagent of the Deal Agent.


“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director of such Person. For purposes of this definition,
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) when used with respect to any specified Person means the
possession, direct or indirect, of the power to vote 20% or more of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.


“Aggregate Unpaids”: At any time, an amount equal to the sum of the aggregate
Purchase Price outstanding for all Transactions, the aggregate Price
Differential outstanding, the aggregate Margin Deficits outstanding, Breakage
Costs (if any), Increased Costs (if any), Taxes (if any), Additional Amounts (if
any), Late Payment Fees (if any), any fee due under any fee letter or the
Repurchase Documents (including, without limitation, the Fee Letter and the
Custodial Fee Letter), all other amounts owed by the Seller or any other Person
to the Deal Agent, the Purchaser, any Secured Party, any Affected Party, any
Indemnified Party or any other Person under or with respect to this Agreement,
the Repurchase Documents or any Transaction entered into pursuant thereto and
all interest and/or fees that accrue after the commencement by or against the
Seller, the Guarantor, the Pledgor or any Affiliate thereof of any proceeding
under any Insolvency Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding (whether due or accrued).


“Agreement”: Defined in the Preamble of this Agreement.


“ALTA”: The American Land Title Association.
 
3

--------------------------------------------------------------------------------




“Alternative Rate”: A rate per annum equal to the Adjusted Eurodollar Rate;
provided, however, that the Alternative Rate shall be the Base Rate if a
Eurodollar Disruption Event occurs.


“Anti-Terrorism Laws”: Any Applicable Law relating to money laundering or
terrorism, including, but not limited to, Executive Order 13224, the OFAC
Regulations and the USA Patriot Act.


“Applicable Law”: For any Person or Property of such Person, all existing and
future applicable laws, rules, regulations (including temporary and final income
tax regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority
(including, without limitation, usury laws, the Federal Truth in Lending Act, as
amended from time to time, and Regulation Z and Regulation B of the Board of
Governors of the Federal Reserve System), and applicable judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
administrative, judicial or quasi-judicial tribunal or agency of competent
jurisdiction.


“Asset Schedule and Exception Report”: Defined in the Custodial Agreement.


“Asset Value”: As of any date of determination for each Eligible Asset or
Purchased Asset, as applicable, with respect to a Mortgage Asset or Purchased
Asset, as applicable, of a certain Class, the lesser of (a) for each Mortgage
Asset or Purchased Asset, as applicable, the product of the Book Value of such
Mortgage Asset or Purchased Asset, as applicable, times the Advance Rate
applicable thereto and (b) for each Mortgage Asset or Purchased Asset, as
applicable, the product of the Market Value of such Mortgage Asset or Purchased
Asset, as applicable, times the Advance Rate applicable thereto, in all cases
under clauses (a) and (b) of this definition taking into account the Maximum LTV
percentages, applicable to such Mortgaged Asset or Purchased Asset, as
applicable, set forth on Schedule 1 to the Fee Letter (or, in the case of
Preferred Equity Interests and Construction Loans, to the extent applicable, as
set forth in the related Confirmation); provided, however, the Asset Value may
be reduced in the Deal Agent’s discretion by an amount determined by the Deal
Agent in its discretion (which amount may, in the Deal Agent’s discretion, be
reduced to zero (0)), with respect to each Mortgage Asset or Purchased Asset, as
applicable (A) in respect of which one (1) or more eligibility requirements set
forth in Schedule 1 to this Agreement is not satisfied in any respect (assuming
each such criteria is determined as of the date the Asset Value is determined),
in each case without regard to any Seller’s knowledge or lack of knowledge
thereof and without regard to any Seller’s representations or warranties with
respect to its knowledge or lack of knowledge thereof, and, in the Deal Agent’s
determination in its discretion, the same impacts, impairs or affects the Market
Value or Book Value of such Mortgage Asset or Purchased Asset, (B) in respect of
which the complete Mortgage Asset File has not been delivered to the Custodian
within the time period required by the Custodial Agreement, (C) which is a Table
Funded Purchased Asset in respect of which the Mortgage Asset File has not been
delivered to the Custodian within three (3) Business Days following the Purchase
Date, or (D) which has been released from the possession of the Custodian under
the Custodial Agreement to a Seller or an Affiliate for a period in excess of
twenty (20) calendar days.


“Assignment”: The transfer of all of the Seller’s rights and interests under an
Eligible Asset pursuant to an assignment agreement executed by the Seller in
blank, which agreement shall be in the form of Exhibit XI and is otherwise
satisfactory to the Deal Agent in its discretion.


“Assignment of Leases”: With respect to any Mortgage, an assignment of leases
thereunder, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the Underlying Mortgaged
Property is located to reflect the assignment of leases to the Deal Agent as
agent for the Secured Parties.


“Assignment of Mortgage”: With respect to any Mortgage, an assignment of the
Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Underlying
Mortgaged Property is located to reflect the assignment of the Mortgage to the
Deal Agent as agent for the Secured Parties.
 
4

--------------------------------------------------------------------------------




“Authority Documents”: As to any Person, as applicable, the articles or
certificate of incorporation or formation, by-laws, limited liability company
agreement, general partnership agreement, limited partnership agreement, trust
agreement, joint venture agreement, resolutions and other applicable
organizational or governing documents of such Person.


“Availability”: At any time, an amount equal to the positive excess (if any) of
(a) the Maximum Amount minus (b) the aggregate Purchase Price outstanding for
all Transactions on such day; provided, however, the Availability shall be
zero (0) (i) on and after the occurrence of the Funding Expiration Date
(including any extensions thereof), (ii) while a Margin Deficit is outstanding,
or (iii) after an Event of Default has occurred and is continuing.


“Bailee”: With respect to each Table Funded Purchased Asset or Swingline
Purchase, the related title company, attorney or settlement agent, in each case,
approved in writing by the Deal Agent in its discretion.


“Bailee Agreement”: The Bailee Agreement among the Seller, the Deal Agent and
the Bailee in the form of Annex 13 to the Custodial Agreement.


“Bailee’s Trust Receipt”: A Trust Receipt in the form of Attachment 2 to the
Bailee Agreement.


“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.


“Base Rate”: On any date, a fluctuating rate per annum equal to the lesser of
(a) the Prime Rate or (b) the Federal Funds Rate, plus 1.0%.


“Basic Mortgage Loan Documents”: Defined in the Custodial Agreement.


“Book Value”: With respect to any Mortgage Asset at any time, an amount, as
certified by the Seller, equal to the lesser of (a) face or par value and
(b) the price that the Seller initially paid or advanced for or in respect of
such Mortgage Asset, as such Book Value may be marked down by the Seller from
time to time, including, as applicable, from any loss/price adjustments, less an
amount equal to the sum of all principal payments, prepayments or paydowns paid
and realized losses recognized relating to such Mortgage Asset; provided,
however, any such markdowns or adjustments must be made in good faith and shall
be disclosed contemporaneously therewith in writing to the Deal Agent, which
mark downs or adjustments, without a corresponding payment and application of
principal, may result in a Margin Deficit.


“Borrower”: Collectively (and individually as the context may expressly provide
or require), the borrowers, obligors or debtors under a Mortgage Asset,
including, but not limited to, any guarantor thereof, the borrowers, obligors or
debtors of any debt, including any guarantor thereof, senior to the Mortgage
Asset, including obligors, debtors and guarantors with respect to the debt
secured by any Underlying Mortgaged Property, and any Person that has not signed
the related Mortgage Note, Junior Interest Document, Mezzanine Note or other
note, certificate or instrument but owns an interest in the related Underlying
Mortgaged Property, which interest has been encumbered to secure such Mortgage
Asset.
 
5

--------------------------------------------------------------------------------




“Borrower Reserve Payments”: Any payments made by a Borrower under the
applicable Mortgage Loan Documents which, pursuant to the terms of such Mortgage
Loan Documents, are required to be deposited into escrow or into a reserve to be
used for a specific purpose (e.g., tax and insurance escrows).


“Borrowing Capacity”: The ability to obtain draws or advances at the request of
a Guarantor or any Affiliate or Subsidiary of a Guarantor in Dollars and within
three (3) Business Days of the request therefor and to use or apply such draws
or advances to repay amounts under the Repurchase Documents or Other Credit
Facilities.


“Breakage Costs”: Any amount or amounts as shall compensate the Purchaser or any
other Secured Party for any loss, cost or expense incurred by the Purchaser and
any other Secured Party (as determined by the Deal Agent in the Deal Agent’s
discretion) as a result of an early repurchase or prepayment of the Repurchase
Price or any Price Differential. All Breakage Costs shall be due and payable
hereunder upon demand. Breakage Costs shall not be due for payments of the
Repurchase Price or any Price Differential on a Payment Date, on the Facility
Maturity Date or in connection with any scheduled amortization provided at least
two (2) Business Days advance notice (to be received by the Deal Agent no later
than 3:00 p.m. two (2) Business Days prior to the repayment date) is given to
the Deal Agent.


“Bridge Loan”: A performing Whole Loan that is otherwise an Eligible Asset
except that the Underlying Mortgaged Property is not stabilized or is otherwise
considered to be in a transitional state, which exceptions shall be disclosed in
writing to the Deal Agent and such exceptions must be acceptable to the Deal
Agent in its discretion, which acceptance may, in the Deal Agent’s discretion,
be conditioned on additional terms, conditions and requirements with respect to
such Bridge Loan; provided, however, the debt and equity fundings for each
Bridge Loan must be sufficient to finance 100% of the completion of the
improvements to the related Underlying Mortgaged Property or there must exist
sufficient net operating income or interest reserves or guaranties or
replenishments to cover the debt service related to the Eligible Asset.


“Business Day”: Any day other than a Saturday or a Sunday on which (a) banks are
not required or authorized to be closed in Charlotte, North Carolina, and (b) if
the term “Business Day” is used in connection with the determination of the
LIBOR Rate, dealings in United States dollar deposits are carried on in the
London interbank market.


“Capital Lease Obligations”: For any Person and its Consolidated Subsidiaries,
all obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) Property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP, and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.


“Cash Collateral”: The cash received by the Deal Agent as agent for the Secured
Parties in satisfaction of a Margin Deficit or as Income on Purchased Assets.


“Cash Equivalents”: As to any Person, (i) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits or certificates of deposit
of any commercial bank incorporated under the laws of the United States or any
state thereof, of recognized standing having capital and unimpaired surplus in
excess of $1,000,000,000 and whose short-term commercial paper rating at the
time of acquisition is at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s (any such bank, an “Approved Bank”),
with such deposits or certificates having maturities of not more than one year
from the date of acquisition, (iii) repurchase obligations with a term of not
more than seven days for underlying securities of the types described in
clauses (i) and (ii) above entered into with any Approved Bank, (iv) commercial
paper or finance company paper issued by any Person incorporated under the laws
of the United States or any state thereof and rated at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
and in each case maturing not more than one year after the date of acquisition,
and (v) investments in money market funds that are registered under the 40 Act,
which have net assets of at least $1,000,000,000 and at least 85% of whose
assets consist of securities and other obligations of the type described in
clauses (i) through (iv) above. All such Cash Equivalents must be denominated
solely for payment in Dollars.
 
6

--------------------------------------------------------------------------------




“CDO Securitization Transaction”: A commercial real estate cash flow CDO
securitization transaction involving some or all of the Purchased Assets engaged
in by an Affiliate of any of the Guarantors or the Sellers, which transaction
and parties are acceptable to the Deal Agent in its discretion.


“Class”: With respect to a Mortgage Asset, such Mortgage Asset’s classification
as a Whole Loan, a Junior Interest, a Mezzanine Loan, a Bridge Loan, a CMBS
Security, a CTL Loan, a Subordinate CTL Loan, Senior Secured Bank Debt or a
Preferred Equity Interest.


“Closing Date”: May 14, 2007.


“CMBS Security”: A performing fixed or floating rate mortgage-backed
pass-through certificate, representing a beneficial ownership interest in one or
more first lien mortgage loans secured by Commercial Real Estate, rated by at
least two (2) Rating Agencies as AAA (including AAA IO), AA+, AA, AA-, A+, A,
A-, BBB+, BBB, BBB-, BB+, BB, BB-, B+, B or B-.


“Code”: The Internal Revenue Code of 1986, as amended from time to time.


“Collection Account”: The deposit account identified on Schedule 2 established
in the name of the Seller into which all Income and Cash Collateral shall be
deposited, which account shall be subject to the Account Agreement. Funds in the
Collection Account may be invested at the direction and in the discretion of the
Deal Agent in Permitted Investments for the benefit of the Seller.


“Commercial Paper Notes”: On any day, any short-term promissory notes issued in
the commercial paper market.


“Commercial Real Estate”: Any real estate included in the definition of Type.


“Commercial Real Estate Loan”: Any loan secured directly or indirectly by
Commercial Real Estate or, as applicable, ownership interests in an entity that
owns directly or indirectly Commercial Real Estate.


“Commitment Fee”: The “Commitment Fee” payable under the Fee Letter.


“Compliance Certificate”: Defined in Subsection 3.2(f) of this Agreement.


“Confirmation”: A purchase confirmation in the form attached to this Agreement
as Exhibit II duly executed, completed and delivered by the Seller and the Deal
Agent in accordance with the provisions of Subsection 2.2(c) of this Agreement.


“Consolidated Adjusted EBITDA”: For any period, with respect to any Person, the
sum, without duplication, for such period of (a) the Net Income of such Person
and its Consolidated Subsidiaries determined on a consolidated basis for such
period, (b) the sum of the provisions for such period for income taxes, interest
expense, and depreciation and amortization expense used in determining such Net
Income for such Person and its Consolidated Subsidiaries, (c) amounts deducted
in accordance with GAAP in respect of other non-cash expenses in determining
such Net Income for such Person and its Consolidated Subsidiaries and (d) the
amount of any aggregate net loss (or minus the amount of any gain) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person and its Consolidated Subsidiaries determined on a consolidated
basis.
 
7

--------------------------------------------------------------------------------




“Consolidated Subsidiaries”: An as of any date and for any Person, any
Subsidiary or other entities that are consolidated with such Person in
accordance with GAAP.


“Construction Loan”: A performing Whole Loan, the Underlying Mortgaged Property
for which has received all necessary entitlements and approvals to develop the
Underlying Mortgaged Property and construct improvements thereon in a manner
consistent with the applicable Seller’s representations to the Deal Agent
regarding such construction, which information shall be set forth in the related
Confirmation, such loan and the documents related thereto are otherwise
acceptable to the Deal Agent in its discretion and all construction related
documents are delivered to the Custodian as a part of the Mortgage Asset File
for such Whole Loan.


“Contingent Liabilities”: Means, with respect to any Person and its Consolidated
Subsidiaries (without duplication): (i) liabilities and obligations (including
any Guarantee Obligations) of such Person, any Subsidiary or any other Person in
respect of “off-balance sheet arrangements” (as defined in the SEC Off-Balance
Sheet Rules), (ii) any obligation, including, without limitation, any Guarantee
Obligation, whether or not required to be disclosed in the footnotes to such
Person’s financial statements, guaranteeing partially or in whole any
Non-Recourse Indebtedness, lease, dividend or other obligation, exclusive of
contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and guarantees of non-monetary obligations (other than guarantees
of completion, environmental indemnities and guarantees of customary carve-out
matters made in connection with Non-Recourse Indebtedness, such as (but not
limited to) fraud, misappropriation, bankruptcy and misapplication) which have
not yet been called on or quantified, of such Person or of any other Person, and
(iii) any forward commitment or obligation to fund or provide proceeds with
respect to any loan or other financing which is obligatory and non-discretionary
on the part of the lender. The amount of any Contingent Liabilities described in
clause (ii) shall be deemed to be, (a) with respect to a guarantee of interest
or interest and principal, or operating income guarantee, the sum of all
payments required to be made thereunder (which, in the case of an operating
income guarantee, shall be deemed to be equal to the debt service for the note
secured thereby), through, (x) in the case of an interest or interest and
principal guarantee, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (y) in
the case of an operating income guarantee, the date through which such guarantee
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of such Person. As used in this definition, the term “SEC Off-Balance Sheet
Rules” means the Disclosure in Management’s Discussion and Analysis About
Off-Balance Sheet Arrangements and Aggregate Contractual Obligations, Securities
Act Release Nos. 33-8182; 34-47264; FR-67 International Series Release No. 1266
File No. S7-42-02, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts.
228, 229 and 249).


“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its Property is bound or is subject.
 
8

--------------------------------------------------------------------------------




“CP Rate”: For any day during any Accrual Period, the per annum rate equivalent
to the weighted average of the per annum rates paid or payable by VFCC from time
to time as interest on or otherwise (by means of interest rate hedges or
otherwise taking into consideration any incremental carrying costs associated
with short-term promissory notes issued by VFCC maturing on dates other than
those certain dates on which VFCC is to receive funds) in respect of the
promissory notes issued by VFCC that are allocated, in whole or in part, by the
Deal Agent (on behalf of VFCC) to fund or maintain the Transactions funded by
VFCC during such period, as determined by the Deal Agent (on behalf of VFCC) and
reported to the Seller, which rates shall reflect and give effect to (i) the
commissions of placement agents and dealers in respect of such promissory notes,
to the extent such commissions are allocated, in whole or in part, to such
promissory notes by the Deal Agent (on behalf of VFCC) and (ii) other borrowings
by VFCC, including, without limitation, borrowings to fund small or odd dollar
amounts that are not easily accommodated in the commercial paper market;
provided, however, that if any component of such rate is a discount rate, in
calculating the CP Rate, the Deal Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum.


“CTL Loan”: A performing Whole Loan secured by a first priority perfected
security interest in Commercial Real Estate 100% leased under a Credit Tenant
Lease to, or guaranteed in full by, a Credit Tenant and all payments due under
such Credit Tenant Lease, and such CTL Loan satisfies such additional
underwriting criteria and other terms, conditions and requirements as the Deal
Agent may require in its discretion.


“Credit Tenant”: The tenant or guarantor under a Credit Tenant Lease with a
credit rating of BBB- or better by at least two (2) Rating Agencies.


“Credit Tenant Lease”: A financeable lease of Commercial Real Estate, which
lease is a triple net lease (i.e., the tenant is responsible for all
maintenance, insurance and taxes), a double net lease (i.e., the tenant is
responsible for all taxes and insurance) or is a bondable lease.


“Current Appraisal”: An appraisal dated within twelve (12) months of the date of
determination; provided, however, (i) in the case of the valuation of an
Underlying Mortgaged Property, such appraisal shall be a FIRREA Appraisal and
(ii) in the case of the valuation of a Mortgage Asset, such appraisal shall be
from a nationally recognized appraisal firm (other than the Seller, the
Guarantor or any Affiliate of the foregoing) (A) with substantial experience
valuing assets similar in type, size and structure to the Mortgage Asset in
question, (B) having substantial familiarity with the market for such Mortgage
Asset and (C) that is otherwise acceptable to the Deal Agent in its discretion.


“Custodial Agreement”: The Custodial Agreement, dated as of even date herewith,
by and among the Deal Agent, the Purchaser, the Seller and the Custodian, as the
same shall be amended, modified, waived, supplemented, extended, replaced or
restated from time to time.


“Custodial Fee Letter”: The Custodial Fee Letter (if any), dated as of even date
herewith, among the Seller and the Custodian, as such letter may be amended,
modified, waived, supplemented, extended, restated or replaced from time to
time.


“Custodial Identification Certificate”: Defined in the Custodial Agreement.


“Custodian”: Wells Fargo Bank, National Association, and its successor in
interest as the custodian under the Custodial Agreement, and any successor
Custodian under the Custodial Agreement.


“Deal Agent”: Defined in the Preamble of this Agreement.
 
9

--------------------------------------------------------------------------------




“Deal Agent’s Account”: The account of the Purchaser disclosed to the Seller
from time to time.


“Debt Service”: For any period, the sum of (a) Interest Expense of NorthStar and
its Subsidiaries determined on a consolidated basis for such period and (b) all
regularly scheduled principal payments made with respect to Indebtedness of
NorthStar and its Subsidiaries during such period, other than any balloon,
bullet, margin or similar principal payment which repays such Indebtedness in
full.


“Debt Service Coverage Ratio or DSCR”: With respect to any Mortgage Asset or
Purchased Asset, as applicable, as of any date of determination, for the period
of time to be determined by the Deal Agent in its reasonable discretion (it
being understood that it is the Deal Agent’s intent to make the determination
based on the period of twelve (12) consecutive complete calendar months
preceding such date (or, if such Mortgage Asset was originated less than
twelve (12) months from the date of determination, the number of months from the
date of origination), the ratio of (a) the aggregate Net Cash Flow in respect of
the Underlying Mortgaged Properties relating to such Mortgage Asset or Purchased
Asset, as applicable, for such period, taking into account (x) any guaranty of
the indebtedness under the related Mortgage Asset or Purchased Asset and (y) any
applicable interest reserves held during such time by the Seller or any Servicer
on its behalf or future funding obligations or monies available to satisfy such
obligations with respect to such Mortgage Asset or Purchased Asset and, as
applicable, the senior mortgage lender for the related Underlying Mortgaged
Property, to (b) the aggregate amount of all amounts due for such period in
respect of all Indebtedness that was outstanding from time to time during such
period that is secured, directly or indirectly, by such Underlying Mortgaged
Properties (including, without limitation, by way of a pledge of the equity of
the owner(s) of such Underlying Mortgaged Properties) or that is otherwise owing
by the owner(s) of such Underlying Mortgaged Properties, including, without
limitation, all scheduled principal and/or interest payments due for such period
in respect of each Mortgage Asset or Purchased Asset, as applicable, that is
secured or supported by such Underlying Mortgaged Properties, as any of the
foregoing elements of DSCR may be adjusted by the Deal Agent as determined by
the Deal Agent in its discretion; provided, however, that, with respect to
Junior Interests, Mezzanine Loans, Bridge Loans, Preferred Equity Interests and
Subordinate CTL Loans that are also Junior Interests or Mezzanine Loans, all
such calculations shall be made taking into account any senior or pari passu
debt or other obligations, including debt or other obligations secured directly
or indirectly by the applicable Underlying Mortgaged Property; provided,
further, however, the DSCR shall not be less than the Minimum DSCR.


“Default”: Any event which, with, as applicable, the giving of notice or the
lapse of time or both, would constitute an Event of Default.


“Defaulted Mortgage Asset”: Any Mortgage Asset (a) that is ninety (90) days or
more delinquent or (b) for which there is a non-monetary default (beyond any
applicable notice and cure period) under the related Mortgage Loan Documents
(including, with respect to Preferred Equity Interests, amounts that are not
paid current for the relevant period under the terms of the Mortgage Loan
Documents).


“Delinquent Mortgage Asset”: A Mortgage Asset that is thirty (30) or more days,
but less than ninety (90) days, delinquent under the related Mortgage Loan
Documents (including, with respect to Preferred Equity Interests, amounts that
are not paid current for the relevant period under the terms of the Mortgage
Loan Documents).


“Derivatives Contract”: Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.
 
10

--------------------------------------------------------------------------------




“Derivatives Termination Value”: Means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Deal Agent, the Purchaser, or any of the
Secured Parties).


“Dollars” and “$”: Lawful money of the United States.


“EBITDA”: With respect to NorthStar and its Consolidated Subsidiaries for any
period, the net income (or loss) of NorthStar and its Consolidated Subsidiaries
for such period determined on a consolidated basis (prior to any impact from
minority interests and before deduction of preferred dividends on preferred
stock, if any, of NorthStar), in accordance with GAAP, plus the following (but
only to the extent actually included in determination of such net income
(loss)): (i) income tax expense; (ii) extraordinary or non-recurring gains and
losses; (iii) depreciation and amortization expense; (iv) interest expense; and
(v) amounts deducted in accordance with GAAP in respect of other non-cash
expenses in determining such net income. The EBITDA will be adjusted to remove
all impact of FAS 141.


“Electronic Transmission”: The delivery of information and executed documents in
an electronic format acceptable to the applicable recipient thereof.


“Eligible Asset”: A Mortgage Asset that, as of any date of determination, (i) is
not a Defaulted Mortgage Asset or Delinquent Mortgage Asset; (ii) satisfies each
of the eligibility criteria set forth on Schedule 1 hereto in all material
respects; (iii) with respect to the portion of such Mortgage Asset to be
acquired by the Purchaser or its designee, the funding obligations have been
satisfied in full and there is no unfunded commitment with respect thereto
(unless otherwise approved by the Deal Agent in its discretion); (iv) has been
approved in writing by the Deal Agent in its discretion; (v) has, to the extent
applicable, an LTV not in excess of the Maximum LTV; (vi) has, to the extent
applicable, a DSCR equal to or greater than the Minimum DSCR; (vii) is not a
loan to an operating business (other than a hotel); (viii) the purchase of such
Eligible Asset will not violate any applicable Sub-Limit; (ix) the Underlying
Mortgage Property and the Borrower and its Affiliates are domiciled in the
United States (unless otherwise approved by the Deal Agent subject to such
additional terms and conditions as the Deal Agent may require in its
discretion); and (x) such Mortgage Asset is denominated and payable in Dollars;
provided, however, notwithstanding a Mortgage Asset’s failure to conform to the
criteria set forth above (including, without limitation, a Mortgage Asset with a
single or split rating by a Rating Agency), the Deal Agent may, in its
discretion and subject to such terms, conditions and requirements and Advance
Rate and Pricing Spread adjustments as the Deal Agent may require in its
discretion, designate in writing any such non-compliant Mortgage Asset as an
Eligible Asset, which designation shall not be deemed a waiver of the
requirement that all other Purchased Assets and all other Mortgage Assets
submitted for purchase by the Purchaser or its designee, whether existing or in
the future, must be Eligible Assets.
 
11

--------------------------------------------------------------------------------




“Engagement Letter”: That certain letter agreement, dated as of June 2, 2005,
among Wachovia and NRFC WA Holdings, LLC, as the same may be amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.


“Environmental Laws”: Any and all Applicable Laws and all other foreign,
federal, state and local laws, statutes, ordinances, rules, regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of hazardous materials. Environmental Laws include, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous Material Transportation
Act (49 U.S.C. § 331 et seq.), the Resource Conservation and Recovery Act
(42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
§ 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking Water Act
(42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s regulations
relating to underground storage tanks (40 C.F.R. Parts 280 and 281), and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the rules and
regulations thereunder, each as amended, modified, waived, supplemented,
extended, restated or replaced from time to time.


“Equity Interest”: With respect to any Person, any share of capital stock of (or
other ownership, equity or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership, equity or profit interests in)
such Person, any security convertible into or exchangeable for any share of
capital stock of (or other ownership, equity or profit interests in) such Person
or warrant, right or option for the purchase or other acquisition from such
Person of such shares (or such other interests), and any other ownership or
profit interest in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such share, warrant, option, right or other interest is authorized or
otherwise existing on any date of determination.


“ERISA”: The Employee Retirement Income Security Act of 1974, as the same are
amended from time to time, and the regulations promulgated and rulings issued
thereunder, as the same are amended from time to time.


“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Seller or the Guarantor, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Seller or the Guarantor, or (c) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Code) as the Seller, the Guarantor,
any corporation described in clause (a) above or any trade or business described
in clause (b) above.


“Eurocurrency Liabilities”: Defined in Regulation D of the Board of Governors of
the Federal Reserve System, as in effect and amended from time to time.


“Eurodollar Disruption Event”: The occurrence of any of the following: (a) any
Liquidity Bank or the Swingline Purchaser shall have notified the Deal Agent of
a determination by such Liquidity Bank, the Swingline Purchaser or any of their
assignees or participants that it would be contrary to law or to the directive
of any central bank or other Governmental Authority (whether or not having the
force of law) to obtain United States dollars in the London interbank market to
fund any Transaction, (b) any Liquidity Bank or the Swingline Purchaser shall
have notified the Deal Agent of the inability, for any reason, of such Liquidity
Bank, the Swingline Purchaser or any of their assignees or participants to
determine the Adjusted Eurodollar Rate, (c) any Liquidity Bank or the Swingline
Purchaser shall have notified the Deal Agent of a determination by such
Liquidity Bank, the Swingline Purchaser or any of their assignees or
participants that the rate at which deposits of United States dollars are being
offered to such Liquidity Bank, the Swingline Purchaser or any of their
assignees or participants in the London interbank market does not accurately
reflect the cost to such Liquidity Bank, the Swingline Purchaser, such assignee
or such participant of making, funding or maintaining any Transaction, or
(d) any Liquidity Bank or the Swingline Purchaser shall have notified the Deal
Agent of the inability of such Liquidity Bank, the Swingline Purchaser or any of
their assignees or participants to obtain United States dollars in the London
interbank market to make, fund or maintain any Transaction.
 
12

--------------------------------------------------------------------------------




“Eurodollar Reserve Percentage”: For any period means the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any basic, emergency, supplemental, marginal or other
reserve requirements) with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term of one (1) month.


“Event of Default”: Defined in Section 10.1 of this Agreement.


“Exception”: Defined in the Custodial Agreement.


“Excepted Persons”: Defined in Subsection 13.13(a) of this Agreement.


“Exchange Act”: The Securities Exchange Act of 1934, as amended from time to
time.


“Extension Fee”: Defined in the Fee Letter.


“Facility”: The facility evidenced by and the Transactions contemplated under
the Repurchase Documents.


“Facility Maturity Date”: Subject to Article X of this Agreement, the earliest
of (a) May 14, 2010, as such original Facility Maturity Date may be extended
pursuant to Subsection 2.4 of this Agreement, or (b) the date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of Applicable Law.


“Facility Period”: The period commencing on the Closing Date and terminating on
the Funding Expiration Date.


“Federal Funds Rate”: For any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Deal Agent (or, if such
day is not a Business Day, for the next succeeding Business Day), or, if, for
any reason, such rate is not available on any day, the rate determined, in the
sole opinion of the Deal Agent, to be the rate at which overnight federal funds
are being offered in the national federal funds market at 9:00 a.m., Charlotte,
North Carolina time.


“Fee Letter”: The Fee Letter, dated as of even date herewith, between the Deal
Agent, Purchaser and the Seller, as amended, modified, waived, substituted,
supplemented, extended, restated, or replaced from time to time.
 
13

--------------------------------------------------------------------------------




“Financial Covenants”: The covenants set forth in Subsection 5.1(v) of this
Agreement.


“FIRREA Appraisal”: An appraisal prepared by an independent third party
appraiser approved in writing by the Deal Agent in its discretion and satisfying
the requirements of Title XI of the Federal Institutions, Reform, Recovery and
Enforcement Act of 1989 and the regulations promulgated thereunder (as the
foregoing are amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time), as in effect on the date of such
appraisal.


“Fitch”: Fitch Ratings, Inc., and any successor thereto.


“Fixed Charge Coverage Ratio”: For NorthStar and its Consolidated Subsidiaries
during any period, EBITDA for such period divided by the Fixed Charges for the
same period.


“Fixed Charges”: For NorthStar and its Consolidated Subsidiaries determined on a
consolidated basis during any period, the sum of (without duplication) (a) Debt
Service, (b) all Preferred Dividends required to be paid during such period,
(c) Capital Lease Obligations required to be paid during such period, and
(d) all payments due under any ground lease.


“Foreclosed Loan”: A loan the security for which has been foreclosed upon by the
Seller.


“Funding Expiration Date”: The earliest of (a) the date that is 3 years
immediately following the Closing Date, (b) the date on which an Event of
Default occurs or (c) the Business Day designated by the Seller to the Deal
Agent as the expiration date at any time following two (2) Business Days’ prior
written notice to the Deal Agent.


“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.


“Governmental Authority”: Any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any body or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
any court or arbitrator having jurisdiction over such Person, any of its
Subsidiaries or any of its Properties, and any accounting board or authority
(whether or not a part of government) that is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic.


“Ground Lease”: With respect to any Commercial Real Estate Loan for which the
Borrower has a leasehold interest in the related Underlying Mortgaged Property
or space lease within such Underlying Mortgaged Property, the lease agreement
creating such leasehold interest.


“Guarantee Obligation”: Means, as to any Person (the “guaranteeing person”),
without duplication, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of the obligations for which the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends, Contractual Obligation, Derivatives Contract or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); provided, however, that in the
absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as reasonably determined by such Person
in good faith.
 
14

--------------------------------------------------------------------------------




“Guarantor”: Individually and collectively, as the context may require,
NorthStar Realty Finance Corp., a Maryland corporation (together with its
successors and permitted assigns) and NorthStar Realty Finance L.P., a Delaware
limited partnership (together with its successors and permitted assigns), as
joint and several Guarantors under the Guaranty.


“Guaranty”: The Limited Guaranty, dated as of the date hereof, executed by the
Guarantor in favor of the Deal Agent as agent for the Secured Parties, as such
agreement is amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time.


“Income”: With respect to each Purchased Item, at any time, all of the
following: collections, prepayments, recoveries, insurance and condemnation
proceeds and all other payments or proceeds on or in respect of the Purchased
Assets to which the Seller or the holder thereof is entitled, including, without
limitation, any principal thereof then payable and all interest, fees,
prepayment fees, premiums, extension fees, exit fees, yield maintenance charges,
defeasance fees, transfer fees, penalties, default interest, late fees, late
charges, dividends, gains, receipts, allocations, profits, payments in kind,
returns or repayment of contributions and all other distributions and payments
of any kind or nature whatsoever payable thereon, in connection therewith, or
with respect thereto and amounts received from any Interest Rate Protection
Agreement, including, without limitation, Net Swap Receipts and Swap Breakage
Receipts, provided, however, Income shall not include any Borrower Reserve
Payments unless the Seller, a Servicer or a PSA Servicer has exercised rights
with respect to such payments under the terms of the related Mortgage Loan
Documents, the Servicing Agreements or the Pooling and Servicing Agreements, as
applicable.


“Increased Costs”: Any amounts required to be paid by the Seller to the Deal
Agent, the Purchaser or any Affected Party pursuant to Section 2.13 of this
Agreement.


“Indebtedness”: Means, with respect to any Person and its Consolidated
Subsidiaries determined on a consolidated basis, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (including, without limitation, principal,
interest, assumption fees, prepayment fees, yield maintenance charges,
penalties, contingent interest and all other monetary obligations whether choate
or inchoate); (b) all obligations of such Person, whether or not for money
borrowed (i) represented by notes payable, letters of credit, or drafts
accepted, in each case representing extensions of credit, (ii) evidenced by
bonds, debentures, notes or similar instruments, (iii) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or services rendered or (iv) in connection with the issuance of
preferred equity or trust preferred securities; (c) Capital Lease Obligations of
such Person; (d) all Off-Balance Sheet Obligations of such Person (other than
non-recourse indebtedness incurred in connection with any CDO Securitization
Transaction); (e) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Mandatory Redeemable
Stock issued by such Person or any other Person (inclusive of forward equity
contracts), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (f) as applicable, all obligations
of such Person (but not the obligation of others) in respect of any keep well
arrangements, credit enhancements, contingent or future funding obligations
under any Eligible Asset or any obligation senior to the Eligible Asset,
unfunded interest reserve amount under any Eligible Asset or any obligation that
is senior to the Eligible Asset, purchase obligation, repurchase obligation,
takeout commitment or forward equity commitment, in each case evidenced by a
binding agreement (excluding any such obligation to the extent the obligation
can be satisfied by the issuance of Equity Interest (other than Mandatory
Redeemable Stock)); (g) net obligations under any Derivative Contract not
entered into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof; (h) all Indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities and other similar exceptions to recourse liability
(but not exceptions relating to bankruptcy, insolvency, receivership or other
similar events)); (i) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien (other than certain Permitted Liens) on
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness or other payment
obligation; provided, however, if such Person has not assumed or become liable
for the payment of such Indebtedness, then for the purposes of this definition
the amount of such Indebtedness shall not exceed the market value of the
property subject to such Lien and (j) Contingent Liabilities.
 
15

--------------------------------------------------------------------------------




“Indemnified Amounts”: Defined in Subsection 11.1(a) of this Agreement.


“Indemnified Party”: Defined in Subsection 11.1(a) of this Agreement.


“Independent Director”: A natural Person who (a) is not at the time of initial
appointment as Independent Director, and may not have been at any time during
the five (5) years preceding such initial appointment or at any time while
serving as Independent Director, (i) a stockholder, partner, member or direct or
indirect legal or beneficial owner of the Seller, the Guarantor or any Affiliate
of the Seller or the Guarantor; (ii) a contractor, creditor, customer, supplier,
director (with the exception of serving as the Independent Director of the
Seller), officer, employee, attorney, manager or other Person who derives any of
its purchases or revenues from its activities with the Seller, the Guarantor or
any Affiliate of the Seller or the Guarantor; (iii) a natural Person who
controls (directly or indirectly or otherwise) the Seller, the Guarantor or any
Affiliate of the Seller or Guarantor or who controls or is under common control
with any Person that would be excluded from serving as an Independent Director
under (i) or (ii), above; or (iv) a member of the immediate family of a natural
Person excluded from servicing as an Independent Director under (i) or (ii)
above and (b) otherwise satisfies the then current requirements of the Rating
Agencies. A Person who is an employee of a nationally recognized organization
that supplies independent directors and who otherwise satisfies the criteria in
clause (a) but for the fact that such organization receives payment from the
Seller or Guarantor for providing such independent director shall not be
disqualified from serving as an Independent Director hereunder.


“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in respect of such
Person or any substantial part of its Property in an involuntary case under any
applicable Insolvency Law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its Property, or ordering the
winding-up or liquidation of such Person’s affairs, and such decree or order
shall remain unstayed and in effect for a period of sixty (60) consecutive days;
or (b) the commencement by such Person of a voluntary case under any applicable
Insolvency Law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, or the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.
 
16

--------------------------------------------------------------------------------




“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments or similar debtor relief laws
from time to time in effect affecting the rights of creditors generally.


“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.


“Interest Expense”: Means for any period, total interest expense, both expensed
and capitalized, of the Seller for such period with respect to all outstanding
Indebtedness of the Seller (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under interest rate protection
agreements), determined in accordance with GAAP, net of interest income of the
Seller for such period (determined in accordance with GAAP).


“Interest Rate Protection Agreement”: With respect to any or all of the Mortgage
Assets and Purchased Assets, as applicable, (i) any Derivatives Contract
required under the terms of the related Mortgage Loan Documents providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies, and
acceptable to the Deal Agent in its reasonable discretion, which Interest Rate
Protection Agreement shall be performed, maintained and in place in accordance
with the terms of the Mortgage Loan Documents, and (ii) any Derivatives Contract
put in place by the Seller, the Guarantor or any Affiliate of the foregoing with
respect to any Mortgage Asset or Purchased Asset, as applicable, including,
without limitation, the Swap Documents, which Interest Rate Protection Agreement
shall be performed, maintained and in place during the time the related
Purchased Asset is subject to a Transaction under this Agreement.


“Investment Grade Rating”: A rating of at least BBB- (or the equivalent) by two
(2) or more Rating Agencies.


“Issuer”: VFCC and any other Purchaser whose principal business consists of
issuing commercial paper or other securities to fund its acquisition or
maintenance of receivables, accounts, instruments, chattel paper, general
intangibles and other similar assets.


“Junior Interest”: (a) A senior, pari passu or junior participation interest in
a performing Commercial Real Estate Loan or (b) a senior, pari passu or junior
note or certificate in an “A/B” or similar structure in a performing Commercial
Real Estate Loan.


“Junior Interest Document”: The original executed promissory note, Participation
Certificate, Participation Agreement and any other evidence of a Junior
Interest, as applicable.


“Late Payment Fee”: Defined in Subsection 2.5(a) of this Agreement.


“LIBOR Rate”: For any day during any Accrual Period and any Transaction or
portion thereof, a rate per annum equal to:


(i) the posted rate for thirty (30) day deposits in United States Dollars
appearing on Telerate page 3750 as of 11:00 a.m. (London time) on the Business
Day which is the second (2nd) Business Day immediately preceding the applicable
Purchase Date (with respect to the initial Accrual Period for such Transaction)
and as of the second (2nd) Business Day immediately preceding the first (1st)
day of the applicable Accrual Period (with respect to all subsequent Accrual
Periods for such Transaction); or
 
17

--------------------------------------------------------------------------------




(ii) if no such rate appears on Telerate page 3750 at such time and day, then
the LIBOR Rate shall be determined by Wachovia at its principal office in
Charlotte, North Carolina as its rate (each such determination, absent manifest
error, to be conclusive and binding on all parties hereto and their assignees)
at which thirty (30) day deposits in United States Dollars are being, have been,
or would be offered or quoted by Wachovia to major banks in the applicable
interbank market for Eurodollar deposits at or about 11:00 a.m. (Charlotte,
North Carolina time) on such day.


“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).


“Liquidity”: An amount equal to the (a) sum of (without duplication) (i) the
amount of unrestricted cash and unrestricted Cash Equivalents and
(ii) Availability under this Agreement and (iii) the amount of Borrowing
Capacity under the Other Credit Facilities less, (b) amounts necessary to
satisfy Margin Deficits under this Agreement.


“Liquidity Agent”: Wachovia and any successor to Wachovia under the Liquidity
Agreement.


“Liquidity Agreement”: The Liquidity Purchase Agreement, dated as of an even
date herewith, among VFCC, as the seller, the Liquidity Banks named therein, WCM
as the deal agent and the documentation agent, and Wachovia, as the Liquidity
Agent, and any other liquidity agreement applicable to a Purchaser that is a
commercial paper conduit, each as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.


“Liquidity Banks”: The Person or Persons who provide liquidity support to VFCC
or any other Purchaser that is a commercial paper conduit pursuant to the
Liquidity Agreement or other liquidity agreement in connection with the issuance
of Commercial Paper Notes.


“Loan-to-Value Ratio” or “LTV”: With respect to any Mortgage Asset or Purchased
Asset (other than any CMBS Security), as applicable, as of any date of
determination, the ratio of the outstanding principal amount of such Mortgage
Asset or Purchased Asset, as applicable, to the market value of the related
Underlying Mortgaged Property at such time (or, in the case of the Bridge Loans,
the cost of completion of the intended improvements), as determined by the Deal
Agent (i) in connection with the initial purchase of a Mortgage Asset only and
to the extent a Current Appraisal is available, based on the Current Appraisal,
as the LTV may be adjusted by the Deal Agent as the Deal Agent determines in its
discretion, and, (ii) in all other cases, as the Deal Agent may determine in its
discretion based on such sources of information as the Deal Agent may determine
to rely on in its discretion; provided, however, that, with respect to Junior
Interests, Mezzanine Loans, Bridge Loans, Preferred Equity Interests and
Subordinate CTL Loans that are also Junior Interests or Mezzanine Loans, all
such calculations shall be made taking into account any senior or pari passu
debt or other obligations, including debt or other obligations secured directly
or indirectly by the applicable Underlying Mortgaged Property; provided,
further, however, the LTV shall not exceed the Maximum LTV.


“Mandatory Redeemable Stock”: Means, with respect to any Person and any
Subsidiary thereof, any Equity Interest of such Person which by the terms of
such Equity Interest (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable), upon the happening
of any event or otherwise (a) matures or is required to be redeemed, pursuant to
a sinking fund obligation or otherwise (other than an Equity Interest to the
extent redeemable in exchange for common stock or other equivalent common Equity
Interest), (b) is convertible into or exchangeable or exercisable for
Indebtedness or Mandatory Redeemable Stock, or (c) is redeemable at the option
of the holder thereof, in whole or in part (other than any Equity Interest which
is redeemable solely in exchange for common stock or other equivalent common
Equity Interest); in each case, on or prior to the Facility Maturity Date.
 
18

--------------------------------------------------------------------------------




“Margin Base”: On any day, the aggregate Asset Value of all Purchased Assets or
certain specified Purchased Assets, as applicable.


“Margin Correction Deadline”: 3 p.m. on the second Business Day after any Margin
Deficit Notice is delivered by the Deal Agent.


“Margin Deficit”: Defined in Section 2.7 of this Agreement.


“Margin Deficit Notice”: Defined in Section 2.7 of this Agreement.


“Market Value”: As of any date in respect of any Mortgage Asset or Purchased
Asset, as applicable, the price at which such Mortgage Asset or Purchased Asset,
as applicable, could readily be sold, as determined by the Deal Agent (i) in
connection with the initial purchase of a Mortgage Asset only and to the extent
a Current Appraisal is available, based on the Current Appraisal value, and,
(ii) in all other cases, as the Deal Agent may determine in its discretion and
in good faith based on such sources and information as the Deal Agent may
determine to rely on in its discretion (which value may be determined to be
zero), as such Market Value may be adjusted by the Deal Agent as the Deal Agent
determines in its discretion.


“Material Adverse Effect”: A material adverse effect on (a) the financial
condition or credit quality of the Seller or the Guarantor, (b) the ability of
the Seller, the Guarantor or the Pledgor to perform its obligations under any of
the Repurchase Documents or Mortgage Loan Documents to which it is a party,
(c) the validity or enforceability of any of the Repurchase Documents, (d) the
rights and remedies of the Deal Agent, the Purchaser, the Swap Counterparty or
any other Secured Party under any of the Repurchase Documents, (e) the timely
payment of any amounts payable under the Repurchase Documents or Mortgage Loan
Documents, or (f) the Asset Value of the Purchased Assets; provided, however,
the occurrence of an event under clause (e) or (f) of this definition of
Material Adverse Effect shall not, in and of itself, constitute an Event of
Default under Subsection 10.1(e), but such occurrence may be or form the basis
for an Event of Default under other provisions of Section 10 other than
Subsection 10.1(e).


“Materials of Environmental Concern”: Any mold, petroleum (including, without
limitation, crude oil or any fraction thereof) or petroleum products (including,
without limitation, gasoline), or any hazardous or toxic substances, materials
or wastes, defined as such in or regulated under any Environmental Law,
including, without limitation, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.


“Maximum Amount”: Means $400,000,000, provided that, during the Temporary
Increase Period, upon the written request of the Seller, the Deal Agent may, in
its discretion (and in all cases subject to the Deal Agent obtaining internal
credit approval), increase the Maximum Amount one (1) or more times to an
aggregate amount not to exceed $800,000,000, which increase(s) shall be set
forth in writing and acknowledged by the Seller and the Guarantor; provided,
however, after the Temporary Increase Period, (a) in the event Purchased Assets
are repurchased and sold into the CDO Securitization Transaction on or prior to
the Temporary Increase Expiration Date and the Seller repays the Temporary
Increase Indebtedness plus all accrued and unpaid Price Differential thereon and
all related Breakage Costs on or before the Temporary Increase Expiration Date,
the Maximum Amount shall be $400,000,000 and (b) in the event the Seller does
not satisfy clause (a) of this definition, the Maximum Amount shall equal the
sum of $400,000,000 and the highest Temporary Increase Amount, provided that
such Maximum Amount shall be reduced to (i) within six (6) months of the
Temporary Increase Expiration Date, $600,000,000, (ii) within twelve (12) months
of the Temporary Increase Expiration Date, $550,000,000 and (iii) within
eighteen (18) months of the Temporary Increase Expiration Date, $500,000,000;
provided, further, however, on and after the Facility Maturity Date, the Maximum
Amount shall mean the aggregate Purchase Price outstanding for all Transactions.
 
19

--------------------------------------------------------------------------------




“Maximum LTV”: With respect to any Eligible Asset (other than any CMBS Security)
at any time, the Loan-to-Value Ratio for the related Underlying Mortgaged
Property set forth on Schedule 1 to the Fee Letter under the heading “End LTV”
or “End LTC” (or, if not set forth therein in the case of Preferred Equity
Interests and Construction Loans to the extent applicable, as set forth in the
related Confirmation under the same or similar headings); provided, however, in
no event shall the Maximum LTV for a Construction Loan exceed 85%) for the
applicable Class of such Mortgage Asset and, as applicable, the applicable Type
of Underlying Mortgaged Property; provided, however, the Maximum LTV shall take
into account any senior or pari passu debt or other obligations, including debt
or other obligations secured directly or indirectly by the applicable Underlying
Mortgaged Property.


“Mezzanine Loan”: A performing mezzanine loan secured by a first priority
perfected lien and pledge of the Equity Interest of the Person that owns
directly or indirectly income producing Commercial Real Estate that is
performing; provided, however, on a case by case basis, and in the Deal Agent’s
discretion and subject to such terms, conditions and requirements and Advance
Rate and Pricing Spread adjustments as the Deal Agent may require in its
discretion, the Deal Agent may (but is not required to) consider purchasing a
Mezzanine Loan that is secured by less than all of the Equity Interest of the
Person that owns directly or indirectly income producing Commercial Real Estate.


“Mezzanine Note”: The original executed promissory note or other evidence of
Mezzanine Loan indebtedness.


“Minimum DSCR”: With respect to any Mortgage Asset or Purchased Asset (other
than any CMBS Security), as applicable, at any time, the DSCR for the related
Underlying Mortgaged Property set forth on Schedule 1 to the Fee Letter under
the heading “In-Place DSCR” (or, if not set forth therein in the case of
Preferred Equity Interests and Construction Loans to the extent applicable, as
set forth in the related Confirmation under the same or similar headings) for
the applicable Class of such Mortgage Asset and, as applicable, the applicable
Type of Underlying Mortgaged Property; provided, however, the Minimum DSCR shall
take into account any senior or pari passu debt or other obligations, including
debt or other obligations secured directly or indirectly by the applicable
Underlying Mortgaged Property.


“Moody’s”: Moody’s Investors Services, Inc., and any successor thereto.


“Mortgage”: Each mortgage, assignment of rents, security agreement and fixture
filing, or deed of trust, assignment of rents, security agreement and fixture
filing, or similar instrument creating and evidencing a Lien on real property,
fixtures and other property and rights incidental thereto.


“Mortgage Asset”: A Whole Loan, a Junior Interest, a Mezzanine Loan, a Bridge
Loan, a CMBS Security, a CTL Loan, a Subordinate CTL Loan, Senior Secured Bank
Debt or a Preferred Equity Interest, (i) the Underlying Mortgaged Property for
which is included in the categories for Types of Mortgage Assets, (ii) that is
listed on a Confirmation and (iii) for which the Custodian has been instructed
by a Seller to hold the related Mortgage Asset File for the Deal Agent as agent
for the Secured Parties pursuant to the Custodial Agreement; provided, however,
Mortgage Assets shall not include any Retained Interest (if any) (unless
approved by the Deal Agent in its discretion).
 
20

--------------------------------------------------------------------------------




“Mortgage Asset File”: Defined in the Custodial Agreement.


“Mortgage Asset File Checklist”: Defined in the Custodial Agreement.


“Mortgage Loan Documents”: Defined in the Custodial Agreement.


“Mortgage Note”: The original executed promissory note or other evidence of the
Indebtedness of a Borrower with respect to a Mortgage Asset.


“Mortgaged Property”: The Commercial Real Estate (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing and any Credit Tenant Lease to which such real property is subject)
and all other collateral securing repayment of the related debt evidenced by a
Mortgage Note, a Junior Interest Document or other note, certificate or debt
instrument.


“Net Cash Flow”: With respect to any Underlying Mortgaged Property, for any
period, the net income (or deficit) attributable to such Underlying Mortgaged
Property for such period, determined in accordance with GAAP (and if such
Property is subject to a Credit Tenant Lease, the net rents paid during such
period under such lease), less the amount of all (a) capital expenditures
incurred, (b) reserves established, (c) leasing commissions paid (other than
commissions paid from reserves held under the Mortgage Loan Documents) and
(d) tenant improvements paid during such period (other than tenant improvements
paid from reserves held under the Mortgage Loan Documents) in each case
attributable to such Underlying Mortgaged Property, plus all non-cash charges
deducted in the calculation of such net income.


“Net Income”: With respect to any Person and its Consolidated Subsidiaries for
any period, the net income of such Person and its Consolidated Subsidiaries
determined on a consolidated basis for such period as determined in accordance
with GAAP.


“Net Swap Payments”: With respect to each Payment Date, the excess, if any, of
(a) the monthly payments by the Seller to the Swap Counterparty under the Swap
Documents and any interest accrued thereon over (b) the monthly payments by the
Swap Counterparty to the Seller under the Swap Documents and any interest
accrued thereon.


“Net Swap Receipts”: With respect to each Payment Date, the excess, if any, of
(a) the monthly payments by the Swap Counterparty to the Seller under the Swap
Documents and any interest accrued thereon over (b) the monthly payments by the
Seller to the Swap Counterparty under the Swap Documents and any interest
accrued thereon.


“Non-Recourse Indebtedness”: Means, with respect to any Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to non-recourse provisions (but not exceptions relating
to bankruptcy, insolvency, receivership or other similar events)) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.


“Non-Table Funded Purchased Asset”: A Purchased Asset that is not a Table Funded
Purchased Asset.


“Non-Wachovia Assets”: Any Mortgage Asset issued or extended by a Person other
than Wachovia Corporation or an Affiliate of Wachovia Corporation.
 
21

--------------------------------------------------------------------------------




“NorthStar”: Defined in the Preamble of this Agreement.


“Note Purchase Agreement”: The Note Purchase Agreement, dated as of March 29,
2007, between NRF-Reindeer Ltd., a Cayman Islands exempted limited liability
company, and Wachovia Bank, N.A. (London Branch), as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time, together with all other documents executed in connection therewith, as the
same are amended modified, restated, replaced, waived, substituted, supplemented
or extended from time to time.


“Obligations”: Defined in Subsection 8.1(b) of this Agreement.


“OFAC”: The U.S. Department of the Treasury’s Office of Foreign Assets Control.


“OFAC Regulations”: The regulations promulgated by OFAC, as amended from time to
time.


“Off-Balance Sheet Assets”: Means, with respect to any Person, any asset that is
subject to an off-balance sheet financing, and as a result of such transaction
such asset does not (and is not required pursuant to GAAP) to appear as an asset
on the balance sheet of such Person.


“Off-Balance Sheet Liabilities”: Means, with respect to any Person, any
(a) repurchase obligation or liability, contingent or otherwise, of such Person
with respect to any mortgages, mortgage notes, accounts or notes receivable
sold, transferred or otherwise disposed of by such Person, (b) repurchase
obligation or liability, contingent or otherwise, of such Person with respect to
Property or assets leased by such Person as lessee and (c) obligations,
contingent or otherwise, of such Person under any Off Balance Sheet Transaction,
in each case, if the transaction giving rise to such obligation (i) is
considered Indebtedness for borrowed money for tax purposes, and (ii) does not
(and is not required pursuant to GAAP) to appear as a liability on the balance
sheet of such Person.


“Off-Balance Sheet Obligations”: With respect to any Person and its Consolidated
Subsidiaries determined on a consolidated basis as of any date of determination
thereof, without duplication and to the extent not included as a liability on
the consolidated balance sheet of such Person and its Consolidated Subsidiaries
in accordance with GAAP: (a) the monetary obligations under any financing lease
or so-called “synthetic,” tax retention or off-balance sheet lease transaction
which, upon the application of any Insolvency Laws to such Person or any of its
Consolidated Subsidiaries, would be characterized as indebtedness; (b) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Consolidated Subsidiaries; or (c) any other monetary obligation arising with
respect to any other transaction which (i) is characterized as indebtedness for
tax purposes but not for accounting purposes in accordance with GAAP or (ii) is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Consolidated Subsidiaries (for purposes of this clause (c), any transaction
structured to provide tax deductibility as interest expense of any dividend,
coupon or other periodic payment will be deemed to be the functional equivalent
of a borrowing).


“Off-Balance Sheet Transaction”: Means, with respect to any Person, any
synthetic lease, tax retention operating lease, commercial mortgage backed
securities transaction, securitization transaction, collateralized debt
obligation transaction, off balance sheet loan or similar off balance sheet
financing.


“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Seller, the Guarantor or the Pledgor, as applicable.
 
22

--------------------------------------------------------------------------------




“Operating Company”: An “operating company” within the meaning of 29 C.F.R.
2510.3-101(c) of the regulations of the U.S. Department of Labor.


“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are acceptable to the Deal Agent in its reasonable discretion.


“Originator”: With respect to each Mortgage Asset, the Person who originated
such Mortgage Asset.


“Other Costs”: Defined in Subsection 13.8(c) of this Agreement.


“Other Credit Facilities”: Any warehouse, repurchase, loan or credit facility
provided by a national banking association or any syndicate thereof (or any
other financial institution approved by the Purchaser in its reasonable
discretion) to a Guarantor or any Affiliate or Subsidiary of a Guarantor
(including the Unsecured Credit Facility).


“Participation Agreement”: With respect to any Junior Interest, any executed
participation agreement, sub-participation agreement or similar agreement under
which the Junior Interest is created, evidenced, issued and/or guaranteed. 


“Participation Certificate”: With respect to any Junior Interest, an executed
certificate, note, instrument or other document representing the participation
interest or sub-participation interest granted under a Participation Agreement.


“paying Seller”: Defined in Subsection 13.24(b).


“Payment Date”: The 1st day of each calendar month, or, if such day is not a
Business Day (i) if the next Business Day occurs during the succeeding month,
the previous Business Day and (ii) if the next Business Day does not occur
during the succeeding month, the next succeeding Business Day.


“Periodic Advance Repurchase Payment”: Defined in Subsection 2.5(a) of this
Agreement.


“Permitted Indebtedness”: With respect to Preferred Equity Interests,
Indebtedness that is permitted under the related Mortgage Loan Documents and
disclosed in writing to the Deal Agent in a Transaction Request and a
Confirmation.


“Permitted Investments”: Investments of any one or more of the following types:
(a) marketable obligations of the United States, the full and timely payment of
which are backed by the full faith and credit of the United States of America
and that have a maturity of not more than 270 days from the date of acquisition;
(b) marketable obligations, the full and timely payment of which are directly
and fully guaranteed by the full faith and credit of the United States and that
have a maturity of not more than 270 days from the date of acquisition;
(c) bankers’ acceptances and certificates of deposit and other interest-bearing
obligations (in each case having a maturity of not more than 270 days from the
date of acquisition) denominated in Dollars and issued by any bank with capital,
surplus and undivided profits aggregating at least $100,000,000, the short-term
obligations of which are rated of least A-1 by S&P and P-1 by Moody’s;
(d) repurchase obligations with a term of not more than ten (10) days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank of the type described in clause (c) above;
(e) commercial paper rated at least A-1 by S&P and P-1 by Moody’s; (f) demand
deposits, time deposits or certificates of deposit (having original maturities
of no more than 365 days) of depository institutions or trust companies
incorporated under the laws of the United States of America or any state thereof
(or domestic branches of any foreign bank) and subject to supervision and
examination by federal or state banking or depository institution authorities;
provided, however, that at the time such investment, or the commitment to make
such investment, is entered into, the short-term debt rating of such depository
institution or trust company shall be at least A-1 by S&P and P-1 by Moody’s;
and (g) money market mutual funds possessing the highest available rating from
S&P and Moody’s.
 
23

--------------------------------------------------------------------------------




“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced or
threatened: (a) Liens for federal, state, municipal or other local or other
Governmental Authority taxes if such taxes shall not at the time be due and
payable, (b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens, arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than thirty (30) days, and (c) Liens granted pursuant to or by the
Repurchase Documents.


“Person”: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.


“Plan”: Any plan, including single employer and multi-employer plans, to which
section 4021(a) of ERISA applies or any retirement medical plan, each as
established or maintained for employees of the Seller, the Guarantor or any
ERISA Affiliate of the Seller or the Guarantor to which Section 4021(a) of ERISA
applies.


“Plan Asset Regulations”: 29 C.F.R. 2510.3-101, et. seq.


“Plan Assets”: “Plan assets” within the meaning of the Plan Asset Regulations.


“Pledge and Security Agreement”: The Pledge and Security Agreement, dated as of
even date herewith, between the Deal Agent, the Purchaser and NRFC Sub-REIT
Corp., a Maryland corporation, as such agreement is amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time.


“Pledged Collateral”: Defined in the Pledge and Security Agreement.


“Pledged Preferred Equity Collateral”: Defined in the Preferred Equity Pledge
and Security Agreement.


“Pledgor”: NRFC Sub-REIT Corp., a Maryland corporation, as the Pledgor under the
Pledge and Security Agreement, together with its successors and permitted
assigns.


“Pooling and Servicing Agreements”: Any and all pooling and servicing
agreements, trust agreements or indentures governing servicing and other matters
entered into in connection with a (i) CMBS Security or (ii) a securitization of
a senior interest in a Mortgage Asset, where such securitization transaction is
rated by one (1) or more Rating Agencies.


“Post-Default Rate”: In respect of any day a Transaction is outstanding or any
other amount under this Agreement or any other Repurchase Document is not paid
when due to the Deal Agent, the Purchaser, any Secured Party or any Affected
Party at the stated Repurchase Date or otherwise when due, a rate per annum
determined on a 360 day per year basis during the period from and including the
due date to but excluding the date on which such amount is paid in full equal to
the applicable Rate plus 500 basis points.


“Preferred Dividends”: Means, for any period and without duplication, all
Restricted Payments paid or required to be paid during such period on Preferred
Securities issued by NorthStar or any Consolidated Subsidiary. Preferred
Dividends shall not include dividends or distributions (a) paid or payable
solely in Equity Interests (other than Mandatory Redeemable Stock) payable to
holders of such class of Equity Interests; (b) paid or payable to NorthStar or
any Consolidated Subsidiary; or (c) constituting or resulting in the redemption
of Preferred Securities, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.
 
24

--------------------------------------------------------------------------------




“Preferred Equity Grantor”: The entity in which a Preferred Equity Interest
represents an investment.


“Preferred Equity Interest”: The entire Equity Interest representing the
preferred equity interest in an entity that owns directly or indirectly
Commercial Real Estate, including, but not limited to, all equity interests
representing a dividend on any of the Equity Interest of the Preferred Equity
Grantor or representing a distribution or return of capital upon or in respect
of the Equity Interest of the Preferred Equity Grantor, in each case as it
relates to a Preferred Equity Interest; provided, however, (i) such Preferred
Equity Interest must contain a synthetic maturity feature acceptable to the Deal
Agent in its discretion, (ii) the Purchaser’s funding of the Preferred Equity
Interest is subject to regulatory and compliance criteria, (iii) the Deal Agent
reserves the right in its reasonable discretion to require that each Preferred
Equity Interest be acquired by and transferred to the Purchaser or its designee
by a special purpose entity as a co-Seller under the Agreement and for the
co-Seller to execute the Deal Agent’s then current form of joinder agreement as
a condition to the purchase of the Preferred Equity Interest and (iv) the
Preferred Equity Interest is structured so as to avoid consolidation of the
Preferred Equity Interest and the other equity interests in the Preferred Equity
Grantor, as required by customary legal and GAAP accounting requirements
applicable to the Seller and the Deal Agent. All references to, and calculations
required to be made in respect of, any principal and/or interest associated with
any Preferred Equity Interest shall be deemed to refer to the face amount of
such Preferred Equity Interest and the preferred return or yield (however such
terms are denominated, as set forth in the related Mortgage Loan Documents),
whether payable or accrued.


“Preferred Equity Interest Documents”: The related Authority Documents of the
Preferred Equity Grantor together with any certificate, instrument or other
tangible evidence of the Equity Interest in the Preferred Equity Grantor.


“Preferred Equity Pledge and Security Agreement”: The Preferred Equity Interest
Pledge and Security Agreement, dated as of even date herewith, between the
Seller, the Purchaser and Deal Agent relating to the Preferred Equity Interests,
as such agreement is amended, modified, waived, supplemented, extended, restated
or replaced from time to time.


“Preferred Securities”: Means, with respect to any Person, Equity Interest in
such Person that are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment (or accrual) of dividends or
distribution of assets upon liquidation, or both.


“Price Differential”: For each Accrual Period or portion thereof and each
Transaction outstanding, the sum of the products (for each day during such
Accrual Period or portion thereof) of:



   
PR x PP x
1
       
D
 
where:
 
PR
=
the Pricing Rate applicable on such day;
PP
=
the Purchase Price for such Transaction on such day; and
D
=
360 or, to the extent the Rate is based on the Base Rate, 365 or 366 days, as
applicable;

 
25

--------------------------------------------------------------------------------


 
provided, however, that (i) no provision of this Agreement shall require the
payment or permit the collection of any Price Differential in excess of the
maximum permitted by Applicable Law and (ii) the Price Differential shall not be
considered paid by any distribution if at any time such distribution is
rescinded or must otherwise be returned for any reason.


“Pricing Rate”: With respect to each Transaction, at any date of determination,
a rate per annum equal to the sum of (a) the applicable Rate on such date plus
(b) the applicable Pricing Spread for such Eligible Asset on such date, as such
Pricing Spreads are set forth in the Fee Letter (or, if not set forth therein in
the case of the Preferred Equity Interests and Construction Loans, as set forth
in the related Confirmation).


“Pricing Spread”: Subject to the Refinance Option, the financing spreads set
forth on Schedule 1 to the Fee Letter (or, in the case of the Preferred Equity
Interests and Construction Loans, as set forth in the related Confirmation)
corresponding to the Classes and, as applicable, Types of Mortgage Assets set
forth therein; provided, however, from and after an Event of Default, the
Pricing Spread for each Transaction shall automatically be increased by an
additional 500 basis points above and beyond the applicable Pricing Spread set
forth in the Fee Letter (or, in the case of the Preferred Equity Interests and
Construction Loans, as set forth in the Confirmation).


“Prime Rate”: The rate announced by Wachovia from time to time as its prime rate
in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Wachovia in connection with extensions of credit to debtors.


“Prohibited Person”: Means (i) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (ii) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (iii) a Person with whom the Seller, the Guarantor and/or the Pledgor
is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law, (iv) a Person who commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224, (v) an agency
of the government of, an organization directly or indirectly controlled by, or a
Person resident in, a country that is subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person, (vi) a Person that is named as a “specially designated
national or blocked person” on the most current list maintained or published by
OFAC and available at http://www.treas.gov/offices/eotffc/ofac/sdn.index.html or
at any replacement website or in any other official publication of such list,
and (vii) a Person who is affiliated with a Person described in clauses (i)-(vi)
above.


“Property”: Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed, and whether tangible or intangible.


“PSA Servicer”: A third party servicer (other than the Seller, the Guarantor or
any Affiliates of the foregoing) servicing all or a portion of the Purchased
Assets under a Pooling and Servicing Agreement.


“Purchase Agreement”: Any purchase agreement by and between the Seller and any
third party, including, without limitation, any Affiliate of the Seller,
pursuant to which the Seller has purchased Mortgage Assets subsequently sold to
the Purchaser or its designee hereunder.


“Purchase Date”: The date on which Eligible Assets are transferred by the Seller
to the Purchaser or its designee (including, without limitation, any First
Refinance Purchase Date or Second Refinance Purchase Date), or, as applicable,
the date on which additional advances (if any) are made to the Seller in
connection with an existing Purchased Asset in accordance with Subsection 2.2(j)
of this Agreement.
 
26

--------------------------------------------------------------------------------




“Purchase Price”: On each Purchase Date, the price at which Purchased Assets are
transferred by the Seller to the Purchaser or its designee, which amount shall
be equal (unless the Seller requests a lesser amount) to the Asset Value for
each such Eligible Asset on the Purchase Date, (i) decreased by the amount of
any cash transferred by the Seller to the Deal Agent as agent for the Secured
Parties pursuant to Section 2.3 or 2.7 of this Agreement or applied to reduce
the Seller’s obligations in respect of principal under Section 2.8 hereof, or
otherwise in accordance with, this Agreement and (ii) increased by the amount of
any additional advances (if any) under Article II of the Agreement.


“Purchased Asset Data Summary”: Defined in Subsection 5.1(q)(iii) of this
Agreement.


“Purchased Assets”: The Eligible Assets transferred by the Seller to the
Purchaser or its designee pursuant to a Transaction in accordance with the terms
of this Agreement, including Additional Purchased Assets.


“Purchased Items”: Defined in Subsection 8.1(a) of this Agreement.


“Purchaser”: Individually or collectively as the context requires, VFCC, the
Swingline Purchaser, the Deal Agent and the successors and assigns of the
foregoing. The only designee of the Purchaser hereunder or under the other
Repurchase Documents shall be the Deal Agent and the Deal Agent shall be
required to reconvey Purchased Assets to the Seller on the same terms and
conditions as the Purchaser.


“Rate”: For any Accrual Period and for each Transaction outstanding and for each
day during such Accrual Period:


(a) to the extent the Purchaser has funded the applicable Transaction through
the issuance of commercial paper, a rate equal to the applicable CP Rate; or


(b) to the extent the Purchaser did not fund the applicable Transaction through
the issuance of commercial paper, a rate equal to the Alternative Rate;


provided, however, the Rate shall be the Base Rate for any Accrual Period and
for any Transaction as to which VFCC has funded the making or maintenance
thereof by a sale of an interest therein to any Liquidity Bank under the
Liquidity Agreement on any day other than the first (1st) day of such Accrual
Period and without giving such Liquidity Bank(s) at least two (2) Business Days’
prior notice of such assignment.


“Rating Agency”: Each of S&P, Moody’s, Fitch and any other nationally recognized
statistical rating agency that has been requested to issue a rating with respect
to the commercial paper notes issued by the Issuer in connection with the matter
at issue, including successors of the foregoing.


“Ratings Confirmation”: With respect to VFCC and any other Purchaser that is a
commercial paper conduit, a confirmation by each of the Rating Agencies that a
proposed amendment, waiver or other modification shall not result in a downgrade
or withdrawal of such Rating Agencies’ then current rating of the Commercial
Paper Notes.
 
27

--------------------------------------------------------------------------------




“Refinance Option”: Subject to the other provisions of this Agreement, the
Seller shall repurchase each Purchased Asset no later than 364 calendar days
from the related Purchase Date; provided, however, (i) with respect to any
Purchased Asset purchased during the first or second year of the Facility and
which is still outstanding under the Facility at the end of the applicable 364
calendar day period, upon the written request of the Seller delivered to the
Deal Agent at anytime but no later than ten (10) Business Days prior to the
applicable Repurchase Date, the Deal Agent agrees, concurrently with the
Seller’s repurchase of any such Purchased Asset, to enter into a new Transaction
to purchase any such Purchased Asset for an additional 364 calendar day period
pursuant to a Transaction documented as a repurchase by the Seller and a
purchase by the Purchaser, respectively, in book entry form (the date of such
purchase under clause (i) of this definition of Refinance Option being referred
to herein as the “First Refinance Purchase Date”), provided, that, in connection
with and as a condition to any such new purchase, (1) at the time of such
request by the Seller and up to the time of such purchase, the following shall
be true and the Seller shall provide the Deal Agent with a written certification
that: (A) no Event of Default has occurred and is continuing, (B) the related
Purchased Asset is not a Delinquent Mortgage Asset or Defaulted Mortgage Asset,
(C) the related Purchased Asset, the related Underlying Mortgaged Property
and/or the value or Market Value of any of the foregoing has not deteriorated
materially (as determined by the Deal Agent in its discretion) from the original
Purchase Date, (D) the related Purchased Asset, the Underlying Mortgaged
Property and any applicable development plan are performing as expected at
the Purchase Date, including, but not limited to, with respect to such matters
as construction progress, re-leasing, zoning, reserve balances and servicing, as
determined by the Deal Agent in its discretion, (E) no Margin Deficit exists,
(F) the outstanding principal amount of the Purchased Asset (including amounts
not advanced against by the Purchaser) does not exceed $50,000,000 and (G) the
Purchased Asset and/or the related Underlying Mortgaged Property do not involve
condominiums (or condominium conversions), Construction Loans or land
loans, (2) the new Repurchase Date is not later than the Facility Maturity Date
(not including any extensions thereof under Subsection 2.4(a) of this
Agreement), (3) notwithstanding anything contained in the Repurchase Documents
to the contrary, the Advance Rate for the Purchased Asset shall initially be the
lesser of 80% and the Advance Rate otherwise applicable to such Purchased Asset,
but such Advance Rate shall automatically decrease by 5% every six (6) months
after the First Refinance Purchase Date and the Seller shall, after each such
decrease in the Advance Rate, make principal payments to the Deal Agent in an
amount necessary so that the Purchase Price outstanding for the related
Purchased Asset is equal to or less than the Purchase Price based on the reduced
Advance Rate and, in connection with such principal payments, pay any Price
Differential due thereon and any Breakage Costs payable in connection therewith,
(4) notwithstanding anything contained in the Repurchase Documents to the
contrary, the applicable Pricing Spread for the Purchased Asset shall initially
be the Pricing Spread then in effect for such Purchased Asset, but such Pricing
Spread shall automatically increase an additional ten (10) basis points (above
and beyond the Pricing Spread otherwise applicable to such Purchased Asset)
every three (3) months after the First Refinance Purchase Date, and (5) the Deal
Agent and the Seller execute a new Confirmation with respect to such Purchased
Asset reflecting the new Repurchase Date (which shall be no later than 364
calendar days after such First Refinance Purchase Date) and any additional terms
as the Deal Agent may require in its discretion and (ii) the Seller shall
thereafter repurchase each Purchased Asset that was purchased by the Purchaser
in accordance with clause (i) of this definition of Refinance Option no later
than 364 calendar days from the Repurchase Date; provided, further, however,
(x) with respect to any Purchased Asset purchased during the first year of the
Facility and subsequently repurchased by the Seller and purchased by the
Purchaser in accordance with clause (i) of this definition of Refinance Option
and which are still outstanding under the Facility as of the Repurchase Date,
upon the written request of the Seller delivered to the Deal Agent at anytime
but no later than ten (10) Business Days prior to the applicable Repurchase
Date, the Deal Agent agrees, concurrently with the Seller’s repurchase of any
such Purchased Asset, to enter into a new Transaction to purchase any such
Purchased Asset for an additional 364 calendar day period pursuant to a
Transaction documented as a repurchase by the Seller and a purchase by the
Purchaser, respectively, in book entry form (the date of such purchase under
clause (x) of this definition of Refinance Option being referred to herein as
the “Second Refinance Purchase Date”), provided, that, in connection with and as
a condition to any such new purchase, (1) at the time of such request by the
Seller and up to the time of such purchase, the following shall be true and the
Seller shall provide the Deal Agent with a written certification that: (A) no
Event of Default has occurred and is continuing, (B) the related Purchased Asset
is not a Delinquent Mortgage Asset or Defaulted Mortgage Asset, (C) the related
Purchased Asset, the related Underlying Mortgaged Property and/or the value or
Market Value of any of the foregoing has not deteriorated materially (as
determined by the Deal Agent in its discretion) from the First Refinance
Purchase Date in accordance with clause (i) of this definition of Refinance
Option, (D) the related Purchased Asset, the Underlying Mortgaged Property and
any applicable development plan are performing as expected at the Purchase Date,
including, but not limited to, with respect to such matters as construction
progress, re-leasing, zoning, reserve balances and servicing, as determined by
the Deal Agent in its discretion, (E) no Margin Deficit exists, (F) the
outstanding principal amount of the Purchased Asset (including amounts not
advanced against by the Purchaser) does not exceed $50,000,000 and (G) the
Purchased Asset and/or the related Underlying Mortgaged Property do not involve
condominiums (or condominium conversions), Construction Loans or land loans,
(2) the new Repurchase Date is not later than the Facility Maturity Date (not
including any extensions thereof under Subsection 2.4(a) of this Agreement),
(3) notwithstanding anything contained in the Repurchase Documents to the
contrary, the Advance Rate for the Purchased Asset shall initially be the
Advance Rate in effect prior to the Second Refinance Purchase Date (as
determined under clause (i)(3) of this definition of Refinance Option), but such
Advance Rate shall automatically decrease by 5% every six (6) months after the
Second Refinance Purchase Date and the Seller shall, after each such decrease in
the Advance Rate, make principal payments to the Deal Agent in an amount
necessary so that the Purchase Price outstanding for the related Purchased Asset
is equal to or less than the Purchase Price based on the reduced Advance Rate
and, in connection with such principal payments, pay any Price Differential due
thereon and any Breakage Costs payable in connection therewith,
(4) notwithstanding anything contained in the Repurchase Documents to the
contrary, the applicable Pricing Spread for the Purchased Asset shall initially
be the Pricing Spread in effect prior to the Second Refinance Purchase Date (as
determined under clause (i)(4) of this definition of Refinance Option), but
automatically increase an additional ten (10) basis points (above and beyond the
Pricing Spread otherwise applicable to such Purchased Asset) every three (3)
months after the Second Refinance Purchase Date, and (5) the Deal Agent and the
Seller execute a new Confirmation with respect to such Purchased Asset
reflecting the new Repurchase Date (which shall be no later than 364 calendar
days after such Second Refinance Purchase Date) and any additional terms as the
Deal Agent may require in its discretion and (y) the Seller shall repurchase
each Purchased Asset that was purchased by the Purchaser in accordance with
clause (x) of this definition of Refinance Option no later than 364 calendar
days from the Repurchase Date.  For the avoidance of doubt, in no event may any
Repurchase Date extended under this definition of Refinance Option or otherwise
under this Agreement be later than the Facility Maturity Date (not including any
extensions thereof under Subsection 2.4(a) of this Agreement).
 
28

--------------------------------------------------------------------------------




“Regulations T, U and X”: Regulations T, U and X of the Board of Governors of
the Federal Reserve System (or any successor), as the same may be amended from
time to time.


“REIT”: A Person qualifying for treatment as a “real estate investment trust”
under the Code.


“Related Party Loan”: Any loan, Indebtedness or preferred equity investment
identified or presented as a related party loan in such Person’s and its
Consolidated Subsidiaries’ consolidated financial statements or in the notes to
the consolidated financial statements, in accordance with GAAP; provided,
however, the term Related Party Loan shall not include negotiated, arms-length,
market standard loan transactions with third parties.


“Release”: Any generation, treatment, use, storage, transportation, manufacture,
refinement, handling, production, removal, remediation, disposal, presence or
migration of Materials of Environmental Concern on, about, under or within all
or any portion of any Property or Underlying Mortgaged Property.
 
29

--------------------------------------------------------------------------------




“Remedial Work”: Any investigation, inspection, site monitoring, containment,
clean-up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any Property or Underlying Mortgaged
Property of any Materials of Environmental Concern, including any action to
comply with any applicable Environmental Laws or directives of any Governmental
Authority with regard to any Environmental Laws.


“REMIC”: A real estate mortgage investment conduit.


“REO Property”: Real property acquired by the Seller, including a Mortgaged
Property, acquired through foreclosure of a Mortgage Asset or by deed in lieu of
such foreclosure.


“Reportable Event”: Any of the events set forth in Section 4043(c) of ERISA or a
successor provision thereof, other than those events as to which the notice
requirement has been waived by regulation.


“Repurchase Date”: The earliest of (i) the Facility Maturity Date, (ii) the date
that is 364 days from the Purchase Date, subject to the Refinance Option or
(iii) the Business Day on which any Seller is to repurchase the Purchased Assets
from the Purchaser or its designee (a) as specified by any Seller and agreed to
by the Deal Agent in the related Confirmation or (b) if a Transaction is
terminable by any Seller on demand, the date determined in accordance with
Subsection 2.2(i) of this Agreement, as such dates in clauses (i), (ii) and
(iii) above may be modified by application of the provisions of Articles II or X
of this Agreement.


“Repurchase Documents”: This Agreement, the Custodial Agreement, the Pledge and
Security Agreement, the Account Agreement, the Security Account Control
Agreement, the Fee Letter, the Guaranty, the Assignments, the Confirmations, the
Custodial Fee Letter, all UCC financing statements (and amendments thereto)
filed pursuant to the terms of this Agreement or any other Repurchase Document,
the Preferred Equity Pledge and Security Agreement, any joinder agreement
executed by a Seller and any additional document, certificate or agreement, the
execution of which is necessary or incidental to or desirable for performing or
carrying out the terms of the foregoing documents, as each of the foregoing
documents is amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time.


“Repurchase Obligations”: Defined in Subsection 8.1(b) of this Agreement.


“Repurchase Price”: The price at which Purchased Assets are to be transferred
from the Purchaser or its designee (including the Custodian) to the Seller upon
termination of a Transaction, which will be determined in each case (including
Transactions terminable upon demand) as the sum of the Purchase Price, the
accrued and unpaid Price Differential applicable to each such Transaction as of
the date of such determination plus any related Breakage Costs and other amounts
owed with respect thereto.


“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of the
Repurchase Documents and also, with respect to a particular matter, any other
duly authorized officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.


“Restricted Payment”: Means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of NorthStar or any Consolidated
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests of identical class to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of NorthStar or any Consolidated Subsidiary now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity Interest
of NorthStar or any Consolidated Subsidiary now or hereafter outstanding.
 
30

--------------------------------------------------------------------------------




“Retained Interest”: (a) With respect to any Mortgage Asset with an unfunded
commitment on the part of the Seller, all of the obligations, if any, to provide
additional funding, contributions, payments or credits with respect to such
Mortgage Asset, (b) all duties, obligations and liabilities of the Seller under
any Mortgage Asset or any related Interest Rate Protection Agreement, including
but not limited to any payment or indemnity obligations, and, (c) with respect
to any Mortgage Asset that is transferred by the Seller to the Purchaser or its
designee, (i) all of the obligations, if any, of the agent(s), trustee(s),
servicer(s) or other similar persons under the documentation evidencing such
Mortgage Asset and (ii) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Mortgage Asset that relate
to such portion(s) of the Indebtedness that is owned by another lender or is
being retained by the Seller pursuant to clause (a) of this definition.


“S&P”: Standard & Poor’s, a division of The McGraw Hill Companies, Inc., and any
successor thereto.


“Secured Parties”: (i) VFCC, (ii) the Swingline Purchaser, (iii) all other
Purchasers, (iv) the Deal Agent, (v) the Liquidity Banks, (vi) the Liquidity
Agent, (vii) the Swap Counterparty, and (viii) successors and assigns of any of
the foregoing.


“Securities Account”: The securities account set forth on Schedule 2 established
in the name of the Seller into which all CMBS Securities that are Purchased
Assets and other Purchased Items related thereto shall be deposited (except
those CMBS Securities that are certificated securities within the meaning of
Article 8 of the UCC), which Securities Account shall be subject to the
Securities Account Control Agreement. Any Income on deposit or credited to the
Securities Account shall be transferred by the Deal Agent from the Securities
Account to the Collection Account on or prior to each Payment Date.


“Securities Account Control Agreement”: A letter agreement, dated as of even
date herewith, among the Seller, the Deal Agent, the Purchaser and Wachovia in
the form of Exhibit VI attached hereto.


“Security Agreement”: With respect to any Mortgage Asset, any contract,
instrument or other document related to security for repayment thereof (other
than the related Mortgage, Mortgage Note, Mezzanine Note or any other note,
certificate or instrument) executed by the Borrower and/or others in connection
with such Mortgage Asset, including, without limitation, any security agreement,
UCC financing statement, Liens, warranties, guaranty, title insurance policy,
hazard insurance policy, chattel mortgage, letter of credit, accounts, bank
accounts or certificates of deposit or other pledged accounts, and any other
documents and records relating to any of the foregoing.


“Seller”: Individually and collectively as the context requires, NRFC WA
Holdings, LLC, a Delaware limited liability company, NRFC WA Holdings II, LLC, a
Delaware limited liability company, NRFC WA Holdings VII, LLC, a Delaware
limited liability company, NRFC WA Holdings X, LLC, a Delaware limited liability
company, NRFC WA Holdings XI, LLC, a Delaware limited liability company, NRFC WA
Holdings XII, LLC, a Delaware limited liability company, and any other Person
that becomes a party to the Repurchase Documents as a Seller, in each such case,
together with their successors and permitted assigns. Each Seller shall be
jointly and severally liable under the Repurchase Documents.


“Seller Asset Schedule”: Defined in the Custodial Agreement.
 
31

--------------------------------------------------------------------------------




“Seller-Related Obligations”: Any obligations, liabilities and/or Indebtedness
of the Seller and/or any Indebtedness of the Guarantor or the Pledgor under any
other arrangement between the Seller, the Guarantor and/or the Pledgor on the
one hand and the Deal Agent, the Purchaser, any Affiliate or any Subsidiary of
the Deal Agent or the Purchaser (including, without limitation the obligations,
liabilities and Indebtedness under the Swap Documents) and/or any commercial
paper conduit for which Wachovia or an Affiliate or Subsidiary of Wachovia acts
as a liquidity provider, administrator or agent on the other hand; provided,
however, Seller-Related Obligations shall be deemed to include the obligations,
liabilities and Indebtedness of (i) NRF-Reindeer Ltd. and the Guarantor under
the Note Purchase Agreement and (ii) the Seller and Guarantor under the Wachovia
Repurchase Facility.


“Seller’s Release Letter”: A letter, substantially in the form of Exhibit XII-A
hereto, delivered by the Seller when no Warehouse Lender has an interest in an
Eligible Asset, releasing, subject to the terms of this Agreement, all of the
Seller’s right, title and interest in such Eligible Asset upon receipt of the
related Purchase Price by the Seller.


“Senior Secured Bank Debt”: An assignment of or participation in all or a
portion of a secured senior term loan to a Borrower, which loan (a) is rated B-
or better by at least two (2) Rating Agencies, (b) is senior or pari passu with
other secured obligations of such Borrower and (c) is secured by (i) 100% of the
Equity Interest of each existing and subsequently acquired or organized direct
or indirect domestic Subsidiary of the Borrower and (ii) substantially all
tangible and intangible assets (including, but not limited to, inventory,
accounts receivable, plant, machinery, equipment, fixtures, Commercial Real
Estate, leasehold interests, intellectual property, contracts, license rights
and other general intangibles and investment property) of the Borrower. Each
Senior Secured Bank Debt is subject to such additional underwriting criteria and
other terms, conditions and requirements as the Deal Agent may require in its
discretion.


“Servicer”: A Person (other than the Seller) servicing all or a portion of the
Purchased Assets under a Servicing Agreement, which Servicer shall be acceptable
to the Deal Agent in its discretion.


“Servicer Account”: Any account established by a Servicer or a PSA Servicer in
connection with the servicing of the Purchased Assets.


“Servicer Default”: Defined in Section 6.10 of this Agreement.


“Servicer Redirection Notice”: The notice from the Seller to a Servicer or PSA
Servicer, as applicable, substantially in the form of Exhibit VII attached
hereto.


“Servicing Agreement”: An agreement entered into by the Seller and a third party
for the servicing of the Purchased Assets, the form and substance of which has
been approved in writing by the Deal Agent in its reasonable discretion.


“Servicing File”: With respect to each Purchased Asset, the file retained by the
Seller consisting of the originals of all documents that are not required to be
delivered to the Custodian and copies of all documents in the Mortgage Asset
File set forth in Section 3.1 of the Custodial Agreement, which Servicing File
shall be held by the Seller or Servicer on behalf of the Deal Agent as agent for
the Secured Parties.


“Servicing Records”: Defined in Section 6.2 of this Agreement.


“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the Property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair salable value of the Property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person is able to realize upon its
Property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute unreasonably small capital.
 
32

--------------------------------------------------------------------------------




“Sub-Limit”: With respect to the characteristics of the Mortgage Assets or
Purchased Assets, as applicable:


(a) the aggregate Purchase Price for all outstanding Transactions involving
Mezzanine Loans shall not exceed 67% of the Maximum Amount;


(b) the aggregate Purchase Price for all outstanding Transactions involving CTL
Loans and/or Subordinate CTL Loans shall not exceed 50% of the Maximum Amount;


(c) the aggregate Purchase Price for all outstanding Transactions involving
Ground Leases shall not exceed 35% of the Maximum Amount;


(d) the aggregate Purchase Price for all outstanding Transactions involving
hotels shall not exceed 45% of the Maximum Amount;


(e) the aggregate Purchase Price for all outstanding Transactions involving
Construction Loans shall not exceed 35% of the Maximum Amount;


(f) the aggregate Purchase Price for all outstanding Transactions involving
Underlying Mortgage Properties located in the same metropolitan statistical area
shall not exceed 50% of the Maximum Amount;


(g) the aggregate Purchase Price for any single outstanding Transaction or for
multiple Transactions to a single Borrower (including any Affiliate of a
Borrower) shall not exceed 40% of the Maximum Amount;


(h) the aggregate Purchase Price for all outstanding Transactions involving CMBS
Securities or Senior Secured Bank Debt rated BB- or below by any Rating Agency
shall not exceed 25% of the Maximum Amount; and


(i) the aggregate Purchase Price for all outstanding Transactions involving
Preferred Equity Interests shall not exceed 25% of the Maximum Amount.


“Subordinate CTL Loan”: (i) A loan that is a CTL Loan in all respects except for
the failure to satisfy the ratings requirements for a Credit Tenant or (ii) a
performing Junior Interest or Mezzanine Loan in which the related senior loan is
secured by a first priority perfected security interest in Commercial Real
Estate 100% leased to, or guaranteed in full by, a Credit Tenant, and such
Junior Interest or Mezzanine Loan, as applicable, itself is secured by a first
priority perfected security interest in and to the payments under the Credit
Tenant Lease; provided, however, in the case of both clauses (i) and (ii), such
Subordinate CTL Loan satisfies such additional underwriting criteria and other
terms, conditions and requirements as the Deal Agent may require in its
discretion.
 
33

--------------------------------------------------------------------------------




“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time securities or other
ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person.


“Swap Breakage Costs”: For any Swap Transaction, any amount (other than Net Swap
Payments) payable by the Seller to the Swap Counterparty for the early
termination of that Swap Transaction or any portion thereof.


“Swap Breakage Receipts”: For any Swap Transaction, any amount (other than Net
Swap Receipts) payable by the Swap Counterparty to the Seller for the early
termination of that Swap Transaction or any portion thereof.


“Swap Counterparty”: Wachovia Bank, National Association and/or any Affiliate
thereof, together with its successors and assigns.


“Swap Documents”: The Interest Rate Protection Agreements entered into by the
Seller and the Swap Counterparty with respect to the Facility or any Purchased
Asset, including all obligations, liabilities and Indebtedness thereunder, as
such Swap Documents are amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.


“Swap Transaction”: Any interest rate swap transaction between the Seller and
the Swap Counterparty that is governed by the Swap Documents.


“Swingline Availability”: The positive difference between the Swingline Maximum
Amount and the aggregate Purchase Price of all outstanding Transactions funded
by the Swingline Purchaser as Swingline Purchases.


“Swingline Fee”: Defined in the Fee Letter.


“Swingline Funding Request”: Defined in Section 2.16 of this Agreement.


“Swingline Maximum Amount”: 10% of the then Maximum Amount.


“Swingline Purchase”: The purchase of an Eligible Asset from the Seller by the
Swingline Purchaser pursuant to the provisions of Articles II and III of this
Agreement.


“Swingline Purchaser”: Wachovia Bank, National Association, together with its
successors and assigns.


“Table Funded Purchased Asset”: A Purchased Asset which is sold to the Purchaser
or its designee simultaneously with the origination or acquisition thereof,
which origination or acquisition, pursuant to the Seller’s request, is financed
with the Purchase Price and paid directly to a title company, settlement agent
or other Person (including the Seller if the Deal Agent determines to fund to
the Seller in the Deal Agent’s discretion) in trust for the current holder of
the Mortgage Asset, in each case, approved in writing by the Deal Agent in its
reasonable discretion, for disbursement to the parties entitled thereto in
connection with such origination or acquisition. A Purchased Asset shall cease
to be a Table Funded Purchased Asset after the Custodian has delivered a Trust
Receipt (along with a completed Mortgage Asset File Checklist attached thereto)
to the Deal Agent certifying its receipt of the Mortgage Asset File therefor.
 
34

--------------------------------------------------------------------------------




“Table Funded Trust Receipt”: Defined in the Custodial Agreement.


“Tangible Net Worth”: As of a particular date and as to any Person:


(a) all amounts that would be included under stockholder equity (or the
equivalent) on a balance sheet of such Person and its Consolidated Subsidiaries
(including minority interests relating to NorthStar Realty Finance L.P.)
determined on a consolidated basis at such date determined in accordance with
GAAP, less


(b) in each case with respect to such Person and its Consolidated Subsidiaries
determined on a consolidated basis (i) amounts owing to such Person from
Affiliates, or from officers, employees, partners, members, directors,
shareholders or other Persons similarly affiliated with such Person or its
respective Affiliates, (ii) intangible assets of such Person, as determined in
accordance with GAAP, (iii) the value of REO Property and Foreclosed Loans of
such Person, (iv) prepaid taxes and expenses, (v) unamortized hedging positions
under Derivatives Contracts, and (vi) (without duplication) Related Party Loans.


“Taxes”: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.


“Temporary Increase Amount”: Defined in the Fee Letter.


“Temporary Increase Expiration Date”: Defined in the Fee Letter.


“Temporary Increase Indebtedness”: Defined in the Fee Letter.


“Temporary Increase Period”: Defined in the Fee Letter.


“Temporary Increase Provisions”: Defined in the Fee Letter.


“Temporary Ramp-Up Asset”: Defined in the Fee Letter.


“Temporary Ramp-Up Pricing Terms”: Defined in the Fee Letter.


“Test Period”: The most recent calendar quarter.


“Title Exception”: Defined in Schedule 1, Part I of this Agreement.


“Total Assets”: At any time, an amount equal to the aggregate book value of
(a) all assets owned by any Person(s) (on a consolidated basis) and (b) the
proportionate share of assets owned by non-consolidated Subsidiaries of such
Person(s), less (i) amounts owing to such Person(s) from any Affiliates thereof,
or from officers, employees, partners, members, directors, shareholders or other
Persons similarly affiliated with such Person(s) or their respective Affiliates,
(ii) intangible assets (other than Interest Rate Protection Agreements
specifically related to the Purchased Assets) and (iii) prepaid taxes and/or
expenses.
 
35

--------------------------------------------------------------------------------




“Total Liabilities”: Means all Indebtedness and Contingent Liabilities of any
Person (without duplication) and all Subsidiaries thereof determined on a
consolidated basis in accordance with GAAP.


“Transaction”: Defined in Section 2.1 of this Agreement.


“Transaction Request”: A request in the form of Exhibit I to this Agreement duly
completed and executed by the Seller.


“Transferor”: The seller of mortgage assets under a Purchase Agreement.


“True Sale Opinion”: An Opinion of Counsel to the Seller opining that the
subject transaction constitutes a “true sale”.


“Trust Preferred Securities”: Means those REIT trust preferred securities issued
by NorthStar or its Affiliates identified on Schedule 7 attached hereto and such
other REIT trust preferred securities issued by NorthStar and/or an Affiliate
which are approved by the Deal Agent in its discretion, in each case which are
expressly subordinated to all other Indebtedness of NorthStar and its
Affiliates. REIT trust preferred securities issued by NorthStar and/or its
Affiliates shall be deemed approved by the Deal Agent if such securities are
issued on terms substantially similar to those securities listed on Schedule 7,
as determined by the Deal Agent in its reasonable discretion.


“Trust Receipt”: Defined in the Custodial Agreement.


“Type”: With respect to a Mortgage Asset, the classification of the Underlying
Mortgaged Property as one of the following: multifamily, mobile home park,
retail, office, industrial, hotel, self-storage facility, condominium
conversions and entitled land.


“UCC-9 Policy”: Defined in Schedule 1, Part II of this Agreement.


“Underlying Mortgaged Property”: (a) In the case of a Whole Loan, the Mortgaged
Property securing the Whole Loan, (b) in the case of a Junior Interest, the
Mortgaged Property securing such Junior Interest (if the Junior Interest is of
the type described in clause (b) of the definition thereof), or the Mortgaged
Property securing the mortgage loan in which such Junior Interest represents a
participation (if the Junior Interest is of the type described in clause (a) of
the definition thereof), (c) in the case of a Mezzanine Loan or a Junior
Interest in a Mezzanine Loan, the Mortgaged Property that secures the senior
mortgage loan, (d) in the case of a Bridge Loan, CTL Loan or Subordinate CTL
Loan, the Mortgaged Property securing the Whole Loan, Junior Interest or
Mezzanine Loan, as applicable, (e) in the case of a CMBS Security, the Mortgaged
Properties backing such CMBS Securities, (f) in the case of Senior Secured Bank
Debt, the Mortgaged Property, if any, securing such Senior Secured Bank Debt and
(g) in the case of a Preferred Equity Interest, the Mortgaged Property owned
directly or indirectly by the Preferred Equity Grantor.


“Underwriting Package”: With respect to any Mortgage Asset (other than a CMBS
Security), the Underwriting Package shall include, to the extent applicable,
(i) a copy of the Current Appraisal or, if unavailable, any other recent
appraisal, (ii) the current rent roll, (iii) a minimum of two (2) years of
property level financial statements to the extent available, (iv) the current
financial statements of the Borrowers under the Mortgage Asset, and, if such
Mortgage Asset is not a Whole Loan, the Borrower under the Commercial Real
Estate Loan to the extent provided to or reasonably available to the applicable
Seller upon request, (v) the loan documents, Authority Documents and title
commitment/policy to be included in the Mortgage Asset File, together with
copies of any appraisals, environmental reports, studies or assessments (to
include, at a minimum, a phase I report), evidence of zoning compliance,
property management agreements, assignments of property management agreements,
contracts, licenses and permits, in each case to the extent in the Seller’s
possession or reasonably available to the Seller and, if the Mortgage Asset is
purchased by the Purchaser or its designee, assignments of such documents by the
Seller in blank to the extent covered by assignments in blank delivered to the
Custodian, (vi) any financial analysis, site inspection, market studies,
environmental reports and any other diligence conducted by or provided to the
Seller and (vii) such further documents or information as the Deal Agent may
reasonably request. With respect to any CMBS Security, the Underwriting Package
shall consist of, to the extent applicable, (i) the related prospectus or
offering circular, (ii) all structural and collateral term sheets and all other
computational or other similar materials provided to the Seller in connection
with its acquisition of such CMBS Security, (iii) all distribution date
statements issued in respect thereof during the immediately preceding
twelve (12) months (or, if less, since the date such CMBS Security was issued),
(iv) all monthly reporting packages issued in respect of such CMBS Security
during the immediately preceding twelve (12) months (or, if less, since the date
such CMBS Security was issued), (v) all Rating Agency pre-sale reports, (vi) all
asset summaries and any other due diligence materials, including, without
limitation, reports prepared by third parties, provided to the Seller in
connection with its acquisition of such CMBS Security, and (vii) such further
documents or information as the Deal Agent may reasonably request.
 
36

--------------------------------------------------------------------------------




“Uniform Commercial Code” or “UCC”: The Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of Applicable Law, the perfection or the effect of
perfection or non-perfection of the security interest in any Purchased Asset is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “Uniform Commercial Code” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions hereof
relating to such perfection or effect of perfection or non-perfection.


“United States”: The United States of America.


“Unsecured Credit Facility”: The credit facility represented by the Revolving
Credit Agreement, dated as of November 3, 2006, among NorthStar Realty Finance
Corp., NorthStar Realty Finance Limited Partnership, NRFC Sub-REIT Corp. and NS
Advisors, LLC, as borrowers, the lenders from time to time party thereto,
KeyBank National Association, as administrative agent, Keybanc Capital Markets
and Bank of America, N.A., as co-lead arrangers, KeyBank Capital Markets, as
sole book manager, Bank of America, N.A., as syndication agent, and Citicorp
North America, Inc., as documentation agent, as amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time,
together with all other documents executed in connection therewith, as the same
are amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time.


“Unused Fee”: The “Unused Fee” payable under the Fee Letter.


“Upsize Fee”: The “Upsize Fee” payable under the Fee Letter.


“USA Patriot Act”: The “United and Strengthening America by providing Tools
Required to Intercept and Obstruct Terrorism Act of 2001” (Public Law 107-56),
as amended from time to time.


“VFCC”: Defined in the Preamble of this Agreement.


“Wachovia”: Wachovia Bank, National Association, a national banking association
in its individual capacity, and its successors and assigns.


“Wachovia Assets”: Any Mortgage Asset issued or extended by Wachovia Corporation
or an Affiliate of Wachovia Corporation.
 
37

--------------------------------------------------------------------------------




“Wachovia Repurchase Facility”: The repurchase facility represented by the
Amended and Restated Master Repurchase Agreement, dated as of even date
herewith, among the Seller, the Guarantor and Wachovia, as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time, together with all other documents executed in connection therewith, as the
same are amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time.


“Warehouse Lender”: Any lender (a) providing financing to the Seller for the
purpose of warehousing, originating or purchasing Eligible Assets, or
(b) providing financing to a party from whom the Seller is purchasing the
Eligible Assets simultaneously with the purchase by the Purchaser or its
designee.


“Warehouse Lender’s Release Letter”: A letter, substantially in the form of
Exhibit XII-B hereto (or such other form acceptable to the Deal Agent in its
discretion), from a Warehouse Lender to the Deal Agent, unconditionally
releasing all of Warehouse Lender’s right, title and interest in certain
Eligible Assets identified therein upon receipt of payment therefor by the
Warehouse Lender.


“WCM”: Defined in the Preamble of this Agreement.


“Whole Loan”: A performing Commercial Real Estate whole loan (including, without
limitation, a Construction Loan) secured by a first priority perfected security
interest in the Underlying Mortgaged Property.


Section 1.2 Interpretation.


In each Repurchase Document, unless a contrary intention appears:


(i) the singular number includes the plural number and vice versa;


(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Repurchase Documents;


(iii) reference to any gender includes each other gender;


(iv) reference to day or days without further qualification means calendar days;


(v) reference to any time means Charlotte, North Carolina time;


(vi) reference to any agreement (including any Repurchase Document), document or
instrument means such agreement, document or instrument as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Repurchase Documents, and reference to any promissory note, certificate,
instrument or trust receipt includes any promissory note, certificate,
instrument or trust receipt that is an extension or renewal thereof or a
substitute or replacement therefor;


(vii) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;
 
38

--------------------------------------------------------------------------------




(viii) unless otherwise expressly provided in this Agreement, reference to any
notice, request, approval, consent or determination provided for, permitted or
required under the terms of the Repurchase Documents with respect to the Seller,
the Guarantor, the Pledgor, the Deal Agent, the Purchaser or any other Secured
Party means, in order for such notice, request, approval, consent or
determination to be effective hereunder, such notice, request, approval or
consent must be in writing and, with respect to notice to the Swap Counterparty
only, such notice shall contain an acknowledgement of receipt signed by the Swap
Counterparty; and


(ix) reference herein or in any Repurchase Document to the Deal Agent’s, the
Purchaser’s or any other Secured Party’s discretion shall mean, unless otherwise
stated herein or therein, the Deal Agent’s, the Purchaser’s or the other Secured
Party’s sole and absolute discretion, and the exercise of such discretion shall
be final and conclusive. In addition, whenever the Deal Agent, the Purchaser or
any other Secured Party has a decision or right of determination or request,
exercises any right given to it to agree, disagree, accept, consent, grant
waivers, take action or no action or to approve or disapprove, or any
arrangement or term is to be satisfactory or acceptable (or any similar language
or terms) to the Deal Agent, the Purchaser or any other Secured Party, the
decision of the Deal Agent, the Purchaser or any other Secured Party with
respect thereto shall be in the sole and absolute discretion of the Deal Agent,
the Purchaser or any other Secured Party, and such decision shall be final and
conclusive, except as may be otherwise specifically provided herein.
 
ARTICLE II


PURCHASE OF ELIGIBLE ASSETS


Section 2.1 Purchase and Sale.


Subject to the terms and conditions hereof, from time to time during the
Facility Period (but at no time thereafter) and at the written request of the
Seller, the parties hereto may enter into transactions in which the Seller
transfers Eligible Assets to the Purchaser or its designee in a sales
transaction against the transfer of funds by the Purchaser representing the
Purchase Price for such Purchased Assets, with a simultaneous agreement by the
Purchaser or its designee to transfer to the Seller and the Seller to repurchase
such Purchased Assets in a repurchase transaction at a date certain not later
than the Facility Maturity Date, against the transfer of funds by the Seller
representing the Repurchase Price for such Purchased Assets. Each such
transaction hereunder, including, without limitation, a Swingline Purchase and
transfers of Additional Purchased Assets, shall be referred to herein as a
“Transaction” and shall be governed by this Agreement, unless otherwise agreed
to in writing.
 
Section 2.2 Transaction Mechanics; Related Matters.


(a) From time to time during the Facility Period but no more frequently than
once per week (other than Swingline Purchases which shall not be limited), the
Purchaser may in the Deal Agent’s discretion purchase from the Seller the
Seller’s rights and interests (but none of its obligations) under certain
Eligible Assets; provided, however, (i) at no time shall the aggregate Purchase
Price of the outstanding Transactions and any proposed Transactions exceed the
Maximum Amount and (ii) at no time shall the Purchaser or its designee enter
into Transactions after the Facility Period. The Seller shall request a
Transaction by delivering to the Deal Agent, via Electronic Transmission, a
written Transaction Request, together with, via Electronic Transmission (to the
extent available in such form and otherwise by overnight delivery), a Seller
Asset Schedule, a draft Confirmation and an Underwriting Package. Each
Transaction Request shall be irrevocable. The Transaction Request shall set
forth, among other things, (i) the proposed Purchase Date, that, except with
respect to the initial Transaction, shall be at least ten (10) Business Days (or
such additional reasonable time as the Deal Agent may reasonably request) after
the delivery of the Transaction Request, the Seller Asset Schedule, the draft
Confirmation, the complete Underwriting Package and any supplemental requests by
the Deal Agent (requested orally or in writing) relating to the proposed
Mortgage Assets, (ii) the proposed Purchase Price, which shall be a minimum
amount of $5,000,000 for the initial advance of the Purchase Price and $500,000
for all subsequent advances of the Purchase Price, (iii) the proposed Repurchase
Date, (iv) the applicable Class and Type for each such Mortgage Asset, and
(v) such other additional terms and conditions requested by the Deal Agent in
its reasonable discretion. The Deal Agent shall have ten (10) Business Days (or
such additional reasonable time as the Deal Agent may reasonably request) from
the receipt thereof to review the Transaction Request, the Seller Asset
Schedule, the draft Confirmation, the Underwriting Package and any supplemental
requests (requested orally or in writing) relating to the proposed Mortgage
Assets.
 
39

--------------------------------------------------------------------------------




(b) The Deal Agent shall notify the Seller in writing of the Deal Agent’s
tentative approval (and the proposed Purchase Price for each Mortgage Asset) or
final disapproval of each proposed Mortgage Asset within ten (10) Business Days
(or such additional reasonable time as the Deal Agent may reasonably request)
after its receipt of the Transaction Request, the Seller Asset Schedule, the
draft Confirmation, the complete Underwriting Package and any supplemental
requests (requested orally or in writing) relating to such proposed Mortgage
Asset. Unless the Deal Agent notifies the Seller in writing of the Deal Agent’s
approval of such proposed Mortgage Asset within the applicable period, the Deal
Agent shall be deemed not to have approved the purchase of such proposed
Mortgage Asset.


(c) Provided that the Deal Agent on behalf of the Purchaser has tentatively
agreed to purchase the Mortgage Assets described in the Transaction Request and
the proposed Purchase Price is acceptable to the Seller, the Seller shall
forward to the Deal Agent, via Electronic Transmission, at least two (2)
Business Days prior to the requested Purchase Date (which must be received by
the Deal Agent no later than 5:00 p.m. two (2) Business Days prior to the
requested Purchase Date) a completed and executed Confirmation with respect to
each Transaction, which shall be irrevocable by the Seller, and a copy of the
executed Assignment by the Seller; provided, however, if the Seller has
requested in writing that the Swingline Purchaser fund the Mortgage Asset on an
expedited basis, the executed Confirmation for the related Mortgage Asset shall
be delivered to the Deal Agent no later than 2:00 p.m. on the related Purchase
Date (unless such time period is modified by the Swingline Purchaser in its
discretion). The Confirmation delivered by the Seller to the Deal Agent may
specify any additional terms or conditions of the Transaction not inconsistent
with this Agreement. Delivery of a Confirmation to the Deal Agent shall be
deemed to be a certification by the Seller, among other things, that all
conditions precedent to such Transaction set forth in Article III of this
Agreement have been satisfied (except the Deal Agent’s consent). Unless
otherwise agreed in writing, upon receipt of the Confirmation and Assignment,
the Purchaser or its designee may, in the Deal Agent’s discretion, agree to
enter into the requested Transaction with respect to a Mortgage Asset, with such
additional terms, conditions and requirements contained in the Confirmation as
the Deal Agent may require in its discretion (if additional terms, conditions or
requirements are required by the Deal Agent, the Seller shall include such
terms, conditions and/or requirements in the Confirmation to the extent it
approves of same, and provide a re-executed Confirmation to the Deal Agent), and
the Deal Agent’s agreement on behalf of the Purchaser to purchase the Mortgage
Asset on the terms, conditions and requirements as the Deal Agent may require in
its discretion shall be evidenced by the Deal Agent’s execution of the
Confirmation. Any Confirmation executed by the Deal Agent shall be deemed to
have been received by the Seller on the date actually received by the Seller.


(d) (A) The Seller shall release or cause to be released to the Custodian in
accordance with the Custodial Agreement (1) in the case of a single Non-Table
Funded Purchased Asset, no later than 1:00 p.m. one (1) Business Day (for more
than one (1) Non-Table Funded Purchased Asset, two (2) Business Days) prior to
the requested Purchase Date, and, (2) in the case of a Table Funded Purchased
Asset or a Swingline Purchase, no later than 1:00 p.m. three (3) Business Days
following the applicable Purchase Date, the Mortgage Asset File pertaining to
each Eligible Asset to be purchased by the Purchaser or its designee, and
(B) the Seller shall deliver to the Custodian, in connection with the applicable
delivery under clause (A) above, a Custodial Identification Certificate and a
completed Mortgage Asset File Checklist required under Section 3.2 of the
Custodial Agreement.
 
40

--------------------------------------------------------------------------------




(e) Pursuant to the Custodial Agreement, the Custodian shall deliver to the Deal
Agent and the Seller by 1:00 p.m. on the Purchase Date for each Non-Table Funded
Purchased Asset a Trust Receipt (along with a completed Mortgage Asset File
Checklist attached thereto) and an Asset Schedule and Exception Report with
respect to the Basic Mortgage Loan Documents for the Eligible Assets that the
Seller has requested the Purchaser purchase on such Purchase Date. With respect
to each Table Funded Purchased Asset and each Swingline Purchase, the Seller
shall cause the Bailee to deliver to the Custodian, with a copy to the Deal
Agent, no later than 1:00 p.m. on the Purchase Date, by Electronic Transmission,
copies of the related Basic Mortgage Loan Documents, a fully executed Bailee
Agreement, a Bailee’s Trust Receipt issued by the Bailee thereunder and such
other evidence satisfactory to the Deal Agent in its reasonable discretion that
all documents necessary to effect a transfer of the Eligible Assets to the
Purchaser or its designee have been delivered to Bailee. With respect to each
Table Funded Purchased Asset and each Swingline Purchase, the Custodian shall
deliver to the Deal Agent with a copy to the Seller a Table Funded Trust Receipt
no later than 3:00 p.m. on the Purchase Date, which receipt and all other
documents delivered to the Bailee shall be acceptable to the Deal Agent in its
reasonable discretion. In the case of a Table Funded Purchased Asset or a
Swingline Purchase, no later than 3:00 p.m. on the second (2nd) Business Day
following the Custodian’s receipt of the related Mortgage Loan Documents
comprising the Mortgage Asset File, the Custodian shall deliver to the Deal
Agent a Trust Receipt (along with a completed Mortgage Asset File Checklist
attached thereto) certifying its receipt of the documents required to be
delivered pursuant to the Custodial Agreement, together with an Asset Schedule
and Exception Report relating to the Basic Mortgage Loan Documents, with any
Exceptions identified by the Custodian as of the date and time of delivery of
such Asset Schedule and Exception Report. The Custodian shall deliver to the
Deal Agent an Asset Schedule and Exception Report relating to all of the
Mortgage Loan Documents within five (5) Business Days of its receipt of the
Mortgage Asset Files.


(f) On the Purchase Date for each Eligible Asset to be purchased on such date,
and provided the requirements set forth in this Agreement and the other
Repurchase Documents are satisfied, including, without limitation, the delivery
to the Deal Agent of a Trust Receipt or Table Funded Trust Receipt, as
applicable, pursuant to Subsection 2.2(e) of this Agreement, ownership of the
Purchased Assets shall be transferred to the Purchaser or its designee (subject
to the terms of this Agreement) against the simultaneous transfer of the least
of (A) Purchase Price, (B) the Availability to the Seller not later than
5:00 p.m. on such date, or (C) in the case of a Swingline Purchase, an amount
equal to the Swingline Availability on such Purchase Date. The Seller hereby
sells, transfers, conveys and assigns to the Purchaser or its designee all the
right, title and interest (but none of the obligations) of the Seller in and to
the Purchased Assets together with all right, title and interest in and to the
proceeds of any related Purchased Assets (subject to the terms of this
Agreement).


(g) Each Confirmation, together with this Agreement, shall constitute conclusive
evidence of the terms agreed between the Deal Agent and the Seller with respect
to the Transaction to which the Confirmation relates. The Seller’s acceptance of
the related proceeds shall, to the extent the Confirmation is not for any reason
executed by the Seller, constitute the Seller’s agreement to the terms of such
Confirmation. It is the intention of the parties that each Confirmation shall
not be separate from this Agreement but shall be made a part of this Agreement.
 
41

--------------------------------------------------------------------------------




(h) In no event shall a Transaction be entered into when any Default or Event of
Default has occurred and is continuing or when the Repurchase Date for such
Transaction would be later than the Facility Maturity Date.


(i) In the case of individual Transactions terminable upon demand (if any), such
demand shall be made by the Deal Agent or the Seller no later than such time as
is customary in accordance with market practice, by telephone or otherwise, at
least two (2) Business Days prior to the Business Day on which such termination
will be effective. The Seller shall repurchase the Purchased Assets by no later
than 1:00 p.m. on the Repurchase Date. On a Repurchase Date, termination of a
Transaction will be effected by transfer to the Seller or its designee of the
Purchased Assets after the Deal Agent as agent for the Secured Parties receives
the Repurchase Price for the Purchased Asset. In connection with the termination
of a Transaction, any Income in respect of any Purchased Assets received by the
Deal Agent as agent for the Secured Parties and not previously credited or
transferred to, or applied to the obligations of, the Seller pursuant to Section
2.8 of this Agreement shall be netted against the Repurchase Price by the Deal
Agent as agent for the Secured Parties. To the extent a net amount is owed to
one party, the other party shall pay such amount to such party.


(j) Subject to the terms and conditions of this Agreement, during the term of
this Agreement, the Seller may sell to the Purchaser or its designee, repurchase
from the Purchaser or its designee and resell to the Purchaser or its designee,
Eligible Assets hereunder; provided, however, the Seller shall have no right to
substitute an Eligible Asset for a Purchased Asset. To the extent the Seller
requests less than the Purchase Price that it would otherwise be entitled to
receive under the terms of this Agreement in connection with the purchase of any
Eligible Asset, and such amount exceeds $500,000, and provided (A) no Default or
Event of Default exists, (B) the Purchased Asset continues to be a Purchased
Asset, (C) such Purchased Asset is not a Defaulted Mortgage Asset or Delinquent
Mortgage Asset and (D) each applicable eligibility criteria set forth in
Schedule 1 to this Agreement is satisfied in all material respects, the Seller
may, by giving at least two (2) Business Days prior written notice (which notice
must be received by the Deal Agent no later than 3:00 p.m. two (2) Business Days
prior to the date of the requested Transaction), request an additional advance
of the Purchase Price against such Purchased Asset in an amount not to exceed
the positive difference (if any) between the current Purchase Price (calculated
as if such Purchased Asset were purchased on such day) and the Purchase Price
originally advanced by the Purchaser with respect thereto; provided, however, in
no event shall the aggregate amounts advanced against such Purchased Asset
exceed the maximum Purchase Price that the Purchaser was prepared to advance on
the date the Purchased Asset was acquired by the Purchaser or its designee under
this Agreement. If the Purchaser has advanced the full amount of the Purchase
Price that is then available to the Seller on the Purchase Date for the purchase
of the Purchased Asset, the Seller may request in writing that the Deal Agent
reunderwrite the Purchased Asset and/or redetermine the Asset Value of such
Purchased Asset (in each case in accordance with the same standards used by the
Deal Agent with respect thereto at the time the Purchased Asset was originally
purchased on the Purchase Date) for the purposes of obtaining additional
advances of the Purchase Price with respect to such Purchased Asset, and,
provided (A) no Default or Event of Default exists, (B) the Purchased Asset
continues to be a Purchased Asset, (C) such Purchased Asset is not a Defaulted
Mortgage Asset or Delinquent Mortgage Asset and (D) each applicable eligibility
criteria set forth in Schedule 1 to this Agreement is satisfied in all material
respects, the Deal Agent may, in its discretion, consider such request and may
take such action (or no action) in response thereto as the Deal Agent may
determine in its discretion.
 
42

--------------------------------------------------------------------------------




(k) All of the Seller’s right, title and interest in the Purchased Assets that
constitute CMBS Securities shall pass to the Purchaser or its designee on the
applicable Purchase Date. The Seller shall deliver to the Custodian on behalf of
the Deal Agent as agent for the Secured Parties a complete set of all transfer
documents to be completed by the Deal Agent as agent for the Secured Parties and
executed copies of any transfer documents to be completed by the Seller, in
either case in blank, but in form sufficient to allow transfer and registration
of such Purchased Assets to the Deal Agent as agent for the Secured Parties no
later than the proposed Purchase Date for the relevant Purchased Asset, and such
CMBS Securities shall be medallion guaranteed. All transfers of certificated
securities from the Seller to the Deal Agent as agent for the Secured Parties
shall be effected by physical delivery to the Custodian of the Purchased Assets
(duly endorsed by the Seller, in blank), together with a stock power executed by
the Seller, in blank. With respect to Purchased Assets that shall be delivered
through the DTC or the National Book Entry System of the Federal Reserve or any
similar firm or agency, as applicable, in book-entry form and credited to or
otherwise held in an account, the Seller shall take such actions necessary to
provide instruction to the relevant financial institution, clearing corporation,
securities intermediary or other entity to effect and perfect a legally valid
delivery of the relevant interest granted herein to the Deal Agent as agent for
the Secured Parties hereunder to be held in the Securities Account. Purchased
Assets delivered in book-entry form shall be under the custody of and held in
the name of the Deal Agent as agent for the Secured Parties in the Securities
Account. With respect to any Mortgage Asset or collateral for a Mortgage Asset
that is an uncertificated security (as defined in the UCC), securities
entitlement (as defined in the UCC) or is held in a securities account (as
defined in the UCC), the Seller shall provide to the Deal Agent as agent for the
Secured Parties a control agreement, which shall be acceptable to the Deal Agent
in its discretion and shall be delivered to the Custodian under the Custodial
Agreement, executed by the issuer of the Mortgage Asset or the collateral for
the Mortgage Asset or the related securities intermediary (as defined in the
UCC), as applicable, granting control (as defined in the UCC) of such Mortgage
Asset or collateral for such Mortgage Asset to the Deal Agent as agent for the
Secured Parties and providing that, after an Event of Default, the Deal Agent
shall be entitled to notify the issuer or securities intermediary, as
applicable, that such issuer or securities intermediary shall comply exclusively
with the instructions or entitlement orders (as defined in the UCC), as
applicable, of the Deal Agent as agent for the Secured Parties without the
consent of the Seller or any other Person and no longer follow the instructions
or entitlement orders, as applicable, of the Seller or any other Person (other
than the Deal Agent).


(l) Notwithstanding anything contained in this Agreement to the contrary, the
weighted average Advance Rates for all Purchased Assets (on a portfolio basis),
as determined by the Deal Agent in its discretion, shall not exceed the advance
rates for a CDO securitization transaction that involves similar Mortgage Assets
and has an Investment Grade Rating. The Deal Agent may, in its discretion,
adjust any or all Advance Rates set forth in Schedule 1 to the Fee Letter (or
the Confirmations as applicable) with respect to the existing Purchased Assets
to such Advance Rates which, when considered on a portfolio basis, would result
in an Investment Grade Rating in a rated CDO securitization transaction for such
Purchased Assets, and, if such adjustment is made, the Seller shall make
principal payments to the Deal Agent as necessary so that the Purchase Price
outstanding for all Purchased Assets is equal to or less than the Purchase Price
for all Purchased Assets based on the adjusted Advance Rates, which principal
payments shall be applied to the outstanding Purchase Price of one (1) or more
Purchased Assets, as determined by the Deal Agent in its discretion, and, in
connection with such principal payments, pay any Price Differential due thereon
and any Breakage Costs payable in connection therewith.
 
Section 2.3 Optional Repurchase.


The Seller may, upon two (2) Business Days’ prior written notice or such shorter
period as the Deal Agent may agree in its discretion (such notice to the Deal
Agent, which notice shall be irrevocable and shall be received by the Deal
Agent, no later than 5:00 p.m. (Charlotte, North Carolina time) on such day) to
the Deal Agent and the Swap Counterparty, reduce the aggregate Repurchase Price
of all Purchased Assets (or, prior to an Event of Default, any portion of all
Purchased Assets or any individual Purchased Asset) currently outstanding by
remitting (1) to the Collection Account cash in the amount of the principal
reduction plus accrued and unpaid Price Differential and any related Breakage
Costs owed in connection with such reduction and (2) to the Deal Agent
instructions to reduce such Repurchase Price, provided that (A) in connection
with such reduction the Seller shall comply with the terms of any related
Interest Rate Protection Agreement requiring that the Interest Rate Protection
Agreement be terminated in whole or in part as the result of any such reduction
of the Repurchase Price and the Seller has paid all amounts due to the
applicable parties in connection with any such termination and (B) after giving
effect to such reduction, the Seller shall be in compliance with all Sub-Limits
and all other terms, conditions and requirements contained in the Repurchase
Documents and (c) each such reduction shall be in a minimum amount of $500,000.
 
43

--------------------------------------------------------------------------------




Section 2.4 Extension of Facility Maturity Date and Funding Expiration Date.


Extension of Facility Maturity Date. At the written request of the Seller
delivered to the Deal Agent no earlier than ninety (90) days and no later than
thirty (30) days prior to the Facility Maturity Date, the Deal Agent may in its
discretion grant one extension of the Facility Maturity Date for a period not to
exceed one (1) year by giving written notice of such extension to the Seller no
later than fifteen (15) days before the expiration of the Facility Maturity
Date. Any failure by the Deal Agent to deliver such notice of extension on a
timely basis shall be deemed to be the Deal Agent’s determination not to extend
the original Facility Maturity Date. An extension of the Facility Maturity Date
is subject to the following requirements: (i) no Default or Event of Default
shall have occurred and is continuing, (ii) the Seller shall pay to the Deal
Agent as agent for the Secured Parties an Extension Fee as set forth in the Fee
Letter, (iii) no additional Transactions shall be permitted to be entered into
after the original Facility Maturity Date, (iv) the Seller must, in addition to
other amounts owed by the Seller hereunder, amortize and pay to the Deal Agent
as agent for the Secured Parties the aggregate Repurchase Price for all
Transactions then outstanding in equal quarterly installments over the term of
the extension commencing with the original Facility Maturity Date and on the
Payment Date for each quarter thereafter, (v) the Liquidity Agreement is
extended for the same term, (vi) not later than the Facility Maturity Date (as
extended in accordance with the terms of this Agreement), the Seller shall pay
to Deal Agent as agent for the Secured Parties an amount equal to the aggregate
Repurchase Price then outstanding, together with all other Aggregate Unpaids and
any other amounts then owing to the Purchaser and the Affected Parties by the
Seller pursuant to this Agreement or any other Repurchase Document, and (vii) if
for any reason the Facility Maturity Date were extended beyond four (4) years
from the Closing Date (by extensions of the Facility Maturity Date, amendments
to the Facility or otherwise), to which the Deal Agent makes no promise or
commitment whatsoever, continuation statements have been filed with respect to
any outstanding UCC financing statement in favor of the Deal Agent as agent for
the Secured Parties with respect to this Facility. The Seller confirms that the
Deal Agent, in its discretion, without regard to the value or performance of the
Purchased Assets or any other factor, may elect not to extend the Facility
Maturity Date.


Section 2.5 Payment of Price Differential.


(a) Notwithstanding that the Purchaser and the Seller intend that the
Transactions hereunder be sales to the Purchaser or its designee of the
Purchased Assets, the Seller shall pay to the Deal Agent as agent for the
Secured Parties an amount equal to the accrued value of the Price Differential
of each Transaction for the most recently ended Accrual Period (each such
payment, a “Periodic Advance Repurchase Payment”) on each Payment Date less any
portion thereof previously paid, if any. The Deal Agent shall deliver to the
Seller, via Electronic Transmission, notice of the required Periodic Advance
Repurchase Payment on or prior to the second (2nd) Business Day preceding each
Payment Date; provided, however, the Deal Agent’s failure to timely deliver such
notice shall not affect the Seller’s obligations to pay the Periodic Advance
Repurchase Payment due. If the Seller fails to make all or part of the Periodic
Advance Repurchase Payment by 11:00 a.m., Charlotte, North Carolina time, on the
Payment Date, the Seller shall be obligated to pay to the Deal Agent as agent
for the Secured Parties (in addition to, and together with, the Periodic Advance
Repurchase Payment) interest on the unpaid amount of the Periodic Advance
Repurchase Payment at a rate per annum equal to the Post-Default Rate (the “Late
Payment Fee”) until the overdue Periodic Advance Repurchase Payment is received
in full by the Deal Agent.
 
44

--------------------------------------------------------------------------------




(b) The Seller shall be responsible for the payment of all Breakage Costs
incurred in connection with any repurchase or prepayment of the Repurchase Price
or Price Differential. The Deal Agent shall deliver to the Seller a statement
setting forth the amount and basis of determination of any Breakage Costs, it
being agreed that such statement and the method of its calculation shall be
conclusive and binding upon the Seller absent manifest error. This
Subsection 2.5(b) shall survive termination of this Agreement and the repurchase
of all Purchased Assets subject to Transactions hereunder.
 
Section 2.6 [Reserved].


Section 2.7 Margin Maintenance.


If at any time the Deal Agent determines in good faith (based on such factors as
the Deal Agent determines to rely on in its discretion, including, but not
limited to, a credit analysis of the Underlying Mortgaged Properties and/or the
current market conditions for the Purchased Assets) that the Margin Base for all
Purchased Assets (as determined by the Deal Agent in its good faith discretion
on such date) is less than the aggregate Purchase Price for all outstanding
Transactions (in each case a “Margin Deficit”), then the Deal Agent may by
notice to the Seller in the form of Exhibit X (a “Margin Deficit Notice”)
require the Seller to transfer to the Deal Agent as agent to the Secured Parties
cash or Additional Purchased Assets in the amount of the Margin Deficit to the
Deal Agent by no later than the Margin Correction Deadline. All cash transferred
to the Deal Agent as agent for the Secured Parties pursuant to this Section 2.7
shall be deposited in the Collection Account and shall be attributed to such
Transaction or Transactions that caused the Margin Deficit to reduce the
outstanding Purchase Price to which it has been attributed. Transfers of
Eligible Assets to the Purchaser or its designee under this Section 2.7 shall be
subject to the same conditions and requirements that are applicable to the
transfers of Eligible Assets under Section 2.2. The Deal Agent’s election, in
its discretion, not to deliver a Margin Deficit Notice at any time there is a
Margin Deficit shall not waive the Margin Deficit or in any way limit or impair
the Deal Agent’s right to deliver a Margin Deficit Notice at any time the same
or any other Margin Deficit exists.


Section 2.8 Income Payments.


The Deal Agent as agent for the Secured Parties shall be entitled to receive for
application in accordance with the provisions of this Agreement an amount equal
to all Income paid or distributed on or in respect of the Purchased Items, which
amount shall be deposited by the Seller, each Servicer and each PSA Servicer and
all other applicable Persons into the Collection Account. The Seller hereby
agrees to instruct each Servicer, PSA Servicer, Swap Counterparty, each
counterparty under any other Interest Rate Protection Agreement and all other
applicable Persons to transfer all Income with respect to the Purchased Items in
accordance with Subsection 5.1(e) of this Agreement, who shall hold any funds so
received pending application pursuant to the following sentence. On each Payment
Date, any amounts received by the Deal Agent and deposited to the Collection
Account since the immediately preceding Payment Date shall be applied as
follows: first, to the extent not paid, to the payment of all outstanding fees,
costs and expenses due to the Custodian under the Custodial Fee Letter; second,
pari passu and pro-rata (based on the amounts owed to such Persons under this
clause second), to the payment of all fees, costs, expenses and advances then
due to the Purchaser or the Swingline Purchaser, as applicable, pursuant to the
Repurchase Documents, other than the items covered in third through ninth;
third, pari passu and pro-rata (based on the amounts owed to such Persons under
this clause third), to the payment of outstanding Late Payment Fees and Price
Differential at the Post-Default Rate; fourth, pari passu and pro-rata (based on
the amounts owed to such Persons under this clause fourth), to the payment of
accrued and unpaid Price Differential on the Purchased Assets then due to the
Purchaser and to the Swap Counterparty any Net Swap Payments then due to the
Swap Counterparty for the current and any prior Payment Dates (other than Swap
Breakage Costs); fifth, pari passu and pro-rata (based on the amounts owed to
such Persons under this clause fifth), to the extent not previously paid by the
Seller, to pay the Repurchase Price for Purchased Assets then subject to a
request to repurchase in accordance with the terms of Section 2.3 of this
Agreement or required to be repaid in accordance with Section 2.16 of this
Agreement; sixth, pari passu and pro-rata (based on the amounts owed to such
Persons under this clause sixth), without limiting the Seller’s obligations to
cure Margin Deficits in a timely manner in accordance with Section 2.7 of this
Agreement, to the Purchaser for the payment of, as applicable, any Margin
Deficit outstanding; seventh, pari passu and pro-rata (based on the amounts owed
to such Persons under this clause seventh), to the extent any Income includes
payments or prepayments of principal on the underlying Purchased Assets, such
payments shall be applied to reduce the aggregate Repurchase Price outstanding;
provided, however, prior to an Event of Default and provided no Margin Deficit
is outstanding, only an amount equal to the product of the Advance Rate and the
amount of such principal payment or prepayment shall be applied to reduce the
Repurchase Price outstanding for the related Transaction; eighth, pari passu and
pro-rata (based on the amounts owed to such Persons under this clause eighth),
without limiting the Seller’s obligations under Section 2.4 of this Agreement
and to the extent not paid previously by the Seller, to the Purchaser for the
reduction of the Purchase Price outstanding in accordance with Section 2.4 of
this Agreement; ninth, pari passu and pro-rata (based on the amounts owed to
such Persons under this clause ninth), to the payment of Breakage Costs, if any,
Swap Breakage Costs, if any, Indemnified Amounts, if any, Increased Costs, if
any, Additional Amounts, if any, and all other amounts then due and owing to the
Purchaser, the Swap Counterparty, any Affected Party or any other Person
pursuant to the Repurchase Documents; and tenth, the remainder to the Seller,
for such purposes as the Seller shall determine in its discretion, subject to
the Financial Covenants and other requirements of the Repurchase Documents;
provided, however, that if a Margin Deficit, Default or Event of Default has
occurred and is continuing, amounts collected pursuant to this Section 2.8 of
this Agreement shall not be transferred to the Seller but shall be retained by
the Deal Agent as agent for the Secured Parties and applied in reduction of the
Obligations.
 
45

--------------------------------------------------------------------------------




Section 2.9 Payment, Transfer and Custody.


(a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Seller hereunder shall be paid or deposited in accordance with
the terms of this Agreement no later than 1:00 p.m. (EST) on the day when due in
lawful money of the United States, in immediately available funds and without
deduction, set-off or counterclaim to the Deal Agent’s Account and if not
received before such time shall be deemed to be received on the next Business
Day. The Seller shall, to the extent permitted by Applicable Law, pay to the
Deal Agent as agent for the Secured Parties interest on any amounts not paid
when due hereunder or under the Repurchase Documents at the Post-Default Rate,
payable on demand; provided, however, that such interest rate shall not at any
time exceed the maximum rate permitted by Applicable Law. Such interest shall be
for the account of, and distributed to, the Purchaser. All computations of
interest, Price Differential and fees hereunder or under the Fee Letter shall be
made on the basis of a year consisting of 360 days (other than calculations with
respect to the Base Rate which shall be based on a year consisting of 365 or 366
days, as applicable) for the actual number of days (including the first but
excluding the last day) elapsed. All fees payable hereunder or under the Fee
Letter shall accrue on the same basis as the CP Rate. The Seller acknowledges
that it has no rights of withdrawal from the foregoing Deal Agent’s Account or
from the Collection Account or the Securities Account.
 
46

--------------------------------------------------------------------------------




(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
the payment of the Price Differential or any fee payable hereunder or under the
Fee Letter, as the case may be.


(c) If any Transaction requested by the Seller and approved in writing by the
Deal Agent pursuant to Sections 2.2 or 2.3 is not, for any reason, made or
effectuated, as the case may be, on the date specified therefor, the Seller
shall indemnify the Deal Agent, the Purchaser and each Secured Party against any
reasonable loss, cost or expense incurred by the Deal Agent, the Purchaser and
each Secured Party including, without limitation, any loss (including loss of
anticipated profits, net of anticipated profits, if any, in the reemployment of
such funds in the manner determined by the Deal Agent in its discretion), cost
and expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Deal Agent, the Purchaser and any Secured Party to
fund or maintain such Transaction. For the avoidance of doubt, (i) if the
Purchaser issues Commercial Paper Notes in reliance on a Confirmation executed
by the Seller, which Confirmation is irrevocable, and the Transaction is not
consummated on the date specified therefor for any reason (including the failure
to receive a Trust Receipt or a Table Funded Trust Receipt, as applicable, in a
timely manner), the Seller shall be responsible for the amounts referred to in
the preceding sentence (including, without limitation, interest and Breakage
Costs) in connection with the Purchaser’s repayment, holding or any other
disposition of such Commercial Paper Notes and (ii) even if the Purchaser issues
Commercial Paper Notes in reliance on an irrevocable Confirmation executed by
the Seller, the Purchaser will not fund any Purchased Price until the conditions
of this Agreement are satisfied, including, without limitation, the delivery to
the Deal Agent of a Trust Receipt or Table Funded Trust Receipt, as applicable,
as provided in Subsection 2.2(e) of this Agreement.


(d) Any Mortgage Asset Files not delivered to the Purchaser or its designee
(including the Deal Agent or Custodian) are and shall be held in trust by the
Seller or its agent for the benefit of the Purchaser as the owner thereof. The
Seller or its agent shall maintain a copy of the Mortgage Asset File and the
originals of the Mortgage Asset File not delivered to the Purchaser or its
designee (including the Deal Agent or Custodian). The possession of the Mortgage
Asset File by the Seller or its agent is at the will of the Purchaser for the
sole purpose of servicing the related Purchased Asset, and such retention and
possession by the Seller or its agent is in a custodial capacity only. Each
Mortgage Asset File retained or held by the Seller or its agent shall be
segregated on the Seller’s books and records from the other assets of the Seller
or its agent, and the books and records of the Seller or its agent shall be
marked appropriately to reflect clearly the sale of the related Purchased Asset
to the Purchaser or its designee. The Seller or its agent shall release custody
of the Mortgage Asset File only in accordance with written instructions from the
Deal Agent, unless such release is required as incidental to the servicing of
the Purchased Assets or is in connection with a repurchase of any Purchased
Asset by the Seller, in each case in accordance with the terms of the Custodial
Agreement.


(e) Notwithstanding anything contained in this Agreement to the contrary, all
Repurchase Price and all other Obligations shall be paid in full on or before
the Facility Maturity Date.


Section 2.10 [Reserved].


Section 2.11 Hypothecation or Pledge of Purchased Assets.


Title to all Purchased Items shall pass to the Purchaser or its designee, and
the Purchaser or its designee shall have free and unrestricted use of all
Purchased Items subject to the terms of this Agreement. Nothing in this
Agreement shall preclude the Purchaser or its designee from engaging in
repurchase transactions with the Purchased Items or otherwise selling, pledging,
syndicating, repledging, transferring, hypothecating, or rehypothecating the
Purchased Items, all on terms that the Deal Agent may determine in its
discretion subject, however, to the Deal Agent’s and the Purchaser’s obligations
to apply Income and reconvey the Purchased Assets to the Seller in accordance
with the terms hereof. Notwithstanding the foregoing, the Purchaser or its
designee shall reconvey, without recourse, representation or warranty, the
Purchased Items to the Seller free and clear of all Liens created by the
Purchaser or any party claiming by or through the Purchaser or its designee, in
accordance with the terms of this Agreement.
 
47

--------------------------------------------------------------------------------




Section 2.12 Fees.


(a) On or prior to the Closing Date, the Seller shall pay to the Deal Agent on
behalf of the Purchaser the Commitment Fee agreed to by the Seller and the
Purchaser in the Fee Letter.


(b) To the extent not separately paid by the Seller under the Fee Letter, the
Price Differential, the Unused Fee, the Swingline Fee and all other fees and
amounts payable under the Fee Letter shall be paid to the Purchaser from the
Collection Account to the extent funds are available on each Payment Date
pursuant to Section 2.8 of this Agreement.


(c) To the extent not separately paid by the Seller, the Custodian’s fees and
expenses shall be paid to the Custodian from the Collection Account to the
extent funds are available on each Payment Date pursuant to Section 2.8 of this
Agreement.


(d) The Seller shall pay to Moore & Van Allen PLLC, as counsel to the Deal Agent
and Purchaser, on the Closing Date, its estimated, but reasonable, fees and
out-of-pocket expenses in immediately available funds and shall pay all
additional fees and out-of-pocket expenses of Moore & Van Allen PLLC (including
reasonable fees and expenses incurred in reviewing proposed Mortgage Assets for
purchase by the Purchaser or its designee, within ten (10) days after receiving
an invoice for such amounts.
 
Section 2.13 Increased Costs; Capital Adequacy; Illegality.


(a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation, or (ii) the compliance by
the Purchaser and/or any other Affected Party with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) shall (1) subject the Purchaser and/or any other Affected Party to
any Tax (except for Taxes on the overall net income or franchise of the
Purchaser and/or any other Affected Party), duty or other charge with respect to
any ownership interest in the Purchased Items, or any right to enter into
Transactions hereunder, or on any payment made hereunder, (2) impose, modify or
deem applicable any reserve requirement (including, without limitation, any
reserve requirement imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve requirement, if any, included in the
determination of the Price Differential), special deposit or similar requirement
against assets of, deposits with or for the amount of, or credit extended by,
the Purchaser and/or any other Affected Party or (3) impose any other condition
affecting the ownership interest in the Purchased Items conveyed to the
Purchaser hereunder or the Deal Agent’s, the Purchaser’s and/or any other
Affected Party’s rights hereunder, the result of which is to increase the cost
to the Deal Agent, the Purchaser and/or any other Affected Party or to reduce
the amount of any sum received or receivable by the Purchaser and/or any other
Affected Party under this Agreement, then within ten (10) days after demand by
the Deal Agent, the Purchaser and/or any other Affected Party (which demand
shall be accompanied by a statement setting forth the basis for such demand),
the Seller shall pay directly to the Deal Agent, the Purchaser and/or any other
Affected Party such additional amount or amounts as will compensate the
Purchaser and/or any other Affected Party for such additional or increased cost
incurred or such reduction suffered.
 
48

--------------------------------------------------------------------------------




(b) If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule, regulation, directive or request or (ii) compliance
by the Purchaser and/or any other Affected Party with any law, guideline, rule,
regulation, directive or request from any central bank or other Governmental
Authority or agency (whether or not having the force of law), including, without
limitation, compliance by the Purchaser and/or any other Affected Party with any
request or directive regarding capital adequacy, has or would have the effect of
reducing the rate of return on the capital of the Purchaser and/or any other
Affected Party as a consequence of its obligations hereunder or arising in
connection herewith to a level below that which the Purchaser and/or any other
Affected Party could have achieved but for such introduction, change or
compliance (taking into consideration the policies of the Purchaser and/or any
other Affected Party with respect to capital adequacy) by an amount deemed by
the Purchaser and/or any other Affected Party to be material, then from time to
time, within ten (10) days after demand by the Deal Agent on behalf of the
Purchaser and/or any other Affected Party (which demand shall be accompanied by
a statement setting forth the basis for such demand), the Seller shall pay
directly to the Deal Agent on behalf of the Purchaser and/or any other Affected
Party such additional amount or amounts as will compensate the Purchaser and/or
any other Affected Party for such reduction. For the avoidance of doubt, any
interpretation of Accounting Research Bulletin No. 51 by the Financial
Accounting Standards Board shall constitute an adaptation, change, request or
directive subject to this Subsection 2.13(b).


(c) If as a result of any event or circumstance similar to those described in
Subsections (a) or (b) of this Section 2.13, the Purchaser or any Affected Party
is required to compensate a bank or other financial institution providing
liquidity support, credit enhancement or other similar support to such Purchaser
or any Affected Party in connection with this Agreement or the other Repurchase
Documents or the funding or maintenance of Purchased Items hereunder, then
within ten (10) days after demand by the Deal Agent on behalf of the Purchaser
and any such Affected Party, the Seller shall pay to the Deal Agent on behalf of
the Purchaser and any such Affected Party such additional amount or amounts as
may be necessary to reimburse the Purchaser and any such Affected Party for any
amounts payable or paid by it.


(d) In determining any amount provided for in this Section 2.13, the Deal Agent,
the Purchaser and/or any other Affected Party may use any reasonable averaging
and attribution methods. The Deal Agent, the Purchaser and/or any other Affected
Party making a claim under this Section 2.13 shall submit to the Seller a
written description as to such additional or increased cost or reduction and the
calculation thereof, which written description shall be conclusive absent
demonstrable error. Notwithstanding anything to the contrary contained in
subsections (a) or (b) of this Section 2.13, the Purchaser and/or any other
Affected Party shall not seek to impose any such Increased Costs on the Seller
unless the Purchaser and/or any other Affected Party is imposing such Increased
Costs on similarly situated sellers or borrowers. To the extent possible, the
Deal Agent will use its best efforts to give prior notice to the Seller that
there will be Increased Costs incurred. If the Deal Agent gives notice of
Increased Costs and the Seller either accepts such Increased Costs or continues
to utilize the Facility with knowledge of such Increased Costs, the Seller shall
be obligated to pay such Increased Costs before exercising the termination
option set forth in the next sentence. If the proposed Increased Costs exceed
7.5% of the Seller’s Facility costs for the preceding year, the Seller shall
have the option to terminate the Agreement by giving three (3) Business Days
prior written notice to the Deal Agent and remitting to the Deal Agent on or
before the effective date of the termination all outstanding Obligations
(including any Breakage Costs incurred in connection with such termination) due
to the Purchaser and/or any other Affected Party under the Repurchase Documents.
If the Seller terminates the Agreement in accordance with the preceding
sentence, the Seller shall be entitled to a pro-rata rebate of the Commitment
Fee based on the portion of the three (3) year Facility that was not used by the
Seller.
 
49

--------------------------------------------------------------------------------




(e) If an Affected Party shall notify the Deal Agent that a Eurodollar
Disruption Event as described in clause (a) of the definition of “Eurodollar
Disruption Event” has occurred, the Deal Agent shall in turn so notify the
Seller, whereupon all Transactions in respect of which the Price Differential
accrues at the Adjusted Eurodollar Rate shall immediately be converted into
Transactions in respect of which the Price Differential accrues at the Base
Rate.


(f) To the extent possible, the Deal Agent shall use its best efforts to give
thirty (30) days notice to the Seller that the Purchaser or an Affected Party
will incur increased costs or other amounts under this Section 2.13.


(g) Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreements and obligations of the Seller contained in this
Section 2.13 shall survive the termination of this Agreement until the
expiration of the applicable statute of limitations.


Section 2.14 Taxes.


(a) All payments made by a Borrower or the Seller, the Guarantor or the Pledgor
under the Repurchase Documents will be made free and clear of and without
deduction or withholding for or on account of any Taxes. If any Taxes are
required to be withheld from any amounts payable to the Deal Agent, the
Purchaser and/or any other Affected Party, then the amount payable to such
Person will be increased (such increase, the “Additional Amount”) such that
every net payment made under the Repurchase Documents after withholding for or
on account of any Taxes (including, without limitation, any Taxes on such
increase) is not less than the amount that would have been paid had no such
deduction or withholding been deducted or withheld. The foregoing obligation to
pay Additional Amounts, however, will not apply with respect to net income or
franchise taxes imposed on the Deal Agent, the Purchaser and/or any other
Affected Party, with respect to payments required to be made by the Seller, the
Guarantor or the Pledgor under the Repurchase Documents, by a taxing
jurisdiction in which the Deal Agent, the Purchaser and/or any other Affected
Party is organized, conducts business or is paying taxes (as the case may be).


(b) The Seller will indemnify the Deal Agent, the Purchaser and/or any other
Affected Party for the full amount of Taxes payable by such Person in respect of
Additional Amounts and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. All payments in respect of
this indemnification shall be made within ten (10) days from the date a written
invoice therefor is delivered to either Seller.


(c) Within thirty (30) days after the date of any payment by the Seller of any
Taxes, the Seller will furnish to the Deal Agent, at its address set forth under
its name on the signature pages of this Agreement, appropriate evidence of
payment thereof.


(d) If, in connection with an agreement or other document providing liquidity
support, credit enhancement or other similar support to the Purchaser or any
Affected Party in connection with this Agreement or the other Repurchase
Documents or the funding or maintenance of Purchased Items hereunder, the
Purchaser or any Affected Party is required to compensate a bank or other
financial institution in respect of Taxes under circumstances similar to those
described in this Section 2.14, then, within ten (10) days after demand by the
Deal Agent on behalf of the Purchaser and any Affected Party, the Seller shall
pay to the Deal Agent on behalf of the Purchaser and any Affected Party such
additional amount or amounts as may be necessary to reimburse the Purchaser and
any Affected Party for any amounts paid by it.
 
50

--------------------------------------------------------------------------------




(e) Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreements and obligations of the Seller contained in this
Section 2.14 shall survive the termination of this Agreement until the
expiration of the applicable statute of limitations.


Section 2.15 Obligations Absolute.


Except as set forth to the contrary in the Repurchase Documents, all sums
payable by the Seller and/or the Guarantor hereunder shall be paid without
notice, demand, counterclaim, setoff, deduction or defense and without
abatement, suspension, deferment, diminution or reduction, and the obligations
and liabilities of the Seller and the Guarantor hereunder shall in no way be
released, discharged, or otherwise affected (except as expressly provided
herein) by reason of: (a) any damage to or destruction of or any taking of any
Property, any Underlying Mortgaged Property, any other collateral for a
Purchased Asset or any portion of the foregoing; (b) any restriction or
prevention of or interference with any use of any Property, Underlying Mortgaged
Property, any other collateral for a Purchased Asset or any portion of the
foregoing; (c) any title defect or encumbrance or any eviction from any
Property, Underlying Mortgaged Property, any other collateral for a Purchased
Asset or any portion of the foregoing by title paramount or otherwise; (d) any
Insolvency Proceeding relating to any of the Seller, the Guarantor, a Borrower
or any obligor, account debtor or indemnitor under the Mortgage Loan Documents
or any Affiliate of the foregoing, or any action taken with respect to this
Agreement or any other Repurchase Document by any trustee or receiver of any of
the Seller, the Guarantor, a Borrower or any obligor, account debtor or
indemnitor under the Mortgage Loan Documents or any Affiliate of the foregoing,
or by any court, in any such proceeding; (e) any claim that the Seller has or
might have against the Deal Agent, the Purchaser, and/or any Affected Party or
any Affiliate; (f) any default or failure on the part of the Deal Agent, the
Purchaser, and/or any Affected Party or any Affiliate to perform or comply with
any of the terms of this Agreement, the Repurchase Documents, the Engagement
Letter or of any other agreement with the Seller, the Guarantor or any Affiliate
of the foregoing; (g) the invalidity or unenforceability of any Purchased Asset
or any of the Mortgage Loan Documents; (h) any failure, refusal or inability of
a Borrower to pay any obligation due under the Mortgage Loan Documents; or
(i) any other occurrence whatsoever, whether similar or dissimilar to the
foregoing, whether or not any of the Seller, the Guarantor or any Affiliate of
the foregoing shall have notice or knowledge of any of the foregoing.”


Section 2.16 Swingline Purchasers.


(a) During the Facility Period, the Seller may request a Swingline Purchase by
delivering a written request therefor (which may be by email) to the Deal Agent
and the Swingline Purchaser (a “Swingline Funding Request”) by 2:00 p.m. on the
proposed Purchase Date. Each purchase by the Swingline Purchaser shall be in a
minimal amount of $500,000 and shall be irrevocable. Provided the Deal Agent has
determined in its discretion to enter into the related Transaction that is the
subject of the Swingline Funding Request, the Swingline Purchaser determines in
its discretion to make such Swingline Purchase and all other terms and
conditions set forth in Articles II and III are satisfied on the proposed
Purchase Date or waived by the Deal Agent or the Purchaser in their discretion,
the Swingline Purchaser shall fund the Swingline Purchase by 5:00 p.m. on the
proposed Purchase Date in the manner provided in Subsection 2.2(f). If any
Swingline Funding Request is received by the Deal Agent and the Swingline
Purchaser after 2:00 p.m. on the Business Day for which such Swingline Purchase
is requested or on a day that is not a Business Day, such Swingline Funding
Request shall be deemed to be received by the Deal Agent and the Swingline
Purchaser at 9:00 a.m. on the next following Business Day. The Seller shall
deliver no more than two (2) Swingline Funding Requests in any calendar week.
The aggregate Purchase Price for all outstanding Transactions subject to
Swingline Purchases shall not at any time exceed the Swingline Maximum Amount.
In the event the Swingline Purchaser funds more than three (3) Swingline
Purchases in any calendar month, the Seller shall pay to the Deal Agent on
behalf of the Swingline Purchaser a Swingline Fee. Swingline Purchases are
revolving and may be repaid and readvanced in the Swingline Purchaser’s
discretion.
 
51

--------------------------------------------------------------------------------




(b) Notwithstanding Articles II and III of this Agreement, VFCC hereby agrees
that if the Swingline Purchaser funds any Swingline Purchase, VFCC shall acquire
the related Purchased Asset from the Swingline Purchaser by reimbursing the
Swingline Purchaser the Repurchase Price for such Swingline Purchase not later
than 5:00 p.m. one (1) Business Day after the Swingline Purchaser funds such
Swingline Purchase. The Seller hereby authorizes and instructs VFCC to acquire
the related Purchased Asset from the Swingline Purchaser by reimbursing the
Swingline Purchaser in the manner described in this Subsection 2.16(b). Upon the
payment of the Repurchase Price for a Swingline Purchase to the Swingline
Purchaser, such Purchased Asset shall continue to be a Purchased Asset under the
Repurchase Documents and VFCC shall thereafter be the Purchaser thereof, and the
Seller shall have no further liability to the Swingline Purchaser on account of
such purchase.
 
Section 2.17 Temporary Increases.


During the Temporary Increase Period, provided there exists no Event of Default
and the Purchaser has agreed in its discretion to a Temporary Increase Amount of
the Maximum Amount in accordance with the definition thereof, the Temporary
Increase Provisions shall be applicable in accordance with the terms thereof.


ARTICLE III


CONDITIONS TO TRANSACTIONS


Section 3.1 Conditions to Closing and Initial Purchase.


Neither the Deal Agent nor the Purchaser shall not be obligated to enter into
any Transaction hereunder nor shall the Deal Agent or the Purchaser be obligated
to take, fulfill or perform any other action hereunder until the following
conditions have been satisfied, in the discretion of, or waived in writing by,
the Deal Agent:


(a) The Deal Agent shall be in receipt of good standing certificates, secretary
certificates (or the equivalent) and copies of the Authority Documents and
applicable resolutions of the Seller, the Guarantor and the Pledgor evidencing,
as applicable, the corporate or other authority for the Seller, the Guarantor
and the Pledgor with respect to the execution, delivery and performance of the
Repurchase Documents and each of the other documents to be delivered by the
Seller, the Guarantor and the Pledgor from time to time in connection herewith;


(b) This Agreement, the Guaranty and each other Repurchase Document shall have
been duly executed by, and delivered to, the parties thereto and such documents
shall be in form and substance satisfactory to the Deal Agent;


(c) UCC financing statements shall have been filed against the Seller and the
Pledgor in the appropriate filing office;


(d) Each of the Seller and the Pledgor shall have delivered to the Deal Agent a
duly executed Power of Attorney in the form of Exhibit IV;
 
52

--------------------------------------------------------------------------------




(e) The Deal Agent shall be in receipt of such Opinions of Counsel from the
counsel to the Seller, the Guarantor and the Pledgor and an Opinion of Counsel
from in-house counsel to the Custodian as the Deal Agent may require, each in
form and substance satisfactory to the Deal Agent in its reasonable discretion,
including, without limitation, corporate opinions and perfection opinions;


(f) The Deal Agent shall be in receipt of the Servicing Agreements and the
Pooling and Servicing Agreements (if any), certified as true, correct and
complete copies of the originals, together with the Servicer Redirection
Notices, fully executed by the Seller and any applicable Servicer;


(g) The Deal Agent as agent for the Secured Parties shall have received payment
from the Seller of the fees payable under the Fee Letter and the amount of
actual costs and expenses, including, without limitation, the reasonable fees
and expenses of counsel to the Deal Agent and Purchaser as contemplated by
Section 2.12 and Section 13.8 of this Agreement, incurred by the Deal Agent
and/or Purchaser in connection with the development, preparation and execution
of this Agreement, the other Repurchase Documents and any other documents
prepared in connection herewith or therewith;


(h) The Deal Agent shall have completed to its satisfaction such due diligence
as it may require in its discretion and obtained internal credit approval of the
Facility;


(i) the Deal Agent shall have received UCC searches with respect to the Seller
and the Pledgor, which search results shall be satisfactory to the Deal Agent in
its discretion;


(j) The Deal Agent shall have received all such other and further documents,
certifications, reports, approvals and legal opinions as the Deal Agent may
reasonably require and which are customary for a transaction of this type;


(k) no Applicable Law shall prohibit or render it unlawful, and no order,
judgment or decree of Governmental Authority shall prohibit, enjoin or render it
unlawful, to enter into the Facility or any Transaction;


(l) the Seller, the Guarantor and the Pledgor shall each be in compliance in all
material respects with all Applicable Laws (including Anti-Terrorism Laws),
Contractual Obligations and all Indebtedness, each shall have obtained all
required consents, approvals and/or waivers of all necessary Persons, if any,
including all requisite Governmental Authorities, if any, to the execution,
delivery and performance of this Agreement and the other Repurchase Documents to
which each is a party and the consummation of the transactions contemplated
hereby or thereby;


(m) any and all consents, approvals and waivers applicable to the Purchased
Items shall have been obtained;


(n) the Deal Agent is in receipt of pro-forma Financial Covenant calculations;
and


(o) no Material Adverse Effect has occurred.


Section 3.2 Conditions Precedent to all Transactions.


The Deal Agent’s and the Purchaser’s agreement to enter into each Transaction
(including the initial Transaction) is subject to the satisfaction of the
following further conditions precedent, both immediately prior to entering into
such Transaction and also after giving effect to the consummation thereof and
the intended use of the proceeds of the sale:


(a) no Applicable Law shall prohibit or render it unlawful, and no order,
judgment or decree of Governmental Authority shall prohibit, enjoin or render it
unlawful, to enter into such Transaction by the Deal Agent or the Purchaser in
accordance with the provisions of this Agreement or any other transaction
contemplated herein;
 
53

--------------------------------------------------------------------------------




(b) the Seller, the Guarantor, each Servicer and each PSA Servicer shall have
delivered to the Deal Agent all reports and other information required to be
delivered as of the date of such Transaction;


(c) the Deal Agent shall have received a written Transaction Request, the
related Underwriting Package and the related Seller Asset Schedule;


(d) the Seller shall have delivered a Confirmation, via Electronic Transmission,
in accordance with the procedures set forth in Section 2.2 of this Agreement,
the Mortgage Asset shall be an Eligible Asset (unless waived by the Deal Agent
in its discretion) and the Deal Agent shall have approved in writing the
purchase of the Eligible Asset to be included in such Transaction in its
discretion and shall have obtained all necessary internal credit and other
approvals for such Transaction;


(e) no Default or Event of Default shall have occurred and be continuing, no
Margin Deficits are outstanding (unless the Transaction shall eliminate the
Margin Deficit), and no Material Adverse Effect has occurred;


(f) the Deal Agent shall have received a Compliance Certificate in the form of
Exhibit VIII attached hereto (“Compliance Certificate”) from a Responsible
Officer of the Seller and the Guarantor that, among other things: (A) shows in
detail the calculations demonstrating that, after giving effect to the requested
Transaction, the aggregate Purchase Price of the Transactions outstanding shall
not exceed the Maximum Amount, (B) the Seller, the Guarantor and the Pledgor
have in all material respects observed or performed all of their covenants and
other agreements, and satisfied in all material respects every condition,
contained in this Agreement, the Repurchase Documents and the related documents
to be observed, performed or satisfied by them, and that such Responsible
Officer has obtained no knowledge of any Default or Event of Default except as
specified in such certificate, (C) states that all representations and
warranties contained in the Repurchase Documents are true and correct in all
material respects on and as of such day as though made on and as of such day and
shall be deemed to be made on such day, (D) shows that the Seller and NorthStar
are in compliance with the Financial Covenants and, on a quarterly basis as
provided in Subsection 5.1(q)(i)(B) of this Agreement, showing in detail the
calculations supporting the certification of the Seller’s and NorthStar’s
compliance with the Financial Covenants, (E) and discloses the status of each
Interest Rate Protection Agreement described under clause (ii) of the definition
thereof;


(g) subject to the Deal Agent’s right to perform one or more due diligence
reviews pursuant to Section 13.20 of this Agreement, the Deal Agent shall have
completed, in accordance with Section 2.2 of this Agreement, its due diligence
review of the Mortgage Asset, the Mortgage Asset File and the Underwriting
Package for each proposed Mortgage Asset and such other documents, records,
agreements, instruments, mortgaged properties or information relating to such
Mortgage Asset as the Deal Agent in its discretion deems appropriate to review,
and such reviews shall be satisfactory to the Deal Agent in its discretion;


(h) with respect to any Eligible Asset to be purchased hereunder on the related
Purchase Date that is not serviced by the Seller, the Seller shall have provided
to the Deal Agent copies of the related Servicing Agreements and the Pooling and
Servicing Agreements, certified as true, correct and complete copies of the
originals, together with Servicer Redirection Notices fully executed by the
Seller and the Servicer;
 
54

--------------------------------------------------------------------------------




(i) the Deal Agent as agent for the Secured Parties shall have received all
reasonable fees and expenses of the Deal Agent and the Purchaser and counsel to
the Deal Agent and the Purchaser as contemplated by Section 2.12 and
Section 13.8 of this Agreement and the Fee Letter, and the Deal Agent as agent
for the Secured Parties shall have received the reasonable costs and expenses
incurred by them in connection with the entering into of any Transaction
hereunder, including, without limitation, costs associated with due diligence
recording or other administrative expenses necessary or incidental to the
execution of any Transaction hereunder, which amounts, at the Deal Agent’s
option, may be withheld from the sale proceeds of any Transaction hereunder;


(j) for each Non-Table Funded Purchased Asset, the Deal Agent shall have
received from the Custodian on each Purchase Date a Trust Receipt (along with a
completed Mortgage Asset File Checklist attached thereto) and an Asset Schedule
and Exception Report with respect to each Eligible Asset, each dated the
Purchase Date, duly completed and, in the case of the Asset Schedule and
Exception Report, with exceptions acceptable to the Deal Agent in its discretion
in respect of Eligible Assets to be purchased hereunder on such Business Day. In
the case of a Table Funded Purchased Asset or Swingline Purchase, the Deal Agent
shall have received on the related Purchase Date the Table Funded Trust Receipt
and all other items described in the second (2nd) sentence of Subsection 2.2(e),
each in form and substance satisfactory to the Deal Agent in its discretion,
provided that the Deal Agent subsequently receives the items described in
Subsection 2.2(d) and (e) and the other delivery requirements under the
Custodial Agreement on or before the date and time specified herein and therein,
which items shall be in form and substance satisfactory to the Deal Agent in its
discretion;


(k) the Deal Agent shall have received from the Seller a Warehouse Lender’s
Release Letter, if applicable, or a Seller’s Release Letter covering each
Eligible Asset to be sold to the Purchaser or its designee;


(l) prior to the purchase of any Eligible Asset acquired (by purchase or
otherwise) by the Seller from any Affiliate of Seller, the Deal Agent shall have
received certified copies of the applicable Purchase Agreements (if any) and, if
requested by the Deal Agent in its reasonable discretion, a True Sale Opinion;


(m) on and as of such day, the Seller, the Guarantor, the Pledgor and the
Custodian shall have performed all of the covenants and agreements contained in
the Repurchase Documents to be performed by such Person at or prior to such day;


(n) the Repurchase Date for such Transaction is not later than the earlier of
(i) Facility Maturity Date and (ii) 364 calendar days from the Purchase Date
(subject to the Refinance Option);


(o) the Deal Agent shall have received evidence satisfactory to the Deal Agent
that the Seller has delivered an irrevocable instruction to each Servicer, PSA
Servicer or other applicable Person to pay Income with respect to the Purchased
Items directly to the Collection Account, as provided herein, which instructions
may not be modified without the prior written consent of the Deal Agent, and the
Seller shall have delivered all notices and instructions and obtained all
certifications, acknowledgments, agreements and registrations required to
perfect any CMBS Security;


(p) both immediately prior to the requested Transaction and also after giving
effect thereto and to the intended use thereof, all representations and
warranties made by each of the Seller, the Guarantor and the Pledgor shall be
true, correct and complete on and as of such Purchase Date in all material
respects with the same force and effect as if made on and as of such date;
 
55

--------------------------------------------------------------------------------




(q) the Deal Agent shall be in receipt of the evidence of insurance (if any)
required by Section 9.1 of the Custodial Agreement;


(r) none of the following shall have occurred and/or be continuing:


(i) an event or events shall have occurred in the good faith determination of
the Deal Agent resulting in the effective absence of a “repo market” or related
“lending market” for purchasing (subject to repurchase) or financing debt
obligations secured by commercial mortgage loans or securities, or an event or
events shall have occurred resulting in the Purchaser not being able to finance
Mortgage Assets through the “repo market” or “lending market” with traditional
counterparties at rates that would have been reasonable prior to the occurrence
of such event or events;


(ii) an event or events shall have occurred resulting in the effective absence
of a “securities market” for securities backed by Mortgage Assets or commercial
or multifamily real property, or an event or events shall have occurred
resulting in the Purchaser not being able to sell securities backed by Mortgage
Assets or commercial or multifamily real property at prices that would have been
reasonable prior to such event or events; or


(iii) there shall have occurred a material adverse change in the financial
condition of the Purchaser that affects (or can reasonably be expected to
affect) materially and adversely the ability of the Purchaser to fund its
obligations under this Agreement;


(s) after giving effect to the requested Transaction, the aggregate outstanding
Purchase Price of the Transactions outstanding shall not exceed the Asset Value
of all the Purchased Assets subject to outstanding Transactions or the Maximum
Amount;


(t) [Reserved];


(u) the Deal Agent shall have received all such other and further documents,
reports, certifications, approvals and legal opinions as the Deal Agent in its
discretion shall reasonably require; and


(v) for each Preferred Equity Interest, the applicable Seller has executed and
delivered all instruments and documents and has taken all further action
reasonably necessary and desirable or that the Deal Agent has reasonably
requested in order to (i) perfect and protect the security interest of the Deal
Agent as agent for the Secured Parties in such Preferred Equity Interest
(including, without limitation, execution and delivery of one or more control
agreements reasonably acceptable to the Deal Agent, and any and all other
actions reasonably necessary to satisfy the Deal Agent that the Deal Agent as
agent to the Secured Parties has obtained a first priority perfected security
interest in such Preferred Equity Interest); (ii) enable the Deal Agent as agent
to the Secured Parties to exercise and enforce its rights and remedies hereunder
in respect of such Preferred Equity Interest; and (iii) otherwise effect the
purposes of this Agreement, including, without limitation and if requested by
the Deal Agent, having delivered to the Deal Agent irrevocable proxies in
respect of such Preferred Equity Interest.


(w) to the extent the Mortgage Loan Documents for the related Eligible Asset
contain notice, cure and other provisions in favor of a pledgee of the Eligible
Asset under a repurchase or warehouse facility, and without prejudice to the
sale treatment of the Eligible Asset to the Purchaser or its designee, the
Seller shall provide evidence to the Deal Agent that the Seller has given notice
to the applicable Persons of the Deal Agent’s and the Purchaser’s or its
designee’s interest in such Eligible Asset and otherwise satisfied any other
applicable requirements under such pledgee provisions so that the Deal Agent and
the Purchaser or its designee are entitled to receive the benefits and exercise
the rights of a pledgee under the terms of such pledgee provisions contained in
the related Mortgage Loan Documents;
 
56

--------------------------------------------------------------------------------




The failure of the Seller or the Guarantor, as applicable, to satisfy any of the
foregoing conditions precedent in respect of any Transaction shall, unless such
failure was expressly waived in writing by the Deal Agent on or prior to the
related Purchase Date, give rise to a right of the Deal Agent, which right may
be exercised at any time on the demand of the Deal Agent, to rescind the related
Transaction and direct the Seller to pay to the Deal Agent as agent for the
Secured Parties an amount equal to the Purchase Price, the Price Differential,
Breakage Costs and other amounts due in connection therewith during any such
time that any of the foregoing conditions precedent were not satisfied.



ARTICLE IV


REPRESENTATIONS AND WARRANTIES


Section 4.1 Representations and Warranties.


The Seller represents and warrants, as of the date of this Agreement and any
Transaction hereunder and at all times while any Repurchase Document and any
Transaction hereunder is in full force and effect, as follows:


(a) Organization and Good Standing. Each of the Seller and the Guarantor has
been duly organized, and is validly existing as a limited liability company,
with respect to each Seller, and as a corporation or limited partnership, as
applicable, with respect to the Guarantor, in good standing, under the laws of
the state of its organization or formation, with all requisite power and
authority to own or lease its Properties and conduct its business as such
business is presently conducted, and had, at all relevant times, and now has,
all necessary power, authority and legal right to acquire, own, sell and pledge
the Purchased Items.


(b) Due Qualification. Each of the Seller and the Guarantor is duly qualified to
do business and is in good standing as a limited liability company, corporation
or partnership, as applicable, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of its Property
or the conduct of its business requires such qualification, licenses or
approvals.


(c) Power and Authority; Due Authorization; Execution and Delivery. Each of the
Seller and the Guarantor (i) has all necessary power, authority and legal right
(A) to execute and deliver the Repurchase Documents to which it is a party,
(B) to carry out and perform the terms of the Repurchase Documents to which it
is a party, and (C)  to sell, assign and pledge the Purchased Items on the terms
and conditions provided herein but subject to the terms of the Mortgage Loan
Documents, and (ii) has duly authorized by all necessary corporate or limited
liability company action, as applicable, (A) the execution, delivery and
performance of the Repurchase Documents to which it is a party, and (B) the
sale, assignment and pledge of the Purchased Items on the terms and conditions
herein provided. The Repurchase Documents to which the Seller or the Guarantor
is a party have been duly executed and delivered by the Seller and the
Guarantor.


(d) Binding Obligation. Each of the Repurchase Documents to which each of the
Seller and the Guarantor is a party constitutes a legal, valid and binding
obligation of the Seller and the Guarantor, enforceable against the Seller and
the Guarantor in accordance with its respective terms, except as such
enforceability may be limited by Insolvency Laws and by general principles of
equity (whether considered in a suit at law or in equity).
 
57

--------------------------------------------------------------------------------




(e) No Violation or Defaults. The consummation of the transactions contemplated
by the Repurchase Documents to which each of the Seller and the Guarantor is a
party and the fulfillment of the terms of the Repurchase Documents will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under,
the Seller’s or the Guarantor’s, as applicable, Authority Documents or any
material Indebtedness, Guarantee Obligation or Contractual Obligation of the
Seller or the Guarantor, as applicable, (ii) result in the creation or
imposition of any Lien (other than Permitted Liens) upon any of the Seller’s or
the Guarantor’s Properties pursuant to the terms of any such Indebtedness,
Contractual Obligation or Guarantee Obligation other than this Agreement, or
(iii) violate any Applicable Law.


(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the best knowledge of the Seller or the Guarantor, threatened in writing
against the Seller or the Guarantor, before any Governmental Authority
(i) asserting the invalidity of the Repurchase Documents, (ii) seeking to
prevent the consummation of any of the transactions contemplated by the
Repurchase Documents to which the Seller or the Guarantor is a party, or
(iii) seeking any determination or ruling that could reasonably be expected to
have Material Adverse Effect.


(g) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority (if any) required
for the due execution, delivery and performance by the Seller and the Guarantor
of the Repurchase Documents to which each is a party (including the transfer of
and the grant of a security interest in the Purchased Items) have been obtained,
effected, waived or given and are in full force and effect.


(h) Bulk Sales. The execution, delivery and performance of this Agreement and
the other Repurchase Documents and the transactions contemplated hereby and
thereby do not require compliance with any “bulk sales” act or similar law by
the Seller or the Guarantor.


(i) Solvency. None of this Agreement, any other Repurchase Document or any
Transaction hereunder is entered into in contemplation of insolvency or with
intent to hinder, delay or defraud any of the Seller’s or the Guarantor’s
creditors. The transfer of the Purchased Items subject hereto, the obligation to
repurchase such Purchased Items and the entering into of the Repurchase
Documents (including the Guaranty) are not undertaken with the intent to hinder,
delay or defraud any of the Seller’s or the Guarantor’s creditors. As of each
Purchase Date, the Seller and the Guarantor are and will be Solvent, and the
transfer and sale of the Purchased Items pursuant hereto, the obligation to
repurchase such Purchased Items and the entering into of the Repurchase
Documents (including the Guaranty) will not render any such party not Solvent.
No petition in bankruptcy has been filed against either Seller or the Guarantor
in the last ten (10) years, and neither the Seller nor the Guarantor has in the
last ten (10) years made an assignment for the benefit of creditors or taken
advantage of any debtor relief laws.


(j) Tax Liens. Each of the Seller and the Guarantor have timely filed returns
for and, subject to the next sentence, paid all applicable federal, state, and
local Taxes. The Seller and the Guarantor represents and warrants that there are
no delinquent federal, state, city, county or other Taxes relating to such
Person, the Purchased Items or any arrangement pursuant to which the Purchased
Items are issued, except those relating to the Seller or Guarantor that are
being contested by such Person, in good faith and with respect to which payment
has been stayed by a court of competent jurisdiction.
 
58

--------------------------------------------------------------------------------




(k) Exchange Act Compliance; Regulations T, U and X. None of the Transactions
contemplated herein (including, without limitation, the use of the proceeds from
the sale of the Purchased Items) will violate or result in a violation of
Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X. Neither the Seller nor
the Guarantor owns or intends to carry or purchase, and no proceeds from the
Transactions will be used to carry or purchase, any “margin stock” within the
meaning of Regulation U or to extend “purpose credit” within the meaning of
Regulation U.


(l) Environmental Matters. With respect to Properties of the Seller or the
Guarantor other than Purchased Assets:


(i) No Properties owned or leased by the Seller or the Guarantor and, to the
knowledge of the Seller and the Guarantor, no Properties formerly owned or
leased by the Seller or the Guarantor, or any Subsidiaries thereof, contain, or
have previously contained, any Materials of Environmental Concern in amounts or
concentrations that constitute or constituted a violation of, or reasonably
could be expected to give rise to liability under, Environmental Laws;


(ii) Each of the Seller and the Guarantor is in compliance, and has in the last
five (5) years (or such shorter period as the Seller and/or the Guarantor shall
have been in existence) been in compliance, with all applicable Environmental
Laws, and, to the knowledge of the Seller and the Guarantor, there is no
violation of any Environmental Laws that reasonably could be expected to
interfere with the continued operations of the Seller or the Guarantor;


(iii) Neither the Seller nor the Guarantor has received any notice of violation,
alleged violation, non-compliance, liability or potential liability under any
Environmental Law, nor does the Seller or the Guarantor have knowledge that any
such notice will be received or is being threatened;


(iv) Materials of Environmental Concern have not been transported or disposed of
by the Seller or the Guarantor (including any employee or agent of either the
Seller or the Guarantor) in violation of, or in a manner or to a location that
reasonably could be expected to give rise to liability under, any applicable
Environmental Law, nor has any of them generated, treated, stored or disposed of
at, on or under any of the Properties in violation of, or in a manner that
reasonably could be expected to give rise to liability under, any applicable
Environmental Law;


(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Seller or the Guarantor, threatened, under any
Environmental Law to which the Seller or the Guarantor is or will be named as a
party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements arising out of judicial proceedings or governmental or
administrative actions, outstanding under any Environmental Law to which the
Seller or the Guarantor is a party;


(vi) There has been no release or, to the best knowledge of the Seller and the
Guarantor, threat of release of Materials of Environmental Concern in violation
of or in amounts or in a manner that reasonably could be expected to give rise
to liability under any Environmental Law for which the Seller or the Guarantor
may become liable; and


(vii) To the best knowledge of the Seller and the Guarantor, each of the
representations and warranties set forth in the preceding clauses (i) through
(vi) is true and correct with respect to each parcel of real property owned or
operated by the Seller or the Guarantor.
 
59

--------------------------------------------------------------------------------




(m) Security Interest.


(i) This Agreement and the other Repurchase Documents constitute a valid
transfer to the Purchaser or its designee of all right, title and interest of
the Seller in, to and under all Purchased Items, free and clear of any Lien of
any Person claiming through or under the Seller, the Guarantor, the Pledgor or
any of their Affiliates, except for Permitted Liens and the Seller’s repurchase
rights described herein, and is enforceable against creditors of and purchasers
from the Seller. If the conveyances contemplated by this Agreement are
determined to be transfers for security, then this Agreement constitutes a grant
of a security interest in all Purchased Items to the Deal Agent as agent for the
Secured Parties, that, upon the delivery of the Confirmations, the Assignments
and Mortgage Asset Files to the Custodian and the filing of the financing
statements described in Subsection 3.1(c), shall be a first priority perfected
security interest in all Purchased Items to the extent such Purchased Items can
be perfected by possession, by filing or control, subject only to Permitted
Liens. Neither the Seller nor any Person claiming through or under the Seller
shall have any claim to or interest in the Collection Account or the Securities
Account, except for the interest of the Seller in such property as a debtor for
purposes of the UCC;


(ii) Other than the Lien and transfers contemplated hereunder, the Seller has
not sold, assigned, pledged, encumbered or otherwise conveyed any of the
Purchased Items to any Person, and, immediately prior to the sale to the
Purchaser or its designee, the Seller was the sole owner of such Purchased
Items, and the Seller owns and has good and marketable title to the Purchased
Items free and clear of any Lien (other than Permitted Liens);


(iii) The Seller has received all consents and approvals, if any, required by
the terms of any Purchased Items to the sale and granting of a security interest
in the Purchased Items hereunder to the Deal Agent as agent for the Secured
Parties;


(iv) Upon execution and delivery of the Account Agreement and the Securities
Account Agreement, the Purchaser or its designee shall either be the owner of,
or have a valid and fully perfected first priority security interest in, the
Collection Account and the Securities Account and the securities, deposits,
investment property and other Purchased Items contained therein;


(v) The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller as debtor that include a description of
collateral covering the Purchased Items other than any financing statement
(A) that has been terminated, or (B) granted pursuant to this Agreement. The
Seller is not aware of the filing of any judgment or tax Lien filings against
the Seller;


(vi) None of the Mortgage Loan Documents has any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any Person other
than the Deal Agent as agent for the Secured Parties.


(n) Tradenames. The exact legal name of each of the Seller is set forth on the
signature pages to this Agreement. The Seller has no trade names, fictitious
names, assumed names or “doing business as” names or other names under which it
has done or is doing business.
 
60

--------------------------------------------------------------------------------


 
(o) Value Given. The Seller shall have given reasonably equivalent value to each
Transferor in consideration for the transfer to the Seller of the Purchased
Items under the applicable Purchase Agreement, no such transfer shall have been
made for or on account of an antecedent debt owed by the Transferor thereunder
to the Seller, and no such transfer is or may be voidable or subject to
avoidance under any section of the Bankruptcy Code.


(p) Certain Tax Matters. Each of the Seller and the Guarantor represents,
warrants, acknowledges and agrees, that it does not intend to treat any
Transaction or any related transactions hereunder as being a “reportable
transaction” (within the meaning of United States Treasury Department
Regulation Section 1.6011-4). In the event that the Seller or the Guarantor
determines to take any action inconsistent with such intention, it will promptly
notify the Deal Agent. If the Seller or the Guarantor so notifies the Deal
Agent, the Seller or Guarantor, as applicable, acknowledges and agrees that the
Deal Agent, the Purchaser and each Affected Party may treat each Transaction as
part of a transaction that is subject to United States Treasury Department
Regulation Section 301.6112-1, and the Deal Agent will maintain the lists and
other records required by such Treasury Regulation.


(q) Compliance with Anti-Terrorism Laws. Neither the Seller, the Guarantor nor
the Pledgor (i) is or will be in violation of any Anti-Terrorism Law, (ii) is or
will be a Prohibited Person, (iii) conducts any business or engages in any
transaction or dealing with any Prohibited Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Prohibited Person, (iv) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, (v) engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, (vi) has
more than 10% of its assets in a Prohibited Person or derives more than 10% of
its operating income from direct or indirect investments in, or transactions
with, any Prohibited Person, and (vii) engages in or will engage in any of the
foregoing activities in the future. To the extent applicable, each of the
Seller, the Guarantor and the Pledgor has established an adequate anti-money
laundering compliance program as required by the Anti-Terrorism Laws, has
conducted the requisite due diligence in connection with the origination or
acquisition of each Mortgage Asset and each Purchased Asset for purposes of the
Anti-Terrorism Laws, including with respect to the legitimacy of the applicable
Borrower and the origin of the assets used by the said Borrower to purchase the
property in question, and maintains, and will maintain, sufficient information
to identify the applicable Borrower for purposes of the Anti-Terrorism Laws. No
Mortgage Asset or Purchased Asset is subject to nullification pursuant to any
Anti-Terrorism Law, no Mortgage Asset is in violation of any Anti-Terrorism Law,
and no Borrower is in violation of or adversely affected by the provisions of
any Anti-Terrorism Law nor listed as a Prohibited Person. The proceeds of any
Purchase Price have not been used and shall not be used to fund any operations
in, finance any investments or activities in or make any payments to a
Prohibited Person.


(r) Compliance with FCPA. Each of the Seller, the Guarantor and the Pledgor are
in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et
seq., and any foreign counterpart thereto. Neither the Seller, the Guarantor nor
the Pledgor has made a payment, offering or promise to pay, or authorized the
payment of, money or anything of value (a) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (b) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (c) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to such Seller, the Guarantor, the Pledgor or to any other Person, in
violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq. 
 
61

--------------------------------------------------------------------------------




(s) Investment Company Act. Neither of the Seller nor the Guarantor is required
to register as or is controlled by an entity required to register as an
“investment company” within the meaning of the 40 Act.


(t) ERISA Compliance. (A) Neither the Seller nor Guarantor has established nor
maintained any Plan; and (B) each of Seller and Guarantor either (1) qualifies
as an Operating Company; (2) complies with an exception set forth in the Plan
Asset Regulations such that the assets of such Person would not be subject to
Title I of ERISA or Section 4975 of the Internal Revenue Code; or (3) does not
hold any Plan Assets that are subject to ERISA.


(u) Compliance. Each of the Seller and the Guarantor has complied in all
material respects (i) with all Applicable Laws to which it may be subject, and
no Purchased Item contravenes any Applicable Laws (including, without
limitation, laws, rules and regulations relating to licensing, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and (ii) all Contractual Obligations,
Indebtedness and Guarantee Obligations.


(v) Income. The Seller acknowledges that all Income received by it or its
Affiliates and the Servicers and PSA Servicers with respect to the Purchased
Items sold hereunder are held in trust and shall be held in trust for the
benefit of the Deal Agent as agent for the Secured Parties until deposited into
the Collection Account as required herein.


(w) Set-Off, etc. No Purchased Item has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set-off or modified by the Seller, the
Guarantor or any Affiliate of the foregoing, and no Purchased Item is subject to
compromise, adjustment, extension (except as set forth in the related Mortgage
Asset File), satisfaction, subordination, rescission, set-off, counterclaim,
defense, abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Purchased Item
or otherwise, by the Seller, the Guarantor or any Affiliate of the foregoing,
except for amendments to such Purchased Items otherwise permitted under
Subsection 6.5(c) of this Agreement.


(x) Full Payment. The Seller or the Guarantor has knowledge of any fact that
should lead it to expect that any Purchased Asset will not be paid in full.


(y) Ongoing Representations. On the Purchase Date for each Transaction and on
each day that a Purchased Asset remains subject to this Agreement, the Seller
shall be deemed to restate and make each of the representations and warranties
made by it in this Section 4.1 of this Agreement.


(z) Eligibility of Purchased Assets. With respect to each Purchased Asset, to
the Seller’s actual knowledge, except as disclosed to the Deal Agent, the Seller
is not aware of any material exception to or non-compliance with the eligibility
criteria set forth on Schedule 1 to this Agreement applicable to such Purchased
Asset.


(aa) Acting as Principal. The Seller will engage in such Transactions as
principal, or, if agreed in writing in advance of any Transaction by the Deal
Agent, as agent for a disclosed principal.


(bb) No Broker. Neither the Seller, the Guarantor nor any Affiliate of the
foregoing has dealt with any broker, investment banker, agent or other Person,
except for the Deal Agent or the Purchaser (or an Affiliate of the Deal Agent or
the Purchaser), who may be entitled to any commission or compensation in
connection with the sale of Purchased Assets pursuant to this Agreement.
 
62

--------------------------------------------------------------------------------




(cc) Ability to Perform. Neither the Seller nor the Guarantor believes, nor do
they have any reason or cause to believe, that it cannot perform each and every
agreement and covenant contained in the Repurchase Documents applicable to it
and to which it is a party.


(dd) No Event of Default. No Default or Event of Default has occurred and is
continuing hereunder.


(ee) Financial Condition. The audited consolidated balance sheet of NorthStar
and its Consolidated Subsidiaries as of the fiscal year ending December 31, 2006
provided to the Deal Agent and the related audited consolidated statements of
income and retained earnings and of cash flows for the year then ended, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification arising out of the
scope of the audit conducted by Grant Thornton, copies of which have heretofore
been furnished to the Deal Agent, are complete and correct and present fairly in
all material respects the consolidated financial condition of NorthStar and its
Consolidated Subsidiaries of the foregoing as of such date, and the consolidated
results of their operations and their consolidated cash flows for the fiscal
year then ended. All such financial statements, including the related schedules
and notes thereto (if any), have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as disclosed therein).
Neither NorthStar nor any of its Consolidated Subsidiaries had, as of the date
of the most recent balance sheet referred to above, any material contingent
liability or liability for taxes, or any long term lease or unusual forward or
long term commitment, including, without limitation, any interest rate or
foreign currency swap or exchange transaction or other financial derivative,
that is not reflected in the foregoing statements or in the notes thereto.
Except as otherwise disclosed publicly, during the period from December 31, 2006
to and including the date hereof, there has been no sale, transfer or other
disposition by the Seller, the Guarantor or any Consolidated Subsidiaries of the
foregoing of any material part of their business or Property and no purchase or
other acquisition of any business or Property (including any Equity Interest of
any other Person) material in relation to the consolidated financial condition
of the Seller, the Guarantor or any Consolidated Subsidiaries of the foregoing
on the date hereof.


(ff) Servicing Agreements. The Seller has delivered to the Deal Agent all
Servicing Agreements and all Pooling and Servicing Agreements with respect to
the Purchased Assets, and, to the best of the Seller’s knowledge, no material
default or event of default exists thereunder.


(gg) True and Complete Disclosure. Each of the Seller and the Guarantor
represents and warrants that the information, reports, financial statements,
exhibits and schedules furnished in writing by or on behalf of the Seller or the
Guarantor to the Deal Agent, the Purchaser or the other Affected Parties in
connection with the negotiation, preparation or delivery of this Agreement and
the other Repurchase Documents or included herein or therein or delivered
pursuant hereto or thereto, when taken as a whole, do not contain any untrue
statement of material fact or knowingly omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. There is no fact known
to the Seller or the Guarantor, after due inquiry, that would reasonably be
expected to have a Material Adverse Effect that has not been disclosed herein or
in a report, financial statement, exhibit, schedule, disclosure letter or other
writing furnished to the Deal Agent, the Purchaser or the other Affected Parties
for use in connection with the transactions contemplated hereby or thereby. All
written information furnished after the date hereof by or on behalf of the
Seller or the Guarantor to the Deal Agent, the Purchaser or the other Affected
Parties in connection with this Agreement or the other Repurchase Documents and
the transactions contemplated hereby and thereby will be true, complete and
accurate in all material respects, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified.
 
63

--------------------------------------------------------------------------------




(hh) No Reliance. Each of the Seller and the Guarantor has made its own
independent decisions to enter into the Repurchase Documents and each
Transaction and as to whether such Transaction is appropriate and proper for it
based upon its own judgment and upon advice from such advisors (including,
without limitation, legal counsel and accountants) as it has deemed necessary.
Each of the Seller and the Guarantor is not relying upon any advice from the
Deal Agent, the Purchaser or any Affected Party as to any aspect of the
Transactions, including, without limitation, the legal, accounting or tax
treatment of such Transactions.


(ii) Seller’s Indebtedness. The Seller has no Indebtedness or Contractual
Obligations other than (i) ordinary trade payables, (ii) in connection with
Mortgage Assets originated or acquired for this Facility, (iii) the Repurchase
Documents and (ivii) the Wachovia Repurchase Facility. The Seller has no
Guarantee Obligations.


(jj) Insurance. Each of the Seller and the Guarantor has and maintains, with
respect to its Properties and business, insurance which meets the requirements
of Subsection 5.1(y) of this Agreement. In addition, the Seller shall maintain
the insurance required by Section 5.7 of the Custodial Agreement.


(kk) Purchased Assets. (i) There are no outstanding rights, options, warrants or
agreements for the purchase, sale or issuance of the Purchased Assets created
by, through, or as a result of the Seller’s or the Guarantor’s actions or
inactions; (ii) there are no agreements on the part of the Seller or the
Guarantor to issue, sell or distribute the Purchased Assets, other than this
Agreement, and (iii) other than this Agreement, the Seller has no obligation
(contingent or otherwise) to purchase, redeem or otherwise acquire any
securities or any interest therein or to pay any dividend or make any
distribution in respect of the Purchased Assets.


(ll) Subsidiaries. The Seller is a Subsidiary of the Guarantor. The Seller does
not have any Subsidiaries.


(mm) Separateness. As of the date hereof, the Seller (i) owns no assets, and
does not engage in any business, other than the assets and transactions intended
to be transferred to the Purchaser or its designee under this Agreement;
(ii) has not incurred any indebtedness or obligation, secured or unsecured,
direct or indirect, absolute or contingent (including guaranteeing any
obligation), other than (A) with respect to Retained Interests, (B) commitments
to make loans which may become Eligible Assets, and (C) as permitted herein;
(iii) has not made any loans or advances to any Affiliate other than loans to
the Guarantor that have been disclosed in writing to and approved in writing by
the Deal Agent, and has not acquired obligations or securities of its
Affiliates; (iv) has paid its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) only from its own assets; (v) complies
with the provisions of its organizational documents; (vi) does all things
necessary to observe organizational formalities and to preserve its existence,
and has not amended, modified or otherwise changed its Authority Documents other
than as the same have been heretofore amended, or suffered same to be amended,
modified or otherwise changed other than as the same have been heretofore
amended; (vii) maintains all of its books, records, financial statements and
bank accounts separate from those of its Affiliates (except that such financial
statements may be consolidated to the extent consolidation is required under
GAAP consistently applied or as a matter of Applicable Law); (viii) is, and at
all times holds itself out to the public as, a legal entity separate and
distinct from any other entity (including any Affiliate), corrects any known
misunderstanding regarding its status as a separate entity, conducts business in
its own name, and does not identify itself or any of its Affiliates as a
division or part of the other; (ix) maintains adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; (x) does not engage in or
suffer any direct change of ownership, dissolution, winding up, liquidation,
consolidation or merger in whole or in part; (xi) does not commingle its funds
or other assets with those of any Affiliate or any other Person; (xii) maintains
its accounts separately from those of any Affiliate or any other Person;
(xiii) does not hold itself out to be responsible for the debts or obligations
of any other Person; (xiv) has not (A) filed or consented to the filing of any
Insolvency Proceeding with respect to the Seller, instituted any proceedings
under any applicable Insolvency Law or otherwise sought any relief under any
laws relating to the relief from debts or the protection of debtors generally
with respect to the Seller, (B) sought or consented to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official for the Seller or a substantial portion of its properties or (C) made
any assignment for the benefit of the Seller’s creditors; (xv) has at least
one (1) Independent Director or such greater number as required by the Deal
Agent or any Rating Agency; (xvi) maintains an arm’s length relationship with
its Affiliates; (xvii) uses separate stationary, invoices and checks; and
(xviii) allocates fairly and reasonably any overhead for shared office space.
 
64

--------------------------------------------------------------------------------




(nn) No Defenses. To the actual knowledge of the Seller and the Guarantor, there
are no defenses, offsets, counterclaims, abatements, rights of rescission or
other claims, legal or equitable, available to the Seller or the Guarantor or
any other Person with respect to this Agreement, the Engagement Letter, the
Repurchase Documents, any other instrument, document and/or agreement described
herein or therein (including, without limitation, the validity or enforceability
of any of the foregoing) or with respect to the obligation of the Seller and the
Guarantor to repay the Aggregate Unpaids and other amounts due hereunder.


(oo) REIT Status. Subject to Subsection 5.1(kk) to the Agreement, NorthStar
qualifies as a REIT.


(pp) Financial Statements. Each of the Seller and the Guarantor represents and
warrants that, since the date of the financial statements heretofore most
recently delivered by such Person (which such Person represents and warrants to
be the most recent financial statement), there has been no development or event
(or prospective development or event), that would constitute a Material Adverse
Effect.


(qq) Interest Rate Protection Agreements. Each of the Seller and the Guarantor
represents and warrants that no “default” has occurred or is continuing under
any Interest Rate Protection Agreement.


(rr) Assignments. The Assignments do not violate any provisions of the
underlying Mortgage Loan Documents, such documents do not contain any express or
implied prohibitions on sales or assignments of the Purchased Assets to national
banks, and such agreements are valid, binding and enforceable against the
Seller.



ARTICLE V


COVENANTS
 
Section 5.1 Covenants.


(a) Compliance with Laws and Contractual Obligations. The Seller and the
Guarantor shall comply in all material respects with all Applicable Laws
(including Environmental Laws), including those with respect to the Purchased
Assets or any part thereof, and shall comply, and perform all duties and
obligations under, all Contractual Obligations, Indebtedness and Guarantee
Obligations (including, without limitation, its duties and obligations under the
Mortgage Loan Documents). No part of the proceeds of any Transaction shall be
used for any purpose which violates, or would be inconsistent with, the
provisions of Regulation T, U or X.
 
65

--------------------------------------------------------------------------------




(b) Corporate Existence. The Seller and the Guarantor shall continue to engage
in business of the same general type as now conducted by it and shall preserve
and maintain its company existence, rights, franchises and privileges in the
jurisdiction of its formation and will qualify and remain qualified in good
standing as a corporation or other entity in each jurisdiction where the failure
to preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.


(c) Performance and Compliance with Purchased Assets. The Seller will, at its
expense, timely and fully perform and comply (or as applicable cause the
Transferors, Servicers and PSA Servicers to perform and comply) with all
provisions, covenants, duties, agreements, obligations and other promises
required to be observed under the Purchased Items, all other agreements related
to such Purchased Items, including the Mortgage Loan Documents, and the Retained
Interests.


(d) Keeping of Records and Books of Account. Subject to the Seller’s document
retention policy, the Seller will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing the Purchased Items in the event of the destruction of the
originals thereof) and will keep and maintain all documents, books, records and
other information reasonably necessary or advisable in which complete entries
are made in accordance with GAAP and Applicable Laws.


(e) Delivery of Income. The Seller will deposit and cause all Servicers and
other applicable Persons to deposit all Income received in respect of the
Purchased Items into the Collection Account within two (2) Business Days of
receipt thereof. The Seller shall instruct all PSA Servicers and other
applicable Persons under the Pooling and Servicing Agreements to deposit into
the Collection Account within two (2) Business Days of the date the PSA Servicer
is obligated to disburse the same under the Pooling and Servicing Agreements all
Income in respect of the Purchased Items and the Seller shall take reasonable
steps necessary to enforce such instructions. The Seller will instruct the Swap
Counterparty under the Swap Documents and all other counterparties under other
Interest Rate Protection Agreements to deposit any payments due to the Seller
from time to time under the Swap Documents and the other Interest Rate
Protection Agreements into the Collection Account within two (2) Business Days
of the date such Person is obligated to disburse same and the Seller shall take
reasonable steps to enforce such instructions. Furthermore, the Seller shall
remit or cause to be remitted to the Deal Agent via Electronic Transmission
sufficient detail to enable the Deal Agent to appropriately identify the
Purchased Asset to which any full or partial principal payment or prepayment
applies.


(f) Notices. The Seller and the Guarantor will furnish written notice to the
Deal Agent and the Swap Counterparty with respect to the following:


(i) Representations. Promptly upon notice or knowledge thereof, notice of (A)
any representation or warranty set forth in Section 4.1 of this Agreement was
incorrect at the time it was given or deemed to have been given or (B) any
eligibility criteria set forth in Schedule 1 to this Agreement is or was not
satisfied in any material respect at any time;


(ii) Covenants. Promptly upon notice or knowledge thereof, notice of any
material default with respect to any covenant, duty or agreement of the Seller,
the Guarantor or the Pledgor under any Repurchase Document;


(iii) Material Events. Promptly upon becoming aware thereof, notice of any
material change in the Asset Value of any Purchased Asset, any material change
in the market value of any or all of the Seller’s or Guarantor’s assets or any
other event or circumstance that, in the reasonable judgment of the Seller or
the Guarantor, is likely to have a Material Adverse Effect;
 
66

--------------------------------------------------------------------------------




(iv) Event of Default. The Seller and the Guarantor shall immediately notify the
Deal Agent upon the Seller or the Guarantor becoming aware of any event which
would constitute a Default or an Event of Default;


(v) Casualty. With respect to any Purchased Asset hereunder, promptly upon
notice or knowledge thereof that the Underlying Mortgaged Property has been
damaged by waste, fire, earthquake or earth movement, flood, tornado or other
casualty, or otherwise damaged so as to affect materially and adversely the
Asset Value of such Purchased Asset;


(vi) Liens. Promptly upon notice or knowledge of any Lien or security interest
on, or claim asserted against, any Purchased Asset or the Pledged Collateral
other than Permitted Liens;


(vii) Defaults. Promptly upon notice or knowledge thereof, notice of (A) any
material default (beyond any applicable notice and cure period) related to any
Purchased Items or the Mortgage Loan Documents, or (B) any default (beyond any
applicable notice and cure period) under any Contractual Obligation,
Indebtedness or Guarantee Obligation of the Seller or the Guarantor, which, if
not cured, could reasonably be expected to have a Material Adverse Effect;


(viii) Servicers. Promptly upon notice or knowledge thereof, notice of the
resignation or termination of any Servicer under any Servicing Agreement with
respect to any Purchased Items or any PSA Servicer under a Pooling and Servicing
Agreement;


(ix) Losses. Promptly upon notice or knowledge thereof, notice of any loss or
expected loss in respect of any Purchased Item, or any other event or change in
circumstances or expected event or change in circumstances that could be
reasonably be expected to result in a material decline in value or cash flow of
any Purchased Item or any Underlying Mortgaged Property;


(x) [Reserved]; and


(xi) Proceedings. As soon as possible and in any event within five (5) Business
Days after the Seller or the Guarantor receives notice or obtains knowledge
thereof, notice of any settlement of, material judgment (including a material
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any labor controversy (of a material nature), litigation,
action, suit, arbitration or proceeding before any court or governmental
department, commission, board, bureau, agency, arbitrator, investigation or
instrumentality, domestic or foreign, affecting (A) the Purchased Items, (B) the
Repurchase Documents, (C) the Purchaser’s interest in the Purchased Items, or
(D) the Seller or the Guarantor and, with respect to this clause (D) only, the
amount in controversy exceeds $250,000 with respect to the Seller and/or
$1,000,000 with respect to the Guarantor.


Each notice pursuant to this Subsection 5.1(f) shall be accompanied by an
Officer’s Certificate from the Seller and/or the Guarantor, as applicable,
setting forth details of the occurrence referred to therein and stating what
action the Seller or the Guarantor has taken or proposes to take with respect
thereto.


(g) Purchased Items Not to be Evidenced by Instruments. Neither the Seller nor
the Guarantor will take any action to cause any Purchased Item that is not, as
of the applicable Purchase Date, evidenced by an Instrument to be so evidenced
except in connection with the enforcement or collection of such Purchased Items.
 
67

--------------------------------------------------------------------------------




(h) Limitations on Liens. Without the prior written consent of the Deal Agent,
the Seller will not: (i) except in connection with the sale of any Purchased
Asset in the ordinary course of business prior to an Event of Default, assign,
sell, transfer, pledge, grant, create, incur, assume or suffer or permit to
exist any security interest in or Lien on any of the Purchased Items to anyone
except the Deal Agent as agent for the Secured Parties, (ii) permit any
financing statement (except any financing statements in favor of the Deal Agent
as agent for the Secured Parties) or assignment (except for any assignments in
favor of the Deal Agent as agent for the Secured Parties) to be on file in any
public office with respect thereto, (iii) permit or suffer to exist any Lien or
right of others to attach to any of the Purchased Items (or any portion
thereof), except as contemplated by this Agreement, or (iv) consent to any
amendment or supplement to the Mortgage Loan Documents pursuant to which the
Purchased Assets were issued or created that would materially and adversely
affect the interests of the Deal Agent or the Secured Parties hereunder or with
respect to the Purchased Items without the prior written consent of Deal Agent
or (v) sell, pledge, transfer, assign, participate or grant a Lien on its
interest under the Repurchase Documents or the Purchased Items.


(i) Lien Covenants. With respect to each Purchased Item acquired by the
Purchaser or its designee, the Seller will (i) take all action reasonably
requested by the Deal Agent to perfect, protect and more fully evidence the
Purchaser’s or its designee’s ownership of and first priority perfected security
interest in such Purchased Item, including, without limitation, executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate and (ii) taking all additional action that the Deal Agent may
reasonably request to perfect, protect and more fully evidence the respective
interests of the parties to this Agreement and the Repurchase Documents in such
Purchased Items. Immediately upon notice to the Seller of a Lien or any
circumstance which, if adversely determined would be reasonably likely to give
rise to a Lien (other than in favor of the Deal Agent as agent for the Secured
Parties or created by or through the Purchaser or the Deal Agent), on any of the
Purchased Items, the Seller shall notify the Deal Agent and the Seller shall
further defend the Purchased Items against, and will take such other action as
is necessary to remove, any Lien or claim on or to the Purchased Items (other
than any Lien created under this Agreement), and the Seller will defend the
right, title and interest of the Deal Agent as agent for the Secured Parties and
the Purchaser in and to any of the Purchased Items against the claims and
demands of all Persons whomsoever.


(j) Deposits. The Seller will not deposit or otherwise credit, or cause or
permit to be so deposited or credited, to the Collection Account cash or cash
proceeds other than Income in respect of Purchased Items. The Seller will not
deposit or otherwise credit, or cause or permit to be so deposited or credited,
to the Securities Account any item except uncertificated CMBS Securities that
are Purchased Assets and all cash, property, proceeds, securities or investment
property with respect to such Purchased Assets. The Seller shall perform all of
its obligations under the Account Control Agreement and Securities Account
Control Agreement.


(k) Change of Name or Location of Asset Files. The Seller shall not (i) change
its name, organizational number, identity, structure or jurisdiction of
formation, move the location of its principal place of business and chief
executive office, or change the offices where it keeps the records (as defined
in the UCC) from the location referred to in on the signature page to this
Agreement, or (ii) move, or consent to the Custodian moving, the Mortgage Asset
Files from the location thereof on the Closing Date, unless the Seller has given
at least thirty (30) days’ prior written notice to the Deal Agent and its
counsel.


(l) Exceptions. The Seller shall promptly correct any and all Exceptions set
forth on any Asset Schedule and Exception Report to the extent same are able to
be cured by the Seller in a commercially reasonable manner.
 
68

--------------------------------------------------------------------------------




(m) ERISA Matters. Each of the Seller and the Guarantor will not without the
prior approval of the Deal Agent, establish or maintain any Plan, nor take any
action that would (i) cause it to fail to qualify as an Operating Company or
(ii) cause it to fail to otherwise meet an exception under the Plan Asset
Regulations which would prevent the assets of such Person from being subject to
Title I of ERISA or Section 4975 of the Code.


(n) Purchase Agreements; Servicing Agreements. The Seller or the Guarantor will
not materially amend, modify, waive or terminate any provision of any Purchase
Agreement, Servicing Agreement or Pooling and Servicing Agreement without the
prior written consent of the Deal Agent, which consent shall not be unreasonably
withheld.


(o) Compliance with Anti-Terrorism Laws. The Seller, the Guarantor and the
Pledgor shall comply with all applicable Anti-Terrorism Laws. The Seller shall
conduct the requisite due diligence in connection with the origination or
acquisition of each Mortgage Asset for purposes of complying with the
Anti-Terrorism Laws, including with respect to the legitimacy of the applicable
Borrower, obligor or account debtor and the origin of the assets used by the
said Borrower, obligor or account debtor to purchase the property in question,
and will maintain sufficient information to identify the applicable Borrower,
obligor or account debtor for purposes of the Anti-Terrorism Laws. Neither the
Seller, the Guarantor nor the Pledgor shall engage in any conduct described in
Subsections 4.1(q) and (r). The Seller, the Guarantor and the Pledgor shall,
upon the request of the Deal Agent from time to time, provide certification and
other evidence of the Seller’s, the Guarantor’s and the Pledgor’s compliance
with this Subsection 5.1(o).


(p) Financial Statements. The Seller and the Guarantor shall deliver to the Deal
Agent:


(i) as soon as available, and in any event within forty-five (45) calendar days
after the end of the first three fiscal quarters of the Seller and the
Guarantor, the unaudited consolidated balance sheets for the Seller and the
Guarantor as at the end of such period and the related unaudited consolidated
statements of income and retained earnings and of cash flows for the Seller and
the Guarantor for such period and the portion of the fiscal year through the end
of such period, accompanied by an Officer’s Certificate from the Seller and the
Guarantor, which certificate shall state that said consolidated financial
statements fairly present in all material respects the consolidated financial
condition and results of operations of the Seller or the Guarantor, as
applicable, in accordance with GAAP, consistently applied, as at the end of, and
for, such period (subject to normal year-end adjustments);


(ii) as soon as available, and in any event within ninety (90) days after the
end of each fiscal year of the Seller and the Guarantor, the audited (in the
case of the Guarantor only) or the signed (in the case of the Seller only)
consolidated balance sheets of the Seller and the Guarantor, as applicable, as
at the end of such fiscal year and the related consolidated statements of income
and retained earnings and of cash flows for the Seller and the Guarantor for
such year, and, in the case of the Guarantor only, setting forth in each case in
comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of the
Guarantor as at the end of, and for, such fiscal year in accordance with GAAP;


(iii) with respect to each Purchased Asset, if provided to the Seller, the
Guarantor or any Servicer or PSA Servicer by any Borrower under any Purchased
Asset, as soon as available, but in any event not later than forty-five (45)
days after the end of each fiscal quarter of the Seller, the operating statement
and rent roll for each Underlying Mortgaged Property; provided, however, the
Deal Agent reserves the right in its discretion to request such information on a
monthly basis (to be provided no later than thirty (30) days after the end of
each month) but the Seller’s failure to obtain such information shall not be a
breach of this covenant provided the related Purchased Asset with respect to
which information was not provided is included in the Facility for less than
six (6) months;
 
69

--------------------------------------------------------------------------------




(iv) with respect to each Purchased Asset, if provided to the Seller or the
Guarantor by any Borrower under any Purchased Asset, as soon as available, but
in any event not later than thirty (30) days after receipt thereof, the annual
balance sheet with respect to such Borrower;


(v) with respect to each Purchased Asset, as soon as available but in any event
not later than thirty (30) days after receipt thereof, (A) the related monthly
securitization report, if any, and any other reports delivered under the Pooling
and Servicing Agreements to the Seller or the Guarantor, if any, and, (B) within
forty-five (45) days after the end of each quarter, a copy of the standard
monthly exception report (if any), prepared by the Seller in the ordinary course
of its business in respect of the related Purchased Asset or Underlying
Mortgaged Property; and


(vi) from time to time such other information regarding the financial condition,
operations or business of the Seller and the Guarantor as the Deal Agent may
reasonably request.


All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein); provided, that any financial statements delivered by the
Seller or the Guarantor with respect to any Borrower under any Underlying
Mortgage Loan shall be delivered to the Deal Agent in the form received by the
Seller or the Guarantor.


(q) Certificates; Other Information. The Seller and the Guarantor shall furnish
to the Deal Agent:


(i) (A) concurrently with the delivery of the annual financial statements
referred to in Subsection 5.1(p) above, a certification from the independent
certified public accountant reporting on such financial statements stating that,
in making the examination necessary therefore, no information was obtained of
any Defaults or Events of Default except as specified in such certificate, and
(B) concurrently with the delivery of the financial statements referred to in
Subsection 5.1(p) above and in connection with the delivery of each
Confirmation, a Compliance Certificate from a Responsible Officer of the Seller
and the Guarantor, which Compliance Certificate shall, among other things,
describe in detail, on a quarterly basis, the calculations supporting the
Responsible Officer’s certification of the Seller’s and NorthStar’s compliance
with the Financial Covenants;


(ii) (A) within thirty (30) days of the end of each calendar quarter, the Seller
shall provide the Deal Agent with a quarterly report, which report shall
include, among other items, a summary of the Seller’s delinquency and loss
experience with respect to Purchased Assets serviced by the Seller, any
Servicer, any PSA Servicer or any designee of the foregoing, the Seller’s
internal risk rating, the Seller’s and any Servicer’s or PSA Servicer’s
surveillance reports on the Purchased Assets, and the operating statements,
occupancy status and other property level information with respect to each
Purchased Asset, (B) within ten (10) days of receipt thereof by the Seller, any
Servicer or PSA Servicer, any remittance reports with respect to the servicing
of any Purchased Items and (C) promptly, any such additional reports as the Deal
Agent may reasonably request with respect to the Seller, any Servicer or PSA
Servicer servicing the portfolio, or pending originations of Mortgage Assets;
 
70

--------------------------------------------------------------------------------




(iii) no later than the fifteenth (15th) day of each month, with respect to each
Purchased Asset, a Purchased Asset Data Summary, substantially in the form of
Exhibit IX (“Purchased Asset Data Summary”), properly completed;


(iv) the Seller shall promptly deliver or cause to be delivered to the Deal
Agent (i) any report or material notice received by the Seller from any Borrower
or obligor under the Purchased Items promptly following receipt thereof and
(ii) any other such document or information relating to the Purchased Items as
the Deal Agent may reasonably request in writing from time to time;


(v) promptly, any modifications or additions to the items contained in the
Underwriting Package; and


(vi) promptly, such additional financial and other information as the Deal Agent
may from time to time reasonably request.


(r) Prohibition of Fundamental Changes. The Seller or the Guarantor shall not
enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided, however,
that the Seller or the Guarantor may merge or consolidate with (i) any wholly
owned Subsidiary of such Person, or (ii) any other Person if (A) the Seller or
the Guarantor is the surviving corporation or (B) if the surviving entity is not
in the Deal Agent’s reasonable opinion materially weaker in its financial
condition (in the aggregate) than the prior entities pre-merger or
pre-consolidation; provided, that, (x) if after giving effect thereto, no Event
of Default would exist hereunder, (y) if such merger or consolidation would
adversely affect the Swap Counterparty, the Swap Counterparty has consented
thereto, and (z) the new entity (if any) assumes the obligations, liabilities
and Indebtedness under the Repurchase Documents and the Swap Documents.


(s) Transactions with Affiliates. The Seller may enter into any transaction with
an Affiliate, provided that such transaction is upon fair and reasonable terms
no less favorable to the Seller than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate; provided, however,
that in no event shall the Seller transfer to the Purchaser or its designee
hereunder any Eligible Asset acquired by the Seller from an Affiliate of the
Seller unless the Seller shall have delivered a certified copy of the related
Purchase Agreement and, if requested by the Deal Agent in its reasonable
discretion, a True Sale Opinion has been delivered to the Deal Agent prior to
such sale.


(t) Sub-Limit. The Seller shall not sell to the Purchaser or its designee any
Eligible Asset if, after giving effect to such Transaction, a Sub-Limit would be
exceeded, unless waived in advance in writing by the Deal Agent in its
discretion.


(u) Limitation on Distributions. The Seller or the Guarantor shall not declare
or make any payment on account of, or set apart assets for, a sinking or other
analogous fund for the purchase, redemption, defeasance, retirement or other
acquisition of any equity or partnership interest of the Seller or the
Guarantor, as applicable, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of Seller or the Guarantor, as applicable,
except that the Seller and the Guarantor, as applicable, each may declare and
pay dividends in accordance with its respective Authority Documents, and without
restriction as to amount, so long as, in the case of the Seller and the
Guarantor, (i) no Default or Event of Default shall have occurred, (ii) no
Margin Deficit is outstanding and (iii) the distribution of such funds will not
violate any Financial Covenant. Notwithstanding the preceding sentence and
irrespective of the occurrence of the events described in clauses (i), (ii) or
(iii) of the immediately preceding sentence, the Guarantor may at all times pay
dividends either (A) as required by Applicable Law to maintain its REIT status
and/or (B) to its preferred equity holders.
 
71

--------------------------------------------------------------------------------




(v) Financial Covenants.


(i) Maintenance of Liquidity. For each Test Period, NorthStar shall not permit
its Liquidity for such Test Period to be less than $15,000,000, at least
$7,500,000 of which shall consist of cash or Cash Equivalents.


(ii) Maintenance of Tangible Net Worth. For each Test Period, NorthStar shall
not permit NorthStar’s and its Consolidated Subsidiaries’ Tangible Net Worth at
any time to be less than the sum of (A) $750,000,000 plus (B) an amount equal to
75% of the aggregate net proceeds after costs and expenses received by NorthStar
or any Consolidated Subsidiaries of NorthStar in connection with the offering or
issuance of any Equity Interest of NorthStar or any Consolidated Subsidiaries of
NorthStar (in each case only to the extent such Equity Interests would be
included in Tangible Net Worth) after the Closing Date.


(iii) Interest Coverage. For each Test Period, the Sellers shall not permit the
ratio of (A) the sum of Consolidated Adjusted EBITDA for all Sellers for such
Test Period to (B) Interest Expense for all Sellers for such Test Period to be
less than 1:5 to 1:0.


(iv) Leverage Ratio. For each Test Period, NorthStar shall not permit the ratio
of (A) NorthStar’s and its Consolidated Subsidiaries’ Adjusted Total Liabilities
to (B) NorthStar’s and its Consolidated Subsidiaries’ Adjusted Total Assets to
exceed 0.90 to 1.00.


(v) Recourse Debt Ratio. For each Test Period, NorthStar shall not permit the
ratio of (A) NorthStar’s and its Consolidated Subsidiaries’ Indebtedness
(excluding Non-Recourse Indebtedness, borrowings under the Unsecured Credit
Facility and Trust Preferred Securities) to (B) Adjusted Total Assets of
NorthStar and its Consolidated Subsidiaries to exceed .10 to 1.00.


(vi) Fixed Charge Coverage. For each Test Period, NorthStar shall maintain a
minimum Fixed Charge Coverage Ratio of 1.3x.


(w) Extension or Amendment of Purchased Items. The Seller shall not, except as
otherwise permitted in Subsection 6.5(c) of this Agreement, extend, amend, waive
or otherwise modify, or permit any Servicer or PSA Servicer to extend, amend,
waive or otherwise modify, the material terms of any Purchased Item.


(x) Inconsistent Agreements. The Seller and the Guarantor shall not, and shall
not permit the Pledgor to, directly or indirectly, enter into any agreement
containing any provision that would be violated or breached by any Transaction
hereunder or by the performance by the Seller, the Guarantor or the Pledgor of
its obligations under any Repurchase Document.


(y) Maintenance of Property; Insurance. The Seller and the Guarantor shall keep
all Property useful and necessary in its business in good working order and
condition, shall maintain with financially sound and reputable insurance
companies insurance on all its Property in at least such amounts and against at
least such risks as are usually and customarily insured against in the same
general area by companies acting prudently and engaged in the same or a similar
business, and furnish to the Deal Agent, upon written request, full information
as to the insurance carried.
 
72

--------------------------------------------------------------------------------




(z) Interest Rate Protection Agreements. Each of the Seller and the Guarantor
shall perform its duties and obligations and make all payments due under and
shall otherwise maintain any existing Interest Rate Protection Agreements.


(aa) Payment of Taxes. The Seller and the Guarantor shall pay and discharge all
Taxes, assessments and governmental charges or levies imposed on it or on its
income or profits or on any of its Property prior to the date on which penalties
attach thereto, except for any such tax, assessment, charge or levy the payment
of which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained in accordance with GAAP.


(bb) Distributions in Respect of Purchased Items. If the Seller shall receive
any rights, whether in addition to, in substitution of, as a conversion of, or
in exchange for any Purchased Items, or otherwise in respect thereof, the Seller
shall accept the same as the Deal Agent’s and the Secured Parties’ agent, hold
the same in trust for the Deal Agent as agent for the Secured Parties and
deliver the same forthwith to the Deal Agent as agent for the Secured Parties in
the exact form received, together with duly executed instruments of transfer or
assignment in blank and such other documentation as the Deal Agent shall
reasonably request. If any sums of money or property are paid or distributed in
respect of the Purchased Items and received by the Seller (other than the
Borrower Reserve Payments), the Seller shall promptly pay or deliver such money
or property to the Deal Agent as agent to the Secured Parties and, until such
money or property is so paid or delivered to the Deal Agent as agent for the
Secured Parties, hold such money or property in trust for the Deal Agent as
agent to the Secured Parties, segregated from other funds of the Seller.


(cc) Limitation on Indebtedness. The Seller shall not create, incur, assume or
suffer to exist any Indebtedness (including, but not limited to, any credit or
repurchase facility), Guarantee Obligation or Contractual Obligation of the
Seller, except Indebtedness, Guarantee Obligations and Contractual Obligations
of the Seller permitted under this Agreement.


(dd) Unrelated Activities. The Seller shall not engage in any activity other
than activities specifically permitted by this Section 5, including, but not
limited to, investment in real estate related assets and the purchasing,
financing and holding of commercial mortgage-backed securities and activities
incident thereto.


(ee) Separateness. The Seller shall not take any action or fail to take any
action that would cause it to violate or be inconsistent with the
representations and warranties in Subsection 4.1(mm) of the Agreement.


(ff) Pledge and Security Agreement. Neither the Seller nor the Guarantor shall
take any direct or indirect action inconsistent with the Pledge and Security
Agreement or the security interest granted thereunder to the Deal Agent as agent
for the Secured Parties in the Pledged Collateral.


(gg) Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Default or Event of Default if such action is taken or
condition exists.


(hh) Investments. The Seller, the Guarantor or any of their Affiliates shall not
acquire or maintain any right or interest in any Purchased Asset that is senior
to or pari passu with the rights and interests of the Deal Agent or the Secured
Parties therein under this Agreement unless such Mortgage Asset is also a
Purchased Asset.
 
73

--------------------------------------------------------------------------------




(ii) Seller Subsidiaries. The Seller shall not create, form or permit to exist
any Subsidiary prior to the later of (i) the Facility Maturity Date (as it may
be extended in accordance with this Agreement) and (ii) the indefeasible payment
in full of the Obligations.


(jj) Negative Pledge. The Seller shall not contract, create, incur, assume or
permit to exist any Lien on or with respect to any of its Property or assets of
any kind (whether real or personal, tangible or intangible), whether now owned
or hereafter acquired, except for Permitted Liens.


(kk) NorthStar Status. NorthStar shall remain listed on a nationally recognized
securities exchange in good standing. NorthStar may change its status as a REIT
provided it remains in compliance with the Financial Covenants in all respects.


(ll) Registration of Securities. In the case of any Purchased Asset not
physically delivered to the Deal Agent as agent for the Secured Parties (or the
Custodian on its behalf) unless otherwise consented to by the Deal Agent, the
Seller shall maintain, or cause to be maintained, each of the Securities with
either DTC or with the National Book Entry System of the Federal Reserve, DTC or
any similar firm or agency, as applicable, in the name of the Deal Agent as
agent of the Secured Parties.


(mm) Payment of Obligations. The Seller and the Guarantor shall pay, discharge
or otherwise satisfy at or before maturity or before they become delinquent, as
the case may be, all its obligations in excess of $250,000 with respect to the
Seller and $1,000,000 with respect to the Guarantor, including, without
limitation, all Indebtedness, Contractual Obligations and Guarantee Obligations,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Seller, the Guarantor or
any of their Subsidiaries, as the case may be.


(nn) Authority Documents. The Seller shall comply with its Authority Documents
and shall not amend its Authority Documents in any material respect without the
prior written consent of the Deal Agent.


(oo) Preferred Equity Interests. The Seller shall not permit any Equity Interest
that is the subject of a Preferred Equity Interest to consist of an interest in
an entity other than a partnership or limited liability company and, with
respect to such limited partnership and limited liability company interests,
shall not permit any such interest to: (i) be dealt in or traded on a securities
exchange or in a securities market or (ii) be held in a Securities Account. The
Seller shall execute and deliver, or cause to be executed or delivered, to the
Deal Agent as agent for the Secured Parties (or the Custodian on its behalf)
such agreements, documents and instruments as the Deal Agent may reasonably
require to perfect its security interest in any such Equity Interest.


(pp) Termination of Securities Account. Upon the Seller’s receipt of notice from
any securities intermediary (as defined in the UCC) of its intent to terminate
any securities account (as defined in the UCC) of the Seller held by such
securities intermediary and relating to a Purchased Asset or collateral for a
Purchased Asset, prior to the termination of such securities account the
collateral in such account (i) shall be transferred to a new securities account,
upon the request of the Deal Agent, which shall be subject to an executed
control agreement as provided in Subsection 2.2(k) of this Agreement or
(ii) transferred to an account held by the Deal Agent as agent for the Secured
Parties in which such collateral will be held until a new securities account is
established with an executed control agreement acceptable to the Deal Agent in
its discretion.
 
74

--------------------------------------------------------------------------------




ARTICLE VI


ADMINISTRATION AND SERVICING


Section 6.1 Servicing.


(a) Appointment. The Purchaser hereby appoints the Seller as its agent to
service the Purchased Items and enforce its rights in and under such Purchased
Items. The Seller hereby accepts such appointment and agrees to perform the
duties and obligations with respect thereto as set forth herein.


(b) Servicing Standard. The Seller covenants to maintain or cause the servicing
of the Purchased Items to be maintained in conformity with Accepted Servicing
Practices. In the event that the preceding language is interpreted as
constituting one or more servicing contracts, each such servicing contract shall
terminate automatically upon the earliest of (i) an Event of Default, (ii) the
date on which this Agreement terminates or the Seller repurchases any related
Purchased Asset, or (iii) the transfer of servicing approved in writing by the
Deal Agent.


Section 6.2 Seller as Servicer.


If the Purchased Assets are serviced by the Seller, the Seller agrees that,
until the repurchase of a Purchased Asset on a Repurchase Date, the Purchaser or
its designee is the owner of all servicing records for the period that the
Purchaser or its designee owns the Purchased Items, including, but not limited
to, any and all servicing agreements, files, documents, records, data bases,
computer tapes, copies of computer tapes, computer programs, proof of insurance
coverage, insurance policies, appraisals, other closing documentation, payment
history records, and any other records relating to or evidencing the servicing
of such Purchased Assets (the “Servicing Records”). The Seller covenants to
safeguard such Servicing Records and to deliver them promptly to the Deal Agent
or its designee (including the Custodian) at the Deal Agent’s request.


Section 6.3 Third Party Servicer.


If the Purchased Assets are serviced by a Servicer or a PSA Servicer pursuant to
a Servicing Agreement or Pooling and Servicing Agreement, as applicable, the
Seller (i) shall, in accordance with Subsection 3.2 of this Agreement, provide
to the Deal Agent (subject to the last sentence of this Subsection 6.3) a copy
of each Servicing Agreement (which agreements shall be in form and substance
reasonably acceptable to the Deal Agent), each Pooling and Servicing Agreement
and a Servicer Redirection Notice substantially in the form of Exhibit VII
hereto and fully executed by the Seller and the related Servicer or PSA Servicer
(in the case of a Pooling and Servicing Agreement for a Mortgage Asset that is
not a Whole Loan, the Deal Agent may in its discretion waive the requirement of
an executed Servicer Redirection Notice), and (ii) hereby irrevocably assigns to
the Deal Agent as agent for the Secured Parties all right, title and interest of
the Seller in, to and under, and the benefits of (but not the obligations of),
each Servicing Agreement and each Pooling and Servicing Agreement with respect
to the Purchased Items. Notwithstanding the fact that the Seller has contracted
with a Servicer or PSA Servicer to service the Purchased Items, the Seller shall
remain liable to the Deal Agent, the Purchaser and other Secured Parties for the
acts of the Servicers and the PSA Servicer and for the performance of the duties
and obligations set forth herein. The Seller agrees that no Person shall assume
the servicing obligations with respect to the Purchased Assets as successor to a
Servicer or PSA Servicer unless such successor is approved in writing by the
Deal Agent prior to such assumption of servicing obligations. Unless otherwise
approved in writing by the Deal Agent, if the Purchased Assets are serviced by a
Servicer or PSA Servicer, such servicing shall be performed pursuant to a
written Servicing Agreement or Pooling and Servicing Agreement approved by the
Deal Agent.
 
75

--------------------------------------------------------------------------------




Section 6.4 Duties of the Seller.


(a) Duties. The Seller shall take or cause to be taken all such actions as may
be necessary or advisable to collect all Income and all other amounts due or
recoverable with respect to the Purchased Items from time to time, all in
accordance with Applicable Laws, with reasonable care and diligence, and in
accordance with the standard set forth in Subsection 6.1(b) of this Agreement.


(b) Deal Agent’s Rights. Notwithstanding anything to the contrary contained
herein, the exercise by the Deal Agent as agent for the Secured Parties of its
rights hereunder shall not release the Seller from any of its duties or
responsibilities with respect to the Purchased Items. The Deal Agent as agent
for the Secured Parties shall not have any obligation or liability with respect
to any Purchased Items, nor shall any of them be obligated to perform any of the
obligations of the Seller hereunder.


Section 6.5 Authorization of the Seller.


(a) The Purchaser hereby authorizes the Seller (including any successor thereto)
to take any and all reasonable steps in its name and on its behalf necessary or
desirable and not inconsistent with the sale of the Purchased Items to the
Purchaser or its designee to collect all amounts due under any and all Purchased
Items, including, without limitation, endorsing checks and other instruments
representing Income, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Purchased Items and, after
the delinquency of any Purchased Item and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Seller could have done if
it had continued to own such Purchased Items. The Deal Agent as agent for the
Secured Parties shall furnish the Seller (and any successors thereto) with any
powers of attorney and other documents necessary or appropriate to enable the
Seller to carry out its servicing and administrative duties hereunder and shall
cooperate with the Seller to the fullest extent in order to ensure the
collectability of the Purchased Items. In no event shall the Seller be entitled
to make the Deal Agent, the Purchaser or any Secured Party a party to any
litigation without such Person’s express prior written consent.


(b) Subject to all other rights of the Deal Agent as agent for the Secured
Parties contained herein, after an Event of Default has occurred and is
continuing, at the direction of the Deal Agent, the Seller shall take such
action as the Deal Agent as agent for the Secured Parties may deem necessary or
advisable to enforce collection of the Purchased Items; provided, however,
subject to all other rights of the Deal Agent as agent for the Secured Parties
contained herein, the Deal Agent may, at any time that an Event of Default has
occurred and is continuing, notify any Borrower with respect to any Purchased
Items of the assignment of such Purchased Items to the Purchaser or its designee
and direct that payments of all amounts due or to become due be made directly to
the Deal Agent as agent for the Secured Parties or any servicer, collection
agent or lock-box or other account designated by the Deal Agent and, upon such
notification and at the expense of the Seller, the Deal Agent as agent for the
Secured Parties may enforce collection of any such Purchased Items and adjust,
settle or compromise the amount or payment thereof.


(c) With respect to each Purchased Asset and to the extent not otherwise
specifically addressed otherwise in this Agreement, (i) prior to an Event of
Default, the Seller (and any Servicer or PSA Service on its behalf) shall not
exercise any material rights of a holder of a Purchased Item under any document
or agreement governing such Purchased Items (including amendments,
modifications, waivers and alterations of any of the material terms of any
Purchased Item) that affects the Market Value of such Purchased Item without
first consulting with the Deal Agent prior to taking any action and, in the
event the Deal Agent and the Seller cannot agree on a course of action, the
Seller shall take only those actions as agreed to by the Deal Agent, and,
(ii) after an Event of Default, the Seller shall not exercise any rights of a
holder of such Purchased Items under any document or agreement governing such
Purchased Items without the prior written consent of the Deal Agent.
 
76

--------------------------------------------------------------------------------




Section 6.6 Event of Default.


If the servicer of the Purchased Items is the Seller, upon the occurrence of an
Event of Default, the Deal Agent as agent for the Secured Parties shall have the
right to terminate the Seller as the servicer of the Purchased Items and
transfer servicing to its designee, at no cost or expense to the Deal Agent, at
any time thereafter. If the servicer of the Purchased Items is not the Seller,
the Deal Agent as agent for the Secured Parties shall have the right, as
contemplated in the applicable Servicer Redirection Notice, upon the occurrence
of an Event of Default, to terminate any applicable Servicing Agreement and any
Pooling and Servicing Agreement to the extent the PSA Servicer signed a Servicer
Redirection Notice and to transfer servicing to the Deal Agent or the Deal
Agent’s designee, at no cost or expense to the Deal Agent, it being agreed that
the Seller will pay any and all fees required to terminate such Servicing
Agreements and Pooling and Servicing Agreements and to effectuate the transfer
of servicing to the designee of the Deal Agent. The Seller shall fully cooperate
and shall cause all Servicers and applicable PSA Servicers to fully cooperate
with the Deal Agent in transferring the servicing of the Purchased Items to the
Deal Agent’s designee.


Section 6.7 Inspection.


In the event the Seller or its Affiliates are servicing the Purchased Items, the
Seller shall permit the Deal Agent to inspect the Seller’s or any of its
Affiliate’s servicing facilities, books and records and related documents and
information, as the case may be, for the purpose of satisfying the Deal Agent
that the Seller or its Affiliates, as the case may be, have the ability to
service and are servicing the Purchased Items as provided in this Agreement. If
a Servicer or PSA Servicer is servicing a Purchased Item, the Seller shall
cooperate with the Deal Agent in causing each Servicer and PSA Servicer to
permit inspections of the Servicer’s and PSA’s facilities, books and records and
related documents and information related to the Purchased Items.


Section 6.8 Payment of Certain Expenses by Servicer.


The Seller and any Servicer will be required to pay all expenses incurred by
them in connection with their activities under the Repurchase Documents,
including fees and disbursements of independent accountants, Taxes imposed on
the Seller or the Servicers, expenses incurred in connection with payments and
reports pursuant to the Repurchase Documents, and all other fees and expenses
not expressly stated under the Repurchase Documents for the account of the
Seller. The Seller shall be required to pay all reasonable fees and expenses
owing to any bank or trust company in connection with the maintenance of the
Collection Account, the Securities Account and all other collection, reserve or
lock-box accounts related to the Purchased Items. The Seller shall be required
to pay such expenses for its own account and shall not be entitled to any
payment therefor other than the Servicing Fee.


Section 6.9 Pooling and Servicing Agreements.


Notwithstanding the other provisions of this Section 6.9, to the extent the
Purchased Items (or portions thereof) are serviced by a PSA Servicer (other than
the Seller or any Servicer) under a Pooling and Servicing Agreement, (a) the
standards for servicing those Purchased Items shall be those set forth in the
applicable Pooling and Servicing Agreement, (b) the Seller shall enforce its
rights and interests under such agreements for and on behalf of the Deal Agent
as agent for the Secured Parties, (c) the Seller shall instruct the applicable
PSA Servicer to deposit all Income received in respect of the Purchased Items
into the Collection Account in accordance with Subsection 5.1(e), (d) prior to
an Event of Default, the Seller shall not take any action or fail to take any
action or consent to any action or inaction under any Pooling and Servicing
Agreement where the effect of such action or inaction would prejudice the
interests of the Deal Agent as agent for the Secured Parties, (e) the Seller
will not consent to any change or modification to any Pooling and Servicing
Agreement, including, without limitation, any payment dates, interests rates,
fees, payments of principal or interest, maturity dates, restrictions on
Indebtedness or any monetary term or release any Borrower, guarantor or
collateral without the prior written consent of the Deal Agent as agent for the
Secured Parties, and, (f) following an Event of Default, the Deal Agent as agent
for the Secured Parties shall be entitled to exercise any and all rights of the
Seller under such Pooling and Servicing Agreements as such rights relate to the
Purchased Items. In addition, with respect to a CMBS Security, the Seller shall
not exercise any material rights of a holder of a CMBS Security under any other
document or agreement governing such CMBS Security without the prior written
consent of the Deal Agent.
 
77

--------------------------------------------------------------------------------




Section 6.10 Servicer Default.


Any material breach by any Seller of the obligations contained in Article VI of
this Agreement shall constitute a “Servicer Default”.


Section 6.11 Servicer.


The Seller shall not permit or cause the Purchased Items to be serviced by a
third party other than pursuant to the Servicing Agreements or the Pooling and
Servicing Agreements or, if not serviced thereunder, by any Servicer other than
a Servicer expressly approved in writing by the Deal Agent (including those
pre-approved Servicers set forth on Schedule 6 hereto).



ARTICLE VII


[RESERVED]


ARTICLE VIII


SECURITY INTEREST


Section 8.1 Security Interest.


(a) Each of the following items or types of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located, is
hereinafter collectively referred to as the Purchased Items (the “Purchased
Items”): (A) all Purchased Assets; (B) all Income and Cash Collateral, if any;
(C) all Mortgage Loan Documents; (D) all Mortgage Asset Files, including,
without limitation, all promissory notes, notes, certificates, instruments,
negotiable documents, Security Agreements, chattel mortgages and all other loan,
security or other documents relating to such Purchased Items, together with all
files, documents, instruments, surveys, certificates, correspondence,
appraisals, licenses, contracts, computer programs, computer storage media,
accounting records and other books and records relating thereto; (E) all
collateral, security interests, rights and other interests under or with respect
to each Purchased Item; (F) all Purchase Agreements and the collateral, security
interests, rights and other interests thereunder; (G) all mortgage guaranties
and insurance (issued by governmental agencies or otherwise) and any mortgage
insurance certificate, policy or other document evidencing such mortgage
guaranties or insurance relating to any Purchased Items and all claims, payments
and proceeds thereunder; (H) all servicing fees to which the Seller is entitled
and servicing and other rights relating to the Purchased Items; (I) all
Servicing Agreements, Servicing Records and Servicing Files with respect to the
Purchased Items and the rights and interests of the Seller thereunder or with
respect thereto; (J) all Servicer Accounts established pursuant to any Servicing
Agreement, Pooling and Servicing Agreement or otherwise with respect to the
Purchased Items and all amounts on deposit therein from time to time related to
the Purchased Items; (K) all Pooling and Servicing Agreements relating to the
Purchased Items and all rights of the Seller thereunder or with respect thereto;
(L) all other agreements, instruments or contracts relating to, constituting, or
otherwise governing, any or all of the foregoing to the extent they relate to
the Purchased Items, including the right to receive principal and interest
payments and any related fees, breakage fees, late fees and penalties with
respect to the Purchased Items and the right to enforce such payments;
(M) insurance policies, certificates of insurance, insurance proceeds and the
rights to enforce payment of insurance proceeds, in each case to the extent they
relate to the Purchased Items; (N) the Collection Account and all monies, cash,
deposits, securities or investment property from time to time on deposit in the
Collection Account; (O) the Securities Account and all monies, cash, deposits,
securities or investment property from time to time on deposit in the Securities
Account; (P) any collection account, escrow account, reserve account, collateral
account or lock-box account related to the Purchased Items to the extent of any
Seller’s or the holder’s interest therein, including all moneys, cash, deposits,
securities or investment property from time to time on deposit therein;
(Q) rights of the Seller under any letter of credit, guarantee or other credit
support or enhancement related to the Purchased Items; (R) any Interest Rate
Protection Agreements relating to the Purchased Assets, including all payments
due to the Seller, the Guarantor or any Affiliates of the foregoing thereunder;
(S) all purchase or take-out commitments relating to or constituting any of the
foregoing; (T) all collateral, however defined, under any of the agreements
between a Borrower or an Affiliate on the one hand and the Seller on the other
hand; (U) all “general intangibles”, “accounts”, “chattel paper”, “deposit
accounts”, “securities accounts”, “instruments”, “securities”, “financial
assets”, “uncertified securities”, “securities entitlements” and “investment
property” as defined in the Uniform Commercial Code as in effect from time to
time relating to or constituting any and all of the foregoing; and (V) any and
all replacements, substitutions, conversions, distributions on or proceeds of,
from or on any and all of the foregoing; provided, however, none of the
foregoing Purchased Items shall include any obligations; provided, further,
however, notwithstanding the foregoing, (i) no account, instrument, chattel
paper or other obligation or Property of any kind due from, owed by, or
belonging to, a Person described in the definition of Prohibited Person or
(ii) any lease in which the lessee is a Person described in the definition of
Prohibited Person, shall be collateral under the Repurchase Documents.
 
78

--------------------------------------------------------------------------------




(b) The Purchaser and the Seller intend that the Transactions hereunder be sales
to the Purchaser or its designee of the Purchased Assets and not loans from the
Purchaser to the Seller secured by the Purchased Assets. However, in order to
preserve the Purchaser’s rights under this Agreement in the event that a court
or other forum recharacterizes the Transactions hereunder as loans and as
security for (A) the repayment of the Aggregate Unpaids and performance by the
Seller of all of the Seller’s obligations to the Deal Agent as agent for the
Secured Parties hereunder and under the Repurchase Documents and the
Transactions entered into hereunder (collectively, the “Repurchase
Obligations”), (B) the Seller-Related Obligations and (C) all expenses and
charges, legal or otherwise, incurred in collecting or enforcing, realizing on
or protecting any security for, the Repurchase Obligations and/or the
Seller-Related Obligations (the amounts described in the foregoing clauses A-C
are collectively referred to as the “Obligations”), (a) the Seller hereby
assigns, pledges and grants a security interest in all of its right, title and
interest in, to and under the Purchased Items to the Deal Agent as agent for the
Secured Parties to secure the Obligations, (b) it is the express intent of the
parties that conveyance of the Purchased Items be deemed a pledge of the
Purchased Items by the Seller to the Deal Agent as agent for the Secured Parties
to secure a debt or other obligation of the Seller, and (c) (i) this Agreement
shall also be deemed to be a security agreement within the meaning of Article 9
of the UCC of the applicable jurisdiction; (ii) the conveyance provided for
herein shall be deemed to be a grant by the Seller to the Deal Agent as agent
for the Secured Parties of a security interest in all of the Seller’s right,
title and interest in and to the Purchased Items; (iii) the assignment by the
Deal Agent as agent for the Secured Parties of the interest of the Deal Agent as
agent for the Secured Parties as contemplated herein shall be deemed to be an
assignment of any security interest created hereunder; (iv) the possession by
the Deal Agent as agent of the Secured Parties or any of its agents, including,
without limitation, the Custodian, of the Mortgage Loan Documents, the Purchased
Items and such other items of Property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be possession by the
secured party for purposes of perfecting the security interest pursuant to the
UCC; and (v) notifications to Persons other than the Deal Agent as agent for the
Secured Parties holding such Property, and acknowledgments, receipts or
confirmations from Persons other than the Deal Agent as agent for the Secured
Parties holding such Property, shall be deemed notifications to, or
acknowledgments, receipts or confirmations from, financial intermediaries,
bailees or agents (as applicable) of the secured party for the purpose of
perfecting such security interest under the UCC and Applicable Law. The
assignment, pledge and grant of security interest contained herein shall be, and
the Seller hereby represents and warrants to the Deal Agent, the Purchaser and
the Secured Parties that it is, a first priority perfected security interest.
All Purchased Items shall secure the payment of all Obligations now or hereafter
existing, including, without limitation, the Seller’s obligation to repurchase
Purchased Assets, or if such obligation is so recharacterized as a loan, to
repay such loan for the Repurchase Price and to pay the Aggregate Unpaids and
any and all other Obligations. For the avoidance of doubt and not by way of
limitation of the foregoing, (A) each Purchased Item, including all Income
related thereto, secures the obligations of each Seller with respect to all
other Transactions and the obligations with respect to all other Purchased
Items, including those Purchased Assets that are junior in priority to the
Purchased Item in question, (B) an Event of Default by any Seller is a default
by all Sellers and the Deal Agent, the Purchaser and/or any other Secured Party
may pursue its remedies in connection therewith against any of the Purchased
Items and/or against the assets and Properties of any or all Sellers, and (C) if
an Event of Default has occurred and is continuing, no Purchased Item will be
released from the Deal Agent’s Lien or transferred to the Seller until the
Obligations are indefeasibly paid in full. Notwithstanding the foregoing, the
Indebtedness of the Seller under the Obligations shall be full recourse to the
Seller. Notwithstanding anything contained herein to the contrary, during the
time that VFCC is a Purchaser hereunder, VFCC shall not share payments with or
receive the benefit of any payments from any other Indebtedness under the
Seller-Related Obligations (other than the Indebtedness under the Repurchase
Documents). The preceding sentence is for the benefit of VFCC only and may not
be invoked or enforced by any other Person.
 
79

--------------------------------------------------------------------------------




(c) Pursuant to the Custodial Agreement, the Custodian shall hold the Mortgage
Asset Files as exclusive bailee pursuant to the terms of the Custodial Agreement
and shall deliver the Trust Receipts (along with completed Mortgage Asset File
Checklists attached thereto) to the Deal Agent (with a copy to the Seller), each
such Trust Receipt to reflect that the Custodian has reviewed such Mortgage
Asset Files in the manner and to the extent required by the Custodial Agreement
and identifying any deficiencies in such Mortgage Asset Files as so reviewed.


(d) The assignment under this Section 8.1 does not constitute and is not
intended to result in the creation or an assumption by the Deal Agent, the
Purchaser or any Secured Party of any obligation of the Seller or any other
Person in connection with any or all of the Purchased Items or under any
agreement or instrument relating thereto. Anything herein to the contrary
notwithstanding, (i) the Seller shall remain liable under the Purchased Items to
the extent set forth therein to perform all of their duties and obligations
thereunder to the same extent as if the Repurchase Documents had not been
executed, (ii) the exercise by the Deal Agent as agent for the Secured Parties
of any of its rights under, in or to the Purchased Items shall not release the
Seller from any of its duties or obligations under the Purchased Items unless
such parties effectuate a transfer of such Purchased Items to the Deal Agent as
agent for the Secured Parties after any Event of Default hereunder but only to
the extent of the obligations and duties so transferred, and (iii) the Deal
Agent, the Purchaser and the other Secured Parties shall not have any
obligations or liability under the Purchased Items by reason of the Repurchase
Documents or otherwise, nor shall the Deal Agent, the Purchaser or other Secured
Parties be obligated to perform any of the obligations or duties of the Seller
or any other Person thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.
 
80

--------------------------------------------------------------------------------




Section 8.2 Release of Lien on Purchased Assets.


Except as otherwise provided in a Repurchase Document, at such time as any
Purchased Asset is repurchased in accordance with this Agreement, and the
Repurchase Price and all other amounts due with respect thereto have been paid
in full, the Deal Agent as agent for the Secured Parties shall release its
interest in such Purchased Asset and any related Purchased Items; provided,
that, the Deal Agent as agent for the Secured Parties will make no
representation or warranty, express or implied, with respect to any such
Purchased Asset or Purchased Items in connection with such release (other than
with respect to Liens created by the Purchaser), and any transfer of such
Purchased Items shall be without recourse to or the expense of the Deal Agent,
the Purchaser or the other Secured Parties.


Section 8.3 Further Assurances.


The provisions of Section 13.11 of this Agreement shall apply to the security
interest granted under Section 8.1 of this Agreement as well as to the
Transactions hereunder.


Section 8.4 Remedies.


Upon the occurrence of an Event of Default, the Deal Agent as agent for the
Secured Parties shall have, with respect to the security interest in the
Purchased Items granted pursuant to Section 8.1 of this Agreement, and in
addition to all other rights and remedies available to the Deal Agent, Purchaser
and the other Secured Parties under this Agreement, the Repurchase Documents and
other Applicable Law, all rights and remedies of a secured party upon default
under the UCC.


Section 8.5 Purchaser’s Duty of Care.


Except as herein provided in this Section 8.5 of this Agreement, Deal Agent’s
(or, on its behalf, the Custodian) sole duty with respect to the Purchased Items
shall be to use reasonable care in the custody, use, operation and preservation
of the Purchased Items in its possession or control. Neither the Deal Agent, the
Purchaser nor the Secured Parties shall incur any liability to the Seller, the
Guarantor or any other Person for any act of government, act of God or other
such destruction in whole or in part or negligence or wrongful act of custodians
or agents selected by and supervised by the Deal Agent with reasonable care, or
the Deal Agent’s failure to provide adequate protection or insurance for the
Purchased Items. Neither the Deal Agent, the Purchaser nor the Secured Parties
shall have any obligation to take any action to preserve any rights of the
Seller in any of the Purchased Items against prior parties, and the Seller
hereby agrees to take such action. The Seller shall defend the Purchased Items
against all such claims and demands of all Persons (other than claims and
demands resulting from interests created by the Deal Agent as agent for the
Secured Parties or the Purchaser), at all times, as are adverse to the Deal
Agent as agent for the Secured Parties and the Purchaser. Neither the Deal
Agent, the Purchaser nor the Secured Parties shall have any obligation to
realize upon any Purchased Item, except through proper application of any
distributions with respect to the Purchased Items made directly to the Deal
Agent as agent for the Secured Parties or its agent(s). So long as the Deal
Agent as agent for the Secured Parties (or the Custodian, on the Deal Agent’s
behalf) shall act in good faith in its handling of the Purchased Items, each of
the Seller and the Guarantor hereby waives the defense of impairment of the
Purchased Items by the Deal Agent as agent for the Secured Parties.
 
81

--------------------------------------------------------------------------------


 
ARTICLE IX


[RESERVED]



ARTICLE X


EVENTS OF DEFAULT


Section 10.1 Events of Default.


Each of the following events shall be an Event of Default (“Event of Default”)
hereunder:


(a) the aggregate Repurchase Price for all Transactions outstanding on any day
exceeds the Maximum Amount and the same continues unremedied for two (2)
Business Days after notice from the Deal Agent; or


(b) a Servicer Default occurs and is continuing and the same continues
unremedied for twenty (20) calendar days; or


(c) an Insolvency Event relating to the Seller, the Guarantor or the Pledgor
shall have occurred, or any Insolvency Event shall have occurred with respect to
any Affiliate of the Seller, the Guarantor or the Pledgor and the same affects,
impacts or impairs (A) any Lien, right or other interest of the Deal Agent, the
Purchaser or any other Secured Party under any of the Repurchase Documents or
(B) the Seller’s, the Guarantor’s or the Pledgor’s performance, or ability to
perform, its obligations, duties or agreements under any of the Repurchase
Documents; or


(d) the Seller, the Guarantor or the Pledgor shall become required to register
as an “investment company” within the meaning of the 40 Act or the arrangements
contemplated by the Repurchase Documents shall require registration as an
“investment company” within the meaning of the 40 Act; or


(e) there shall exist any event or occurrence that has caused or resulted in a
Material Adverse Effect with respect to clauses (a), (b), (c) or (d) of the
definition of Material Adverse Effect; or


(f) (A) any Repurchase Document, or any Lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Seller, the Guarantor or the Pledgor, (B) the
Seller, the Guarantor, the Pledgor, or any other Person shall, directly or
indirectly, contest in any manner the effectiveness, validity, binding nature or
enforceability of any Repurchase Document or any Lien or security interest
thereunder, (C) the Purchased Items shall not have been sold to the Purchaser or
its designee, or the Liens contemplated under the Repurchase Documents shall
cease or fail to be first priority perfected Liens on any Purchased Items or the
Pledged Collateral or shall be Liens in favor of any Person other than the Deal
Agent as agent for the Secured Parties or (D) the Seller, the Guarantor, the
Pledgor or any of their Affiliates shall grant, or suffer to exist, any Lien on
any Purchased Item or the Pledged Collateral (except Permitted Liens); or
 
82

--------------------------------------------------------------------------------




(g) the Seller, the Guarantor or the Pledgor shall have failed to observe or
perform in any material respect any of the covenants or agreements of the
Seller, the Guarantor or the Pledgor set forth in this Agreement or the other
Repurchase Documents to which the Seller, the Guarantor or the Pledgor is a
party and the same continues unremedied for a period of twenty (20) calendar
days after the earlier to occur of (A) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Seller,
the Guarantor or the Pledgor by the Deal Agent, and (B) the date on which the
Seller, the Guarantor or the Pledgor becomes aware thereof; or


(h) any representation, warranty or certification made by the Seller, the
Guarantor or the Pledgor in this Agreement or any Repurchase Document or in any
certificate or other document or agreement delivered pursuant to this Agreement
or any Repurchase Document (in each case other than the eligibility criteria
contained in Schedule 1 to this Agreement unless the Seller shall have affirmed
or confirmed any such criteria with actual knowledge that it was not satisfied
in any material respect) shall prove to have been incorrect in any material
respect when made or deemed made and the same continues unremedied for a period
of twenty (20) calendar days after the earlier to occur of (A) the date on which
written notice of such failure requiring the same to be remedied shall have been
given to the Seller, the Guarantor or the Pledgor by the Deal Agent, and (B) the
date on which the Seller, the Guarantor or the Pledgor becomes aware thereof; or


(i) (A) the Seller, the Guarantor or the Pledgor shall have failed to make any
payment due with respect to any material Indebtedness in excess of
(1) $5,000,000 in the case of the Guarantor and the Pledgor, and (2) $1,000,000
in the case of the Seller (in each case including, without limitation, recourse
debt), any Guarantee Obligations or any material Contractual Obligation in
excess of $5,000,000 in the case of the Guarantor and the Pledgor, and
$1,000,000 in the case of the Seller, to which the Seller, the Guarantor or the
Pledgor as applicable, is a party, or a default or an event or condition shall
have occurred that would permit acceleration of any of the foregoing whether or
not such event or condition has been waived, (B) the Seller, the Guarantor or
the Pledgor shall be in default of any monetary obligation with respect to any
Seller-Related Obligation (other than the Swap Documents) or (C) the Seller, the
Guarantor or the Pledgor shall be in default with respect to any obligation
under the Swap Documents; or


(j) (A) the Seller shall default in the payment of (1) any Repurchase Price due
(including, without limitation, pursuant to Article II of the Agreement) or
(2) any amount due under Section 2.8 of this Agreement or any other provision of
this Agreement or the Repurchase Documents when due (whether at stated maturity,
upon acceleration or at mandatory or optional prepayment), or (B) the failure of
the Seller, the Guarantor, the Pledgor, any Affiliate of the forgoing, any
Servicer, any PSA Servicer or any other Person to timely deposit to the
Collection Account all Income as required by Subsection 5.1(e) of this Agreement
or the failure of the Seller to deposit or credit to the Securities Account any
uncertificated CMBS Security and related Purchased Items required to be
deposited or credited to such account; or


(k) the Seller shall have failed to pay any Margin Deficit due under Section 2.7
of this Agreement by the Margin Correction Deadline; or


(l) the Seller, the Guarantor or the Pledgor shall default in the payment of any
other amount payable by it hereunder or under any other Repurchase Document
after notification by the Purchaser of such default, and such default shall have
continued unremedied for two (2) Business Days; or


(m) a final non-appealable judgment or judgments for the payment of money in
excess of (1) $5,000,000 in the case of the Guarantor and the Pledgor, and
(2) $1,000,000 in the case of the Seller, in the aggregate shall be rendered
against the Seller, the Guarantor or the Pledgor, as applicable, by one (1) or
more courts, administrative tribunals or other bodies or any Governmental
Authority having jurisdiction, and the same shall not be satisfied, discharged
(or provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within thirty (30) days from the date
of entry thereof; or
 
83

--------------------------------------------------------------------------------




(n) the Seller, the Guarantor, the Pledgor or an ERISA Affiliate shall engage in
a non-exempt prohibited transaction (as defined in Section 406 of ERISA or
Section 4975 of the Code); or


(o) the Seller fails to repurchase Purchased Assets on the applicable Repurchase
Date, including, without limitation the Facility Maturity Date, and to pay all
amounts due in connection therewith; or


(p) NRFC Sub-REIT Corp. shall cease to own directly 100% of the issued and
outstanding Equity Interest of the Seller; or


(q) the Seller, the Guarantor or the Pledgor shall admit its inability to, or
its intentions not to, perform its obligations, covenants or agreements under
any Repurchase Document or admit that it is not Solvent; or


(r) the Seller, the Guarantor or the Pledgor shall merge or consolidate into any
entity, and such entity is, in the Deal Agent’s reasonable opinion, materially
weaker in its financial condition (in the aggregate) than such Person pre-merger
or consolidation; or


(s) any Seller and/or any Guarantor fails to comply with or violates in any
respect Section 2.17 to the Agreement or any related provisions contained in the
Fee Letter and the same continues unremedied for a period of (a) two (2)
Business Days, with respect to any monetary obligation, and (b) in all other
cases, five (5) Business Days, after notice from the Deal Agent.


Section 10.2 Remedies.


(a) If an Event of Default occurs, the following rights and remedies are
available to the Deal Agent as agent for the Secured Parties:


(i) At the option of the Deal Agent, exercised by written notice to the Seller
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Insolvency Event of the Seller, the
Guarantor, the Pledgor or, subject to Subsection 10.1(c) of this Agreement, any
of their Affiliates), the Repurchase Date for each Transaction hereunder, if it
has not already occurred, shall be deemed immediately to occur (except that, in
the event that the Purchase Date for any Transaction has not yet occurred as of
the date of such exercise or deemed exercise, such Transaction shall be deemed
immediately cancelled without any liability to the Deal Agent). The Deal Agent
shall (except upon the occurrence of an Insolvency Event of the Seller, the
Guarantor, the Pledgor or, subject to Subsection 10.1(c) of this Agreement, any
of their Affiliates) give notice to the Seller of the exercise of such option as
promptly as practicable.


(ii) If the Deal Agent exercises or is deemed to have exercised the option
referred to in Subsection 10.2(a)(i) of this Agreement,


(A) (1) the Seller’s obligations in such Transactions to repurchase all
Purchased Items, at the Repurchase Price therefor on the Repurchase Date, and,
without duplication, to pay the Aggregate Unpaids and all other Obligations
hereunder and under the other Repurchase Documents, shall thereupon become
immediately due and payable, (2) all Income paid after such exercise or deemed
exercise shall be retained by the Deal Agent as agent for the Secured Parties
and applied to the aggregate unpaid Repurchase Price, the Aggregate Unpaids and
any other Obligations, and (3) the Seller shall immediately deliver to the Deal
Agent as agent for the Secured Parties any Purchased Items subject to such
Transactions then in the Seller’s possession or control; and
 
84

--------------------------------------------------------------------------------




(B) all Income actually received by the Deal Agent as agent for the Secured
Parties pursuant to Section 2.8 of this Agreement (excluding any Late Payment
Fees paid pursuant to Section 2.5 of this Agreement) shall be applied to the
aggregate unpaid Repurchase Price and Aggregate Unpaids and any other
Obligations, in such order as the Deal Agent shall determine in its discretion.


(iii) Upon the occurrence of one or more Events of Default, and subject to
Section 6.9 of this Agreement, the Deal Agent as agent for the Secured Parties
shall have the right to obtain physical possession of the Servicing Records
(subject to the provisions of the Custodial Agreement), the Servicing Files, the
Servicing Agreements and all other files of the Seller or any third party acting
for the Seller relating to the Purchased Items and all documents relating to the
Purchased Items which are then or may thereafter come into the possession of the
Seller or any third party acting for the Seller, and the Seller shall deliver to
the Deal Agent such assignments as the Deal Agent shall request (all of the
foregoing being at the expense of the Seller), and the Deal Agent shall have the
right to appoint any Person to act as the Servicer for the Purchased Assets.


(iv) At any time after the second (2nd) Business Day following notice to the
Seller (which notice may be the notice given under Subsection 10.2(a)(i) of this
Agreement), in the event the Seller have not repurchased all Purchased Items,
the Deal Agent as agent for the Secured Parties may (A) immediately sell,
without demand or further notice of any kind, at a public or private sale and at
such price or prices as the Deal Agent may deem reasonably satisfactory any or
all Purchased Items subject to such Transactions hereunder and apply the
proceeds thereof to the aggregate unpaid Repurchase Price, the Aggregate Unpaids
and all other Obligations, or (B) in its discretion, elect, in lieu of selling
all or a portion of such Purchased Items, to give the Seller credit for such
Purchased Items in an amount equal to the Market Value (as determined by the
Deal Agent in its discretion but subject to good faith) of the Purchased Items
against the aggregate unpaid Repurchase Price, the Aggregate Unpaids and all
other Obligations. The proceeds of any disposition of Purchased Items shall be
applied first to the costs and expenses incurred by the Deal Agent in connection
with the Seller’s default; second to the costs of related covering and/or
related hedging transactions; third to the Repurchase Price; fourth to the
Aggregate Unpaids and any other Obligations; and fifth, to the Seller.


(v) Each party hereto agrees that the other party may obtain an injunction or an
order of specific performance to compel such other party to fulfill any of its
obligations as set forth in the Repurchase Documents if such other party fails
or refuses to perform its obligations as set forth therein.


(vi) The Seller shall be liable to the Deal Agent as agent for the Secured
Parties, payable as and when incurred by the Deal Agent, for (A) the amount of
all reasonable actual out-of-pocket expenses, including legal or other expenses
incurred by the Deal Agent in connection with or as a consequence of an Event of
Default, and (B) all reasonable costs incurred in connection with hedging or
covering transactions.
 
85

--------------------------------------------------------------------------------




(vii) The Deal Agent as agent for the Secured Parties shall have, in addition to
its rights hereunder, any rights otherwise available to it under any other
agreement or Applicable Law.


(b) The Deal Agent as agent for the Secured Parties may exercise one or more of
the remedies available to the Deal Agent immediately upon the occurrence of an
Event of Default and, except to the extent provided in Subsection 10.2(a)(i) and
10.2(a)(iv) of this Agreement, at any time thereafter without notice to the
Seller. All rights and remedies arising under this Agreement and the other
Repurchase Documents, as amended from time to time, are cumulative and not
exclusive of any other rights or remedies that the Deal Agent as agent for the
Secured Parties may have.


(c) The Deal Agent as agent for the Secured Parties may enforce its rights and
remedies hereunder without prior judicial process or hearing, and the Seller and
the Guarantor hereby expressly waives any defenses the Seller, the Guarantor or
the Pledgor might otherwise have to require the Deal Agent as agent for the
Secured Parties to enforce its rights by judicial process. The Seller and the
Guarantor also waives any defense (other than a defense of payment or
performance) the Seller, the Guarantor and/or the Pledgor might otherwise have
arising from the use of non-judicial process, enforcement and sale of all or any
portion of the Purchased Items, or from any other election of remedies. The
Seller, the Guarantor and the Pledgor recognize that non-judicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm’s-length.


(d) To the extent permitted by Applicable Law, the Seller shall be liable to the
Deal Agent as agent for the Secured Parties for interest on any amounts owing by
the Seller hereunder, from the date the Seller becomes liable for such amounts
hereunder until such amounts are (i) paid in full by the Seller or
(ii) satisfied in full by the exercise of the Deal Agent’s rights hereunder.
Interest on any sum payable by the Seller to the Deal Agent as agent for the
Secured Parties under this Subsection 10.2(d) shall accrue interest from and
after the date of the Event of Default and while such Event of Default is
continuing at a rate equal to the Post-Default Rate.


(e) In addition to the rights under this Section 10.2, during the continuance of
an Event of Default, the Purchaser shall no longer be obligated to enter into
any additional Transactions pursuant to any outstanding Confirmation and the
Deal Agent as agent for the Secured Parties shall have the following additional
rights if an Event of Default exists:


(i) The Deal Agent as agent for the Secured Parties, the Purchaser, the Seller
and the Guarantor agree and acknowledge that the Purchased Assets constitute
collateral that may decline rapidly in value. Accordingly, notwithstanding
anything to the contrary in this Agreement, the Deal Agent as agent for the
Secured Parties shall not be required to give notice to the Seller or the
Guarantor prior to exercising any remedy in respect of an Event of Default. If
no prior notice is given, the Deal Agent shall give notice to the Seller of the
remedies effected by the Deal Agent as agent for the Secured Parties promptly
thereafter. The Deal Agent shall act in good faith in exercising its rights
pursuant to this Subsection 10.2(e).


(ii) The Deal Agent as agent for the Secured Parties may, in its discretion,
elect to hold any Purchased Asset for its own account and earn the related
interest on the full face amount thereof.


(f) Notwithstanding anything contained in the Repurchase Documents to the
contrary, neither the Seller, the Guarantor, the Pledgor nor any other Person
shall be permitted to cure an Event of Default after the acceleration of any of
the Obligations.
 
86

--------------------------------------------------------------------------------




(g) Subject to Subsections 2.15, 13.3, 13.4(d), and 13.10 and other similar
provisions contained in the Repurchase Documents, the Seller and the Guarantor
shall have all remedies available to them at law or equity for any breach of
this Agreement by the Deal Agent as agent for the Secured Parties.


Section 10.3 Determination of Events of Default.


In making a determination as to whether an Event of Default has occurred, the
Deal Agent shall be entitled to rely on reports published or broadcast by media
sources believed by the Deal Agent to be generally reliable and on information
provided to it by any other sources believed by it to be generally reliable,
provided that the Deal Agent reasonably and in good faith believes such
information to be accurate.
 
87

--------------------------------------------------------------------------------


 
ARTICLE XI


INDEMNIFICATION


Section 11.1 Indemnification by the Seller.


(a) The Seller agrees to hold the Purchaser, the Deal Agent, the Swap
Counterparty, any Secured Party, any Affected Party and any Affiliates of the
Purchaser, the Deal Agent, Swap Counterparty, any Secured Party and any Affected
Party and the Purchaser’s, the Deal Agent’s, any Secured Party’s, any Affected
Party’s and their Affiliates’ officers, directors, shareholders, partners,
members, owners, employees, agents, attorneys, Affiliates and advisors (each an
“Indemnified Party” and collectively the “Indemnified Parties”) harmless from
and indemnify any Indemnified Party against all out-of-pocket liabilities,
out-of-pocket losses, out-of-pocket damages, judgments, out-of-pocket costs,
out-of-pocket expenses, penalties or fines of any kind that may be imposed on,
incurred by or asserted against such Indemnified Party (collectively, the
“Indemnified Amounts”) in any way relating to, arising out of or resulting from
(i) the Facility, this Agreement, the Repurchase Documents, the Mortgage Loan
Documents, any Purchased Item, the Pledged Collateral and any other collateral
for the Facility or any transaction or Transaction contemplated hereby or
thereby, or any amendment, supplement, extension or modification of, or any
waiver or consent under or in respect of, this Agreement, the Repurchase
Documents, the Mortgage Loan Documents, any Purchased Item, the Pledged
Collateral and any other collateral for the Facility, or any transaction or
Transaction contemplated hereby or thereby, (ii) any Mortgage Asset, any
Purchased Item, any Pledged Collateral or any other collateral for the Facility,
(iii) any violation or alleged violation of, non-compliance with or liability
under any Applicable Law (including, without limitation, violation of securities
laws and Environmental Laws), (iv) ownership of, Liens on, security interests in
or the exercise of rights and/or remedies under the Repurchase Documents, the
Mortgage Loan Documents, the Purchased Items, the Pledged Collateral, any other
collateral for the Facility, the Underlying Mortgaged Property, any other
related Property or collateral or any part thereof or any interest therein or
receipt of any Income or rents, (v) any accident, injury to or death of any
person or loss of or damage to property occurring in, on or about any Underlying
Mortgaged Property, any other related Property or collateral or any part
thereof, the Purchased Items or on the adjoining sidewalks, curbs, parking
areas, streets or ways, (vi) any use, nonuse or condition in, on or about, or
possession, alteration, repair, operation, maintenance or management of, any
Underlying Mortgaged Property, any other related Property or collateral or any
part thereof or on the adjoining sidewalks, curbs, parking areas, streets or
ways, (vii) any failure on the part of the Seller, the Guarantor or the Pledgor
to perform or comply with any of the terms of the Mortgage Loan Documents, the
Repurchase Documents, the Purchased Items, the Pledged Collateral or any other
collateral for the Facility, (viii) performance of any labor or services or the
furnishing of any materials or other property in respect of the Underlying
Mortgaged Property, any other related Property or collateral, the Purchased
Items or any part thereof, (ix) any claim by brokers, finders or similar Persons
claiming to be entitled to a commission in connection with any lease or other
transaction involving any Underlying Mortgaged Property, any other related
Property or collateral, the Purchased Items or any part thereof or the
Repurchase Documents, (x) any Taxes including, without limitation, any Taxes
attributable to the execution, delivery, filing or recording of any Repurchase
Document, any Mortgage Loan Document or any memorandum of any of the foregoing,
(xi) any Lien or claim arising on or against the Underlying Mortgaged Property,
any other related Property or collateral, the Pledged Collateral, the Purchased
Items or any part thereof under any Applicable Law or any liability asserted
against the Deal Agent, the Purchaser, any Secured Party or any Affected Party
with respect thereto, (xii) the claims of any lessee or any Person acting
through or under any lessee or otherwise arising under or as a consequence of
any leases with respect to any Underlying Mortgaged Property, related Property
or collateral, or any claims of a Borrower, (xiii) any civil penalty or fine
assessed by OFAC against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with the defense thereof,
by any Indemnified Party as a result of conduct of the Seller, the Pledgor or
the Guarantor that violates any sanction enforced by OFAC, (xiv) any and all
Indemnified Amounts arising out of, attributable or relating to, accruing out
of, or resulting from (1) a past, present or future violation or alleged
violation of any Environmental Laws in connection with any Property or
Underlying Mortgaged Property by any Person or other source, whether related or
unrelated to the Seller, the Pledgor, the Guarantor or any Borrower, (2) any
presence of any Materials of Environmental Concern in, on, within, above, under,
near, affecting or emanating from any Property or Underlying Mortgaged Property,
(3) the failure to timely perform any Remedial Work, (4) any past, present or
future activity by any Person or other source, whether related or unrelated to
the Seller, the Pledgor, the Guarantor or any Borrower in connection with any
actual, proposed or threatened use, treatment, storage, holding, existence,
disposition or other release, generation, production, manufacturing, processing,
refining, control, management, abatement, removal, handling, transfer or
transportation to or from any Property or Underlying Mortgaged Property of any
Materials of Environmental Concern at any time located in, under, on, above or
affecting any Property or Underlying Mortgaged Property, (5) any past, present
or future actual Release (whether intentional or unintentional, direct or
indirect, foreseeable or unforeseeable) to, from, on, within, in, under, near or
affecting any Property or Underlying Mortgaged Property by any Person or other
source, whether related or unrelated to the Seller, the Guarantor, the Pledgor
or any Borrower, (6) the imposition, recording or filing or the threatened
imposition, recording or filing of any Lien on any Property or Underlying
Mortgaged Property with regard to, or as a result of, any Materials of
Environmental Concern or pursuant to any Environmental Law, or (7) any
misrepresentation or inaccuracy in any representation or warranty in any
material respect or material breach or failure to perform any covenants or other
obligations pursuant to this Agreement, the other Repurchase Documents or any of
the Mortgage Loan Documents or relating to environmental matters in any way
including, without limitation, under any of the Mortgage Loan Documents or
(xv) any representation or warranty made or deemed made by the Seller, the
Guarantor or any of their respective officers under or in connection with this
Agreement or any other Repurchase Document, that shall have been false or
incorrect in any material respect when made or deemed made or delivered,
(xvi) the failure by the Seller, the Guarantor or any Servicer to comply with
any term, provision or covenant contained in this Agreement, the Repurchase
Documents, any Servicing Agreement or any agreement executed in connection with
the foregoing agreements, or with any Applicable Law or with respect to any
Purchased Items, or the nonconformity of any Purchased Items with any such
Applicable Law, (xvii) the failure to vest and maintain vested in the Purchaser
or Deal Agent as agent for the Secured Parties an undivided ownership interest
in the Purchased Assets, together with all Income, free and clear of any Lien
(other than Permitted Liens) whether existing at the time of any Transaction or
at any time thereafter, (xviii) the aggregate Repurchase Price for all
Transactions exceeding the Maximum Amount on any Business Day, (xix) the failure
to maintain perfection under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Purchased Items, whether at the time of any
Transaction or at any subsequent time, (xx) any dispute, claim, offset or
defense (other than the discharge in bankruptcy of the Borrower) of the Borrower
to the payment with respect to any Purchased Item (including, without
limitation, a defense based on the Purchased Item not being a legal, valid and
binding obligation of such Borrower enforceable against it in accordance with
its terms), or any other claim resulting from the sale of the merchandise or
services related to such Purchased Item or the furnishing or failure to furnish
such merchandise or services, (xxi) any failure of the Seller, the Guarantor or
any Servicer to perform its duties or obligations in accordance with the
provisions of this Agreement, any Servicing Agreement or any of the other
Repurchase Documents or any failure by the Seller, the Guarantor, any Servicer
or any Affiliate of the Seller or the Guarantor to perform its respective duties
under any Purchased Item, (xxii) the failure of the Seller, the Guarantor or any
Servicer to remit any Income due hereunder to the Collection Account on or
before the date such Income is required to be deposited therein (whether by the
exercise of setoff rights or otherwise), (xxiii) any inability to obtain any
judgment in, or utilize the court or other adjudication system of, any state in
which a Borrower may be located as a result of the failure of the Seller to
qualify to do business or file any notice or business activity report or any
similar report, (xxiv) any action taken by the Seller, the Guarantor or any
Servicer in the enforcement, collection or foreclosure of any Purchased Item,
(xxv) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with the Purchased Assets or services that are the subject of any
Purchased Item, (xxvi) any claim, suit or action of any kind or nature
whatsoever arising out of or in connection with Environmental Laws including any
vicarious liability, (xxvii) the failure by the Seller or the Guarantor to pay
when due any Taxes for which the Seller or the Guarantor is liable, including,
without limitation, sales, excise or personal property taxes payable in
connection with the Purchased Items, (xxviii) any repayment by the Deal Agent,
the Purchaser, any Secured Party or any Affected Party of any amount previously
distributed in payment of the Repurchase Price, payment of Price Differential or
the Aggregate Unpaids or any other amount due hereunder or under any Interest
Rate Protection Agreement, in each case which amount the Deal Agent, the
Purchaser, any Secured Party or any Affected Party believes in good faith is
required to be repaid, (xxix) the commingling of Income on the Purchased Items
at any time with other funds, (xxx) any investigation, litigation or proceeding
related to this Agreement or the use of proceeds of Transactions or the security
interest in the Purchased Items, (xxxi) any failure by the Seller to give
reasonably equivalent value to the Transferors in consideration for the transfer
by the Transferors to the Seller of any item of the Purchased Items or any
attempt by any Person to void or otherwise avoid any such transfer under any
statutory provision or common law or equitable action, including, without
limitation, any provision of the Bankruptcy Code, (xxxii) the use of the
proceeds of any Transaction in a manner other than as provided in this Agreement
and the Purchase Agreements, (xxxiii) any Purchased Asset treated as or
represented as an Eligible Asset or as satisfying the representations and
warranties set forth in Schedule 1 that, at the applicable time, does not
satisfy the foregoing criteria, (xxxiv) the exercise by any Borrower of any
rights of setoff against the Seller, the Guarantor or any of their Affiliates or
the exercise of any rights by a Borrower that impacts, impairs, reduces or
diminishes any Income or any Purchased Asset, or (xxxv) the Seller’s, the
Guarantor’s and/or the Pledgor’s conduct, activities, actions and/or inactions
in connection with, relating to or arising out of any of the foregoing clauses
of this Subsection 11.1(a), that, in each case, results from anything other than
any Indemnified Party’s gross negligence, bad faith or willful misconduct. In
any suit, proceeding or action brought by an Indemnified Party in connection
with any Purchased Item, the Pledged Collateral or any other collateral for the
Facility for any sum owing thereunder, or to enforce any provisions of any
Purchased Item, the Pledged Collateral or any other collateral for the Facility,
the Seller shall save, indemnify and hold such Indemnified Party harmless from
and against all expense, loss or damage suffered by reason of any defense,
set-off, counterclaim, recoupment or reduction of liability whatsoever of the
account debtor, obligor or Borrower thereunder arising out of a breach by the
Seller, the Guarantor or the Pledgor of any obligation thereunder or arising out
of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor, obligor or Borrower or its successors from the
Seller, the Guarantor or the Pledgor. The Seller also agrees to reimburse an
Indemnified Party as and when billed by such Indemnified Party for all such
Indemnified Party’s costs, expenses and fees incurred in connection with the
enforcement or the preservation of such Indemnified Party’s rights under this
Agreement, the Repurchase Documents, the Mortgage Loan Documents and any
transaction or Transaction contemplated hereby or thereby, including, without
limitation, the reasonable fees and disbursements of its counsel. In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Subsection 11.1(a) applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by the Seller, the
Guarantor, the Pledgor and/or any of their officers, directors, shareholders,
employees or creditors, an Indemnified Party or any other Person or any
Indemnified Party is otherwise a party thereto and whether or not any
transaction contemplated hereby is consummated. Notwithstanding the foregoing,
if an Indemnified Amount is incurred under clause (xxxiii) above relating to a
breach of any representation or warranty in Schedule 1 of this Agreement, the
Deal Agent shall first pursue such loss under the provisions of Section 2.7 of
this Agreement before pursuing such loss under this Article 11.
 
88

--------------------------------------------------------------------------------




(b) Any amounts subject to the indemnification provisions of this Section 11.1
shall be paid by the Seller to the Indemnified Party within thirty (30) Business
Days following such Person’s demand therefor. For the avoidance of doubt, an
Indemnified Party may seek payment of any Indemnified Amount at any time and
regardless of whether a Default or an Event of Default then exists or is
continuing.


(c) If for any reason the indemnification provided in this Section 11.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Seller shall contribute to the amount paid or payable
by such Indemnified Party as a result of such loss, claim, damage or liability
in such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnified Party on the one hand and the Seller and the
Guarantor on the other hand but also the relative fault of such Indemnified
Party as well as any other relevant equitable considerations.


(d) The obligations of the Seller under this Article XI shall survive the
resignation or removal of the Deal Agent and the termination of this Agreement.


Section 11.2 After-Tax Basis.


Indemnification under Section 11.1 shall be in an amount necessary to make the
Indemnified Party whole after taking into account any tax consequences to the
Indemnified Party of the receipt of the indemnity provided hereunder, including
the effect of such tax or refund on the amount of tax measured by net income or
profits that is or was payable by the Indemnified Party.



ARTICLE XII


THE DEAL AGENT


Section 12.1 Deal Agent.


(a) Authorization and Action. The Purchasers hereby designate and appoint WCM as
the Deal Agent hereunder and authorize the Deal Agent to act as agent and bailee
and take such actions as agent and bailee on behalf of the Purchasers and the
other Secured Parties and to exercise such powers as are delegated to the Deal
Agent by the terms of this Agreement, together with such powers as are
reasonably incidental thereto. The Deal Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with VFCC or the other Secured Parties, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the Deal Agent shall be read into this Agreement or otherwise exist for the Deal
Agent. In performing its functions and duties hereunder, the Deal Agent shall
act solely as an agent for VFCC and the other Secured Parties and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Guarantor, the Pledgor or any of
their successors or assigns. The Deal Agent shall not be required to take any
action that exposes the Deal Agent to personal liability or that is contrary to
this Agreement or Applicable Law. The appointment and authority of the Deal
Agent hereunder shall terminate at the indefeasible payment in full of the
Obligations.
 
89

--------------------------------------------------------------------------------




(b) Delegation of Duties. The Deal Agent may execute any of its duties under
this Agreement or the other Repurchase Documents by or through agents, bailees
or attorneys-in-fact and shall be entitled to the advice of counsel concerning
all matters pertaining to such duties. The Deal Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.


(c) Exculpatory Provisions. Neither the Deal Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
(except for its, their or such Person’s own gross negligence or willful
misconduct or, in the case of the Deal Agent, the breach of its obligations
expressly set forth in this Agreement), or (ii) responsible in any manner to
VFCC or any other Secured Party for any recitals, statements, representations or
warranties made by the Seller contained in this Agreement or in any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other document furnished in connection herewith, for any failure of the
Seller to perform its obligations hereunder, or for the satisfaction of any
condition specified in Article III. The Deal Agent shall not be under any
obligation to VFCC or any other Secured Party to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement, or to inspect the Properties, books or
records of the Seller. The Deal Agent shall not be deemed to have knowledge of
any Default, Event of Default or Servicer Default unless the Deal Agent has
received notice from the Seller or a Secured Party.


(d) Reliance. The Deal Agent shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Deal Agent. The Deal Agent shall
in all cases be fully justified in failing or refusing to take any action under
this Agreement or any other document furnished in connection herewith unless it
shall first receive such advice or concurrence of VFCC and the other Secured
Parties, as it deems appropriate, or it shall first be indemnified to its
satisfaction by VFCC and the other Secured Parties; provided, that, unless and
until the Deal Agent shall have received such advice, the Deal Agent may take or
refrain from taking any action as the Deal Agent shall deem advisable and in the
best interests of VFCC and the other Secured Parties. The Deal Agent shall in
all cases be fully protected in acting, or in refraining from acting, in
accordance with a request of VFCC and the other Secured Parties, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon VFCC and the other Secured Parties.


(e) Non-Reliance on the Deal Agent and Other Purchaser. VFCC and the other
Secured Parties expressly acknowledge that neither the Deal Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Deal Agent
hereafter taken, including, without limitation, any review of the affairs of the
Seller, shall be deemed to constitute any representation or warranty by the Deal
Agent. Each of the VFCC and the other Secured Parties represent and warrant to
the Deal Agent that it has made and will make, independently and without
reliance upon the Deal Agent, and based on such documents and information as it
has deemed appropriate, its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Seller and has made its own decision to enter into this
Agreement.
 
90

--------------------------------------------------------------------------------




(f) The Deal Agent in its Individual Capacity. The Deal Agent and any of its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Seller or any Affiliate of the Seller as though the
Deal Agent were not the Deal Agent hereunder. With respect to the Transactions
entered into pursuant to this Agreement, the Deal Agent and each of its
Affiliates shall have the same rights and powers under this Agreement as the
Purchaser and may exercise the same as though it were not the Deal Agent and the
terms “Purchaser” shall include the Deal Agent in its individual capacity.


(g) Successor Deal Agent. The Deal Agent may, upon five (5) Business Days’
notice to the Seller and VFCC, and the Deal Agent will, upon the direction of
VFCC, resign as Deal Agent. If the Deal Agent shall resign, then VFCC shall give
notice of the proposed replacement Deal Agent to the Seller. The proposed
replacement Deal Agent shall be subject to the Seller’s consent, which consent
shall be in writing and shall not be unreasonably withheld, conditioned or
delayed (the “Consent Standard”). If the Seller fails to respond to the Deal
Agent within two (2) Business Days following notice from VFCC referred to above,
the Seller shall be deemed to consent to the proposed replacement Deal Agent
(without the need for such consent to be in writing). Any refusal by the Seller
to consent to a proposed replacement Deal Agent shall be in writing and shall be
accompanied by the specific reasons therefor. If the Seller timely responds and
refuses to consent to the proposed replacement Deal Agent in accordance with the
Consent Standard, VFCC shall propose alternative replacement Deal Agents until
the Seller consents in accordance with the Consent Standard. If for any reason
no successor Deal Agent is appointed by VFCC during such five (5) Business Day
period, then effective upon the expiration of such five (5) Business Day period,
the Seller shall make all payments it otherwise would have made to the Deal
Agent in respect of the Obligations or under the Fee Letter directly to VFCC and
for all purposes shall deal directly with VFCC until the Seller consents to a
proposed replacement Deal Agent in accordance with the Consent Standard. After
any retiring Deal Agent’s resignation hereunder as Deal Agent, the provisions of
Article XI and Article XII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Deal Agent under this Agreement.



ARTICLE XIII


MISCELLANEOUS 


Section 13.1 Amendments and Waivers.


No amendment, waiver or other modification of any provision of this Agreement
shall be effective without the written agreement of each of the Seller, the Deal
Agent, the Purchaser, the Guarantor and, to the extent the proposed amendment,
waiver or other modification materially and adversely affects the Swap
Counterparty, the Swap Counterparty; provided, however, that, no such amendment,
waiver or modification that is material shall be effective unless (if and to the
extent required by the commercial paper program of the Purchaser) the Rating
Agencies shall have provided Ratings Confirmations. Any waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.


Section 13.2 Notices and Other Communications.


All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or delivered,
as to each party hereto, at its address set forth under its name on the
signature pages of this Agreement or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective, upon receipt, or in the case
of (a) notice by telex, when telexed against receipt of answer back, or (b)
notice by facsimile copy, when verbal communication of receipt is obtained.
Neither the Seller, the Guarantor nor the Pledgor shall be entitled to any
notices of any nature whatsoever from the Deal Agent, the Purchaser, any Secured
Party or any Affected Party, except with respect to matters for which this
Agreement or the Repurchase Documents specifically and expressly provide for the
giving of notice by the Deal Agent, the Purchaser, any Secured Party or any
Affected Party to the Seller, the Guarantor and/or the Pledgor and, except with
respect to matters for which the Seller, the Guarantor or the Pledgor is not,
pursuant to Applicable Law, permitted to waive the giving of notice.
 
91

--------------------------------------------------------------------------------




Section 13.3 Set-offs.


(a) In addition to any rights and remedies of the Deal Agent, the Purchaser or
any Secured Party provided by this Agreement, the Repurchase Documents and by
Applicable Law, the Purchaser and the Deal Agent as agent for the Secured
Parties shall have the right, without prior notice to the Seller or the
Guarantor, any such notice being expressly waived by the Seller and the
Guarantor to the extent permitted by Applicable Law, upon any amount becoming
due and payable by the Seller to the Deal Agent, the Purchaser or any Secured
Party hereunder, under the Repurchase Documents or otherwise (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all monies and other property of the Seller,
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any and all other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, and in each case at any time held or owing by the Deal
Agent, the Purchaser, any Secured Party or any Affiliate thereof to or for the
credit or the account of the Seller. The Deal Agent agrees promptly to notify
the Seller and the Guarantor after any such set-off and application made by the
Deal Agent as agent for the Secured Parties or the Purchaser, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The Seller and the Guarantor hereby waive any right of setoff it
may have or to which it may be entitled under this Agreement from time to time
against the Deal Agent, the Purchaser and any Secured Party or their assets.


(b) If any Secured Party, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Obligations owing to such Secured Party
(other than payments received pursuant to Section 11.1) in a greater proportion
than that received by any other Secured Party, such Secured Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of the Obligations held by the other Secured Parties so that after such
purchase each Secured Party will hold its ratable proportion of the Obligations;
provided, however, that if all or any portion of such excess amount is
thereafter recovered from such Secured Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.


Section 13.4 No Waiver; Etc.


(a) Upon the occurrence and during the continuance of an Event of Default, the
Deal Agent, the Purchaser, a Secured Party or an Affected Party shall have, with
respect to the security interest in the Purchased Assets granted pursuant to
Article VIII of this Agreement, and in addition to all other rights and remedies
available to the Deal Agent and Purchaser under this Agreement or other
Applicable Law, all rights and remedies of a secured party upon default under
the UCC.


(b) The Seller and the Guarantor agree, to the full extent that it may lawfully
so agree, that neither it nor anyone claiming through or under it will set up,
claim or seek to take advantage of any appraisement, valuation, stay, extension
or redemption law now or hereafter in force in any locality where any Purchased
Items may be situated in order to prevent, hinder or delay the enforcement or
foreclosure of this Agreement, or the absolute sale of any of the Purchased
Items or any part thereof, or the final and absolute putting into possession
thereof, immediately after such sale, of the purchasers thereof, and the Seller
and the Guarantor, each for itself and all who may at any time claim through or
under it, hereby waives, to the full extent that it may be lawful so to do, the
benefit of all such laws and any and all right to have any of the properties or
assets constituting the Purchased Items marshaled upon any such sale, and agrees
that the Deal Agent as agent to the Secured Parties or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Purchased Items as an entirety or in such parcels as the Purchaser or
such court may determine.
 
92

--------------------------------------------------------------------------------




(c) No failure on the part of the Deal Agent, the Purchaser, a Secured Party or
an Affected Party to exercise, and no delay in exercising, any right or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy hereunder preclude any further exercise thereof
or the exercise of any other right. The rights and remedies herein provided are
cumulative and not exclusive of any rights and remedies provided by Applicable
Law. Application of the Post-Default Rate or increased Pricing Spread after a
Default or Event of Default shall not be deemed to constitute a waiver of any
Default or Event of Default or any rights or remedies of the Deal Agent, the
Purchaser, the Secured Parties or from any other Affected Party under this
Agreement, any other Repurchase Documents or Applicable Law, or a consent to any
extension of time for the payment or performance of any obligation with respect
to which the Post-Default Rate or increase in Pricing Spread after an Event of
Default may be invoked.


(d) In the event that a claim or adjudication is made that the Deal Agent, the
Purchaser, a Secured Party or an Affected Party has acted unreasonably or
unreasonably delayed acting in any case where by Applicable Law or under this
Agreement or the other Repurchase Documents it has an obligation to act
reasonably or promptly, neither the Deal Agent, the Purchaser, the Secured
Parties nor the Affected Parties shall be liable for any punitive,
consequential, indirect or special damages in connection therewith or any other
breach or default by the Deal Agent, the Purchaser, a Secured Party or an
Affected Party, and the Seller’s and the Guarantor’s sole remedies shall be
limited to commencing an action seeking injunctive relief, actual damages or
declaratory judgment.


Section 13.5 Binding Effect.


This Agreement shall be binding upon and inure to the benefit of the Seller, the
Deal Agent, the Purchaser, the Secured Parties, the Affected Parties and the
Guarantor and their respective successors and permitted assigns.


Section 13.6 Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue.


THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF). EACH OF THE PARTIES HERETO HEREBY AGREES TO THE NON-EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
 
93

--------------------------------------------------------------------------------




Section 13.7 Jurisdiction; Waiver of Jury Trial.


(a) EACH OF THE PARTIES HERETO HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO AND EACH SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.


(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.


Section 13.8 Costs, Expenses and Taxes.


(a) The Seller agrees to pay as and when billed by the Deal Agent, the
Purchaser, the Secured Parties or any Affected Party all of the reasonable
out-of-pocket costs and expenses incurred by the Deal Agent, the Purchaser, the
Secured Parties and/or any Affected Party in connection with the development,
preparation, execution and delivery of, and any amendment, supplement, renewal,
extension or modification to or waiver of, this Agreement, the Repurchase
Documents, any Transaction hereunder and any other documents and agreements
prepared in connection herewith or therewith. The Seller agrees to pay as and
when billed by the Deal Agent, the Purchaser, any Secured Party and/or any
Affected Party all of the reasonable out-of-pocket costs and expenses incurred
in connection with the consummation and administration of the transactions
contemplated hereby and thereby including, without limitation, (i) all the
reasonable fees and out-of-pocket expenses of counsel for the Deal Agent, the
Purchaser, the Secured Parties and the Affected Parties with respect thereto and
with respect to advising the Deal Agent, the Purchaser, the Secured Parties and
the Affected Parties as to their respective rights and remedies under this
Agreement, the Repurchase Documents and the other documents to be delivered
hereunder or in connection herewith, (ii) all costs and expenses, if any
(including reasonable counsel fees and expenses) incurred by the Deal Agent, the
Purchaser, the Secured Parties and the Affected Parties in connection with the
enforcement of this Agreement, the Repurchase Documents and the other documents
to be delivered hereunder or thereunder or in connection herewith or therewith
and (iii) all the due diligence, inspection, audit, testing, review, recording,
travel, lodging or other administrative costs and expenses incurred by the Deal
Agent, the Purchaser, the Secured Parties and/or any Affected Party with respect
to such Person’s review, consideration and purchase or proposed purchase of any
Mortgage Asset, any Purchased Asset or any Purchased Item under this Agreement
and the other Repurchase Documents (including any costs necessary or incidental
to the execution of any Transaction under this Agreement), including, but not
limited to, those costs and expenses incurred by the Deal Agent, the Purchaser,
the Secured Parties and/or any Affected Party and reimbursable by the Seller
pursuant to Subsection 11.1(a) of this Agreement.


(b) The Seller shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the Repurchase
Documents or the other documents to be delivered hereunder or thereunder or any
agreement or other document providing liquidity support, credit enhancement or
other similar support to the Purchaser in connection with this Agreement or the
funding or maintenance of Transactions hereunder.
 
94

--------------------------------------------------------------------------------




(c) The Seller shall pay on demand all other reasonable costs, expenses and
Taxes (excluding income, franchise and similar taxes) incurred by the Deal
Agent, the Purchaser, the Secured Parties and the Affected Parties (“Other
Costs”), including, without limitation, all reasonable costs and expenses
incurred by the Deal Agent, the Purchaser, the Secured Parties and the Affected
Parties in connection with periodic audits of the Seller’s, the Guarantor’s, the
Pledgor’s or any Servicer’s books and records.


Section 13.9 Legal Matters.


(a) In the event of any conflict between the terms of this Agreement, any other
Repurchase Document and any Confirmation, the documents shall control in the
following order of priority: first, the terms of the Confirmation shall prevail,
then the terms of this Agreement shall prevail, and then the terms of the other
Repurchase Documents shall prevail.


(b) Each of the Seller and the Guarantor hereby acknowledges that:


(i) it has been advised by counsel of its choosing in the negotiation, execution
and delivery of the Repurchase Documents;


(ii) it has no fiduciary relationship with the Deal Agent, the Purchaser or any
Secured Party (including under any Repurchase Document); and


(iii) no joint venture exists with the Purchaser.


Section 13.10 Recourse.


(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Deal Agent, the Purchaser, any Secured Party, any Affected
Party, the Seller or the Guarantor as contained in this Agreement or any other
Repurchase Document entered into by any such party pursuant hereto or thereto or
in connection herewith or therewith shall be had against any administrator of
the Deal Agent, the Purchaser, the Secured Parties, any Affected Party, the
Seller, the Pledgor or the Guarantor or any incorporator, Affiliate, owner,
member, partner, stockholder, officer, director, employee, agent or attorney of
the Deal Agent, the Purchaser, the Secured Parties, any Affected Party, the
Seller, the Pledgor or the Guarantor, or of any such administrator, as such, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that the agreements of each of the Deal Agent, the Purchaser, the Secured
Parties, the Affected Parties, the Seller, the Pledgor and the Guarantor
contained in this Agreement and all of the other agreements, instruments and
documents entered into by any such party pursuant hereto or thereto or in
connection herewith or therewith are, in each case, solely the corporate
obligations of the Deal Agent, the Purchaser, the Secured Parties, the Affected
Parties, the Seller, the Pledgor and the Guarantor, and that no personal
liability whatsoever shall attach to or be incurred by any administrator of the
Deal Agent, the Purchaser, the Secured Parties, the Affected Parties, the
Seller, the Pledgor or the Guarantor or any incorporator, owner, member,
partner, stockholder, Affiliate, officer, director, employee, agent or attorney
of the Deal Agent, the Purchaser, the Secured Parties, the Affected Parties, the
Seller, the Pledgor or the Guarantor, or of any such administrator, as such, or
any other of them, under or by reason of any of the obligations, covenants or
agreements of the Deal Agent, the Purchaser, the Secured Parties or the Affected
Parties, the Seller, the Pledgor or the Guarantor contained in this Agreement,
the Repurchase Documents or in any other such instruments, documents or
agreements, or that are implied therefrom, and that any and all personal
liability of every such administrator of the Deal Agent, the Purchaser, the
Secured Parties, any Affected Party, the Seller, the Pledgor and the Guarantor
and each incorporator, owner, member, partner, stockholder, Affiliate, officer,
director, employee, agent or attorney of the Deal Agent, the Purchaser, the
Secured Parties or the Affected Parties, the Seller, the Pledgor and the
Guarantor, or of any such administrator, or any of them, for breaches by the
Deal Agent, the Purchaser, the Secured Parties or any Affected Party, the
Seller, the Pledgor or the Guarantor of any such obligations, covenants or
agreements, which liability may arise either at common law or at equity, by
statute or constitution, or otherwise, is hereby expressly waived as a condition
of and in consideration for the execution of this Agreement. The provisions of
this Section 13.10(a) shall survive the termination of this Agreement until the
expiration of the applicable statute of limitations.
 
95

--------------------------------------------------------------------------------




(b) Notwithstanding anything in this Agreement to the contrary, neither VFCC nor
any other Purchaser that is a commercial paper conduit shall have any obligation
to pay any amount required to be paid by it hereunder in excess of any amount
available to VFCC or any other Purchaser that is a commercial paper conduit
after paying or making provision for the payment of its Commercial Paper Notes.
All payment obligations of VFCC and the other Purchasers that are commercial
paper conduits hereunder are contingent on the availability of funds to such
Purchaser in excess of the amounts necessary to pay its Commercial Paper Notes;
and each of the other parties hereto agrees that it shall not have a claim under
Section 101(5) of the Bankruptcy Code if and to the extent that any such payment
obligation owed to it by VFCC or any other Purchaser that is a commercial paper
conduit, as applicable, exceeds the amount available to VFCC or any other
Purchaser that is a commercial paper conduit, as applicable, to pay such amount
after paying or making provision for the payment of its Commercial Paper Notes.


Section 13.11 Protection of Right, Title and Interest; Further Action Evidencing
Transactions.


(a) The Seller agrees that, from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
the Deal Agent and the Purchaser may reasonably request in order to perfect,
protect or more fully evidence the Transactions hereunder and the security
interest granted in the Purchased Items, or to enable the Deal Agent as agent
for the Secured Parties and the Purchaser to exercise and enforce its rights and
remedies hereunder, under any Repurchase Document or under any Purchased Item.


(b) If the Seller fails to perform any of its obligations hereunder, the Deal
Agent or the Purchaser may (but shall not be required to) perform, or cause
performance of, such obligation; and the Deal Agent’s or the Purchaser’s
reasonable costs and expenses incurred in connection therewith shall be payable
by the Seller. The Seller irrevocably appoints the Deal Agent and the Purchaser
as its attorney-in-fact and authorizes the Deal Agent and the Purchaser to act
on behalf of the Seller to file financing statements necessary or desirable in
the Deal Agent’s and Purchaser’s discretion to perfect and to maintain the
perfection and priority of the security interest in the Purchased Items. This
appointment is coupled with an interest and is irrevocable.


Section 13.12 Term of this Agreement.


This Agreement, including, without limitation, the Seller’s, the Guarantor’s,
and the Pledgor’s representations, agreements, covenants, obligations and duties
set forth herein, creates and constitutes the continuing obligation of the
parties hereto in accordance with its terms and shall remain in full force and
effect until the Obligations are paid in full; provided, however,
notwithstanding the repayment in full of the Obligations and/or the termination
of this Agreement, the indemnification and payment provisions of Article XI, the
provisions of Subsections 2.5(b), 2.13, 2.14, 13.7, 13.8, 13.10(a) and 13.13,
and any other provision that by its terms expressly survives termination, shall
each be continuing and shall survive any termination of this Agreement until the
expiration of the statute of limitations applicable thereto. This Agreement and
the other Repurchase Documents shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Obligations is rescinded or must otherwise be restored
or returned by the Deal Agent as agent for the Secured Parties or the Purchaser
as a preference, fraudulent conveyance or otherwise under any Insolvency Law,
all as though such payment had not been made; provided that in the event payment
of all or any part of the Obligations is rescinded or must be restored or
returned, all reasonable costs and expenses (including, without limitation, any
reasonable legal fees and disbursements) incurred by the Deal Agent as agent for
the Secured Parties or the Purchaser in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Obligations.
 
96

--------------------------------------------------------------------------------




Section 13.13 Confidentiality.


(a) Each of the Deal Agent, the Purchasers, the Secured Parties, the Affected
Parties, the Liquidity Agent, the Custodian, the Seller, the Guarantor, the
Pledgor, and each Servicer shall maintain and shall cause each of its employees
and officers to maintain the confidentiality of this Agreement, the other
Repurchase Documents and all information with respect to the other parties,
including all information regarding the business of the Seller, the Guarantor
and the Pledgor and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that each such party and its directors, officers and
employees may (i) disclose such information to its external accountants,
attorneys, investors, potential investors and credit enhancers to the Purchasers
(including the directors, officers, external accountants, and attorneys of such
credit enhancers) and the agents or advisors of such Persons (“Excepted
Persons”) who have a need to know such information, provided that each Excepted
Person shall be advised by the party disclosing such information of the
confidential nature of the information being disclosed, (ii) disclose the
existence of this Agreement, but not the financial terms thereof, (iii) disclose
such information as is required by Applicable Law and (iv) disclose this
Agreement and such information in any suit, action, proceeding or investigation
(whether in law or in equity or pursuant to arbitration) involving any of the
Repurchase Documents or any Interest Rate Protection Agreement for the purpose
of defending itself, reducing its liability or protecting or exercising any of
its claims, rights, remedies or interests under or in connection with any of the
Repurchase Documents or any Interest Rate Protection Agreement, provided that
the Persons permitted to make such disclosures under clauses (iii) and (iv)
shall also include credit enhancers to the Purchasers. It is understood that the
financial terms that may not be disclosed except in compliance with this
Subsection 13.13(a) include, without limitation, all fees and other pricing
terms, and all Events of Default, Servicer Defaults and priority of payment
provisions.


(b) Anything herein to the contrary notwithstanding, the Seller, the Guarantor,
the Pledgor and each Servicer each hereby consents to the disclosure of any
nonpublic information with respect to it (i) to the Deal Agent, the Purchasers,
the Liquidity Agent, the Custodian, the Secured Parties and the Affected Parties
by each other, (ii) by the Deal Agent or the Purchasers to any prospective or
actual assignee or participant of any of them or (iii) by the Deal Agent, the
Liquidity Agent or a Purchaser to any Rating Agency, commercial paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to a Purchaser
and to any officers, directors, employees, outside accountants, advisors and
attorneys of any of the foregoing, provided each such Person is informed of and
agrees to for NorthStar the confidential nature of such information. In
addition, the Secured Parties, the Liquidity Agent, the Purchasers, any credit
enhancers to the Purchasers and the Deal Agent may disclose any such nonpublic
information as required pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).
 
97

--------------------------------------------------------------------------------




(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known, (ii) disclosure of any and all information (A) if
required to do so by any applicable statute, law, rule or regulation, (B) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of any of the Purchasers, the Secured Parties, the Affected
Parties, the Liquidity Agent, the Seller’s, the Guarantors or the Custodian’s
business or that of their Affiliates, (C) pursuant to any subpoena, civil
investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which any of the Purchasers, the Secured
Parties, the Affected Parties, the Liquidity Agent, the Seller’s, the Guarantors
or the Custodian or an Affiliate or an officer, director, employer or
shareholder thereof is a party, (D) in any preliminary or final offering
circular, registration statement or contract or other document pertaining to the
transactions contemplated herein approved in advance by the Purchaser, the Deal
Agent, the Seller, the Guarantor, the Pledgor or any Servicer or (E) to any
Affiliate, independent or internal auditor, agent, employee or attorney of the
Custodian having a need to know the same, provided that the Custodian advises
such recipient of the confidential nature of the information being disclosed or
(iii) any other disclosure authorized by the Seller, the Guarantor, the Pledgor
or any Servicer.


(d) Notwithstanding anything to the contrary contained herein, the Repurchase
Documents or in any related document, all Persons may disclose to any and all
Persons, without limitation of any kind, the federal income tax treatment of any
of the transactions contemplated by this Agreement, the Repurchase Documents or
any other related document, any fact relevant to understanding the federal tax
treatment of such transactions and all materials of any kind (including opinions
or other tax analyses) relating to such federal income tax treatment.


(e) Notwithstanding anything to the contrary contained herein or in any
Repurchase Document, Guarantor and any Affiliate of Guarantor shall be entitled
to disclose any and all terms of any Repurchase Document (including the public
filing thereof) if the Guarantor, in its sole discretion, deems it necessary or
appropriate under the rules or regulations of the Securities and Exchange
Commission and/or the New York Stock Exchange.


Section 13.14 Execution in Counterparts.


(a) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts (including by facsimile), each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement.


(b) Each provision of this Agreement shall be valid, binding and enforceable to
the fullest extent permitted by Applicable Law. In case any provision in or
obligation, duty, covenant or agreement under this Agreement or the other
Repurchase Documents shall be invalid, illegal or unenforceable in any
jurisdiction (either in its entirety or as applied to any Person, fact,
circumstance, action or inaction), the validity, legality and enforceability of
the remaining provisions, obligations, duties, covenants and agreements, or of
such provision, obligation, duty, covenant or agreement in any other
jurisdiction or as applied to any Person, fact, circumstance, action or
inaction, shall not in any way be affected or impaired thereby.


(c) This Agreement and any other Repurchase Document executed in connection
herewith contain the final and complete integration of all prior expressions by
the parties hereto and thereto with respect to the subject matter hereof and
thereof and shall constitute the entire agreement among the parties hereto and
thereto with respect to the subject matter hereof and thereof, superseding all
prior oral or written understandings.
 
98

--------------------------------------------------------------------------------




Section 13.15 Seller’s Waiver of Setoff.


Each of the parties hereto (other than VFCC and any Affected Party) hereby
waives any right of setoff it may have or to which it may be entitled under this
Agreement and the other Repurchase Documents from time to time against VFCC and
any Affected Party or their assets or Properties.


Section 13.16 Assignments and Participations; Hypothecation of Purchased Assets.


Neither the Seller nor the Guarantor may assign, delegate, grant any interest
in, permit any Lien to exist on or otherwise transfer in any way any of its
rights, duties, covenants or obligations under this Agreement or the other
Repurchase Documents without the prior written consent of the Deal Agent in its
discretion and any attempt by the Seller or the Guarantor to do any of the
foregoing without the prior written consent of the Deal Agent in its discretion
shall be null and void. The Deal Agent, the Purchaser and any Secured Party may
sell, transfer, assign, pledge or grant participation interests to any Person
(other than to competitors of NorthStar that are disclosed in writing from time
to time to the Deal Agent, provided that Wachovia, any Secured Party, any
commercial paper conduit administered or managed by Wachovia and any Affiliate
of the foregoing shall not be deemed to be competitors of NorthStar) in all or
any portion of any Transaction, its interest in all or any portion of any
Purchased Item and/or any other interest of the Purchaser or any Secured Party
under this Agreement and the other Repurchase Documents but no such assignment
or participation shall affect or obviate a Purchaser’s or Deal Agent’s
obligation to transfer Purchased Assets back to the Seller or to apply income to
or for the benefit of the Seller to the extent expressly provided by this
Agreement (any such entity, a “Transferee”), provided that the Deal Agent shall
give concurrent notice to the Seller of any assignment (the failure to give such
notice, however, shall not affect the validity or enforceability of such
assignment). Each of the Seller and the Guarantor agrees to cooperate, at the
Deal Agent’s expense, with the Deal Agent, the Purchaser and each Secured Party
in connection with any such assignment, transfer, pledge, participation or sale,
and to enter into such restatements of, and amendments, supplements and other
modifications to, this Agreement, in order to give effect to such assignment,
transfer, pledge, participation or sale. The parties to any such transfer,
assignment, pledge or participation shall execute and deliver to the Deal Agent,
for its acceptance and recording in its books and records, such agreement as
shall be satisfactory to such parties and the Deal Agent.


Section 13.17 Single Agreements.


The Deal Agent, the Purchaser and the Seller acknowledge that, and have entered
hereinto and will enter into each Transaction hereunder in consideration of and
in reliance upon the fact that, all Transactions hereunder constitute a single
business and contractual relationship and have been made in consideration of
each other. Accordingly, each of the Seller and the Guarantor agrees (i) to
perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, and (ii) that payments,
deliveries and other transfers made by it or others on its behalf in respect of
any Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.


Section 13.18 Disclosure Relating to Certain Federal Protections.


The parties acknowledge that they have been advised that:


(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;
 
99

--------------------------------------------------------------------------------




(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and


(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable; and


(d) in the case of Transactions in which one of the parties is an “insured
depository institution” as that term is defined in Section 1813(c)(2) of
Title 12 of the United States Code, funds held by the financial institution
pursuant to a Transaction hereunder are not a deposit and therefore are not
insured by the Federal Deposit Insurance Corporation, the Savings Association
Insurance Fund or the Bank Insurance Fund, as applicable.


Section 13.19 Intent.


(a) The parties recognize that each Transaction is a “Repurchase Agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Purchased Assets subject to such
Transaction or the term of such Transaction would render such definition
inapplicable) and a “Securities Contract” as that term is defined in Section 741
of Title 11 of the United States Code, as amended (except insofar as the type of
Purchased Assets subject to such Transaction would render such definition
inapplicable).


(b) The parties agree and acknowledge that if a party hereto is an “Insured
Depository Institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“Qualified Financial Contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of Purchased
Assets subject to such Transaction would render such definition inapplicable).


(c) It is understood and agreed that this Agreement constitutes a “Master
Netting Agreement” as that term is defined in Section 101 of Title 11 of the
United States Code.


(d) It is understood that this Agreement constitutes a “Netting Contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “Covered
Contractual Payment Entitlement” or “Covered Contractual Payment Obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “Financial Institution” as that term is defined in
FDICIA or regulations promulgated thereunder).


(e) It is understood that any party’s right to liquidate Purchased Assets
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 10.2 is a contractual right to liquidate such
Transaction as described in Sections 555, 559 and 561 of Title 11 of the United
States Code, as amended.
 
100

--------------------------------------------------------------------------------




Section 13.20 Review of Due Diligence and Books and Records.


Each of the Seller and the Guarantor acknowledge that each of the Deal Agent,
the Purchaser and the other Secured Parties has the right to perform continuing
due diligence reviews with respect to the Purchased Items and the Seller and the
Guarantor for purposes of verifying compliance with the representations,
warranties, covenants, agreements and specifications made hereunder, under the
Repurchase Documents or otherwise, and each of the Seller and the Guarantor
agree that, upon reasonable (but no less than one (1) Business Day’s) prior
notice, unless an Event of Default shall have occurred, in which case no notice
is required, to the Seller or the Guarantor, as applicable, the Deal Agent, the
Purchaser, the other Secured Parties or their authorized representatives shall
be permitted during normal business hours to examine, inspect, and make copies
and extracts of, the books and records of the Seller and the Guarantor, the
Mortgage Asset Files and any and all documents, records, agreements, instruments
or information relating to the Purchased Items in the possession or under the
control of the Seller, the Guarantor, and/or the Custodian. Each of the Seller
and the Guarantor also shall make available to the Deal Agent, the Purchaser and
the other Secured Parties a knowledgeable financial or accounting officer for
the purpose of answering questions respecting the Seller, the Guarantor, the
Mortgage Asset Files and the Purchased Items. Each of the Seller and the
Guarantor shall also make available to the Deal Agent, the Purchaser and the
other Secured Parties any accountants or auditors of the Seller and the
Guarantor to answer any questions or provide any documents as the Deal Agent,
the Purchaser and the other Secured Parties may require. The Seller and the
Guarantor shall also cause each of the Servicers and PSA Servicers (to the
extent permitted under the applicable Pooling and Servicing Agreement) to
cooperate with the Deal Agent, the Purchaser and the other Secured Parties by
permitting the Deal Agent, the Purchaser and the other Secured Parties to
conduct due diligence reviews of files of each such Servicer and PSA Servicer.
Without limiting the generality of the foregoing, each of the Seller and the
Guarantor acknowledge that the Deal Agent, the Purchaser and the other Secured
Parties may purchase Purchased Items from the Seller based solely upon the
information provided by the Seller or the Guarantor to the Deal Agent in the
Seller Asset Schedule and the representations, warranties and covenants
contained herein, and that the Deal Agent, the Purchaser and the other Secured
Parties, at their option, have the right at any time to conduct a partial or
complete due diligence review on some or all of the Purchased Items purchased in
a Transaction, including, without limitation, ordering new credit reports and
new appraisals on the related Underlying Mortgaged Properties and otherwise
re-generating the information used to originate such Purchased Items. The Deal
Agent, the Purchaser and the other Secured Parties may underwrite such Purchased
Items itself or engage a mutually agreed upon third party underwriter to perform
such underwriting. Each of the Seller and the Guarantor agrees to cooperate with
the Deal Agent, the Purchaser and the other Secured Parties and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing the Deal Agent, the Purchaser and the other Secured Parties and any
third party underwriter with access to any and all documents, records,
agreements, instruments or information relating to such Purchased Items in the
possession, or under the control, of the Seller or the Guarantor. The Seller
shall pay all out-of-pocket costs and expenses incurred by the Deal Agent, the
Purchaser and the other Secured Parties in connection with the Deal Agent’s, the
Purchaser’s and the other Secured Parties ‘activities pursuant to this
Section 13.20.


Section 13.21 Use of Employee Plan Assets.


If assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974 (“ERISA”) are intended to be used by
either party hereto (the “Plan Party”) in a Transaction, the Plan Party shall so
notify the other party prior to the Transaction. The Plan Party shall represent
in writing to the other party that the Transaction does not constitute a
prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.
 
101

--------------------------------------------------------------------------------




Section 13.22 Time of the Essence.


Time is of the essence with respect to all obligations, duties, covenants,
agreements, notices or actions or inactions of the Deal Agent, the Purchaser,
the Seller and the Guarantor under this Agreement and the other Repurchase
Documents.


Section 13.23 Construction.


This Agreement shall be construed fairly as to the parties hereto and not in
favor of or against any party, regardless of which party or which party’s
counsel prepared this Agreement.


Section 13.24 Joint and Several Obligations.


(a) At all times during which there is more than one (1) Seller under this
Agreement, the liability of each Seller shall be joint and several and the joint
and several obligations of each Seller under the Repurchase Documents
(a) (i) shall be absolute and unconditional and shall remain in full force and
effect (or be reinstated) until all the Obligations shall have been paid in full
and the expiration of any applicable preference or similar period pursuant to
any bankruptcy, insolvency, reorganization, moratorium or similar law, or at law
or in equity, without any claim having been made before the expiration of such
period asserting an interest in all or any part of any payment(s) received by
the Deal Agent as agent for the Secured Parties, and (ii) until such payment has
been made, shall not be discharged, affected, modified or impaired on the
happening from time to time of any event, including, without limitation, any of
the following, whether or not with notice to or the consent of any Seller, the
Guarantor or the Pledgor, (A) the waiver, compromise, settlement, release,
termination or amendment (including, without limitation, any extension or
postponement of the time for payment or performance or renewal or refinancing)
of any or all of the obligations or agreements of any Seller, the Guarantor or
the Pledgor under the Agreement or any Repurchase Document, (B) the failure to
give notice to any Seller, the Guarantor or the Pledgor of the occurrence of an
Event of Default under any of the Repurchase Documents, (C) the release,
substitution or exchange by the Deal Agent as agent for the Secured Parties of
any or all of the Purchased Items (whether with or without consideration) or the
acceptance by the Deal Agent as agent for the Secured Parties of any additional
collateral or the availability or claimed availability of any other collateral
or source of repayment or any nonperfection or other impairment of collateral,
(D) the release of any Person primarily or secondarily liable for all or any
part of the Obligations, whether by the Deal Agent as agent for the Secured
Parties or in connection with any voluntary or involuntary liquidation,
dissolution, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors or similar event or proceeding affecting any or all of any Seller, the
Guarantor, the Pledgor or any other Person who, or any of whose Property, shall
at the time in question be obligated in respect of the Obligations or any part
thereof, or (E) to the extent permitted by Applicable Law, any other event,
occurrence, action or circumstance that would, in the absence of this
Section 13.24, result in the release or discharge of any or all of any Seller
from the performance or observance of any obligation, covenant or agreement
contained in the Agreement or the Repurchase Documents; (b) each Seller
expressly agrees that the Deal Agent as agent for the Secured Parties shall not
be required first to initiate any suit or to exhaust its remedies against any
Seller, the Guarantor, the Pledgor or any other Person to become liable, or
against any of the Purchased Items or the Pledged Collateral, in order to
enforce this Agreement or the Repurchase Documents and each Seller, the
Guarantor and the Pledgor expressly agree that, notwithstanding the occurrence
of any of the foregoing, each Seller shall be and remain directly and primarily
liable for all sums due under the Agreement or any of the Repurchase Documents;
and, (c) on disposition by the Deal Agent as agent for the Secured Parties of
any Property encumbered by any Purchased Items, each Seller shall be and shall
remain jointly and severally liable for any deficiency.


(b) Each Seller hereby agrees that, to the extent another Seller shall have paid
more than its proportionate share of any payment made hereunder, the Seller
shall be entitled to seek and receive contribution from and against any other
Seller which has not paid its proportionate share of such payment; provided,
however, that the provisions of this Section 13.24 shall in no respect limit the
obligations and liabilities of any Seller to the Deal Agent, the Purchaser, or
any Secured Party, and, notwithstanding any payment or payments made by any
Seller (the “paying Seller”) hereunder or any set-off or application of funds of
the paying Seller by the Deal Agent on behalf of the Secured Parties, the paying
Seller shall not be entitled to be subrogated to any of the rights of the Deal
Agent, the Purchaser or any Secured Party against any other Seller or any
collateral security or guarantee or right of offset held by the Deal Agent, the
Purchaser or any Secured Party, nor shall the paying Seller seek or be entitled
to seek any contribution or reimbursement from the other Seller in respect of
payments made by the paying Seller hereunder, until all amounts owing to the
Deal Agent, the Purchaser or any Secured Party by the Seller under the
Repurchase Documents are paid in full. If any amount shall be paid to the paying
Seller on account of such subrogation rights at any time when all such amounts
shall not have been paid in full, such amount shall be held by the paying Seller
in trust for the Deal Agent on behalf of the Secured Parties, segregated from
other funds of the paying Seller, and shall, forthwith upon receipt by the
paying Seller, be turned over to the Deal Agent on behalf of the Secured Parties
in the exact form received by the paying Seller (duly indorsed by the paying
Seller to the Deal Agent on behalf of the Secured Parties, if required), to be
applied against amounts owing to the Deal Agent, the Purchaser or any Secured
Party by the Seller under the Repurchase Documents, whether matured or
unmatured, in such order as the Deal Agent may determine in its discretion.
 
102

--------------------------------------------------------------------------------




Section 13.25 No Proceedings.


Each of the Seller, the Guarantor and the Pledgor hereby agrees that it will not
institute against, or join any other Person in instituting against, VFCC, the
Deal Agent, any other Purchaser or any Secured Party any Insolvency Proceeding
so long as any commercial paper issued by VFCC or any other Purchaser shall be
outstanding and there shall not have elapsed one (1) year and one (1) day since
the last day on which any such commercial paper shall have been outstanding.


Section 13.26 Third Party Beneficiary.


Each of the Secured Parties shall be a third party beneficiary of the terms and
provisions of this Agreement and the other Repurchase Documents. Notwithstanding
anything contained herein to the contrary, all representations, warranties,
duties and covenants of the Seller and the Guarantor to or for the benefit of
the Deal Agent, the Purchaser or any Affected Party shall also be to and for the
benefit of the Secured Parties, regardless of whether the same is expressly
stated in each instance.


Section 13.27 Heading and Exhibits.


The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.



[Remainder of Page Intentionally Left Blank.]
 
103

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

      THE SELLERS:
NRFC WA HOLDINGS, LLC,
a Delaware limited liability company
 
   
   
  By:   /s/ Daniel R. Gilbert  

--------------------------------------------------------------------------------

Name:  Daniel R. Gilbert   
 
Title:  Executive Vice President  

 

 
NRFC WA Holdings, LLC
c/o NorthStar Realty Finance Corp.
527 Madison Avenue
New York, New York 10022
  Attention: 
Andy Richardson
Al Tylis, Esq.
Daniel R. Gilbert
  Facsimile No.: 
(212) 208-2651
(212) 319-4558
  Confirmation No.:
(212) 319-2618
(212) 319-4327
(212) 319-3679
       
with a copy to:
         
Paul Hastings Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
  Attention: Robert J. Grados, Esq.   Facsimile No.:  (212) 230-7830  
Confirmation No.:  (212) 318-6923

  
[Signatures Continued on the Following Page]
 
S-1

--------------------------------------------------------------------------------



      THE SELLERS (cont.):
NRFC WA HOLDINGS II, LLC,
a Delaware limited liability company
 
   
   
  By:   /s/ Daniel R. Gilbert  

--------------------------------------------------------------------------------

Name:  Daniel R. Gilbert
 
Title:  Executive Vice President  

 

 
NRFC WA Holdings II, LLC
c/o NorthStar Realty Finance Corp.
527 Madison Avenue
New York, New York 10022
  Attention: 
Andy Richardson
Al Tylis, Esq.
Daniel R. Gilbert
  Facsimile No.: 
(212) 208-2651
(212) 319-4558
  Confirmation No.:
(212) 319-2618
(212) 319-4327
(212) 319-3679
       
with a copy to:
         
Paul Hastings Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
  Attention: Robert J. Grados, Esq.   Facsimile No.:  (212) 230-7830  
Confirmation No.:  (212) 318-6923

  
[Signatures Continued on the Following Page]
 
S-2

--------------------------------------------------------------------------------



      THE SELLERS (cont.):
NRFC WA HOLDINGS VII, LLC,
a Delaware limited liability company
 
   
   
  By:   /s/ Daniel R. Gilbert  

--------------------------------------------------------------------------------

Name:  Daniel R. Gilbert   Title:  Executive Vice President

 

 
NRFC WA Holdings VII, LLC
c/o NorthStar Realty Finance Corp.
527 Madison Avenue
New York, New York 10022
  Attention:
Andy Richardson
Al Tylis, Esq.
Daniel R. Gilbert
  Facsimile No.:
(212) 208-2651
(212) 319-4558
  Confirmation No.:
(212) 319-2618
(212) 319-4327
(212) 319-3679
        with a copy to:          
Paul Hastings Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
  Attention: Robert J. Grados, Esq.   Facsimile No.: (212) 230-7830  
Confirmation No.: (212) 318-6923

 
[Signatures Continued on the Following Page]
 
S-3

--------------------------------------------------------------------------------



      THE SELLERS (cont.):
NRFC WA HOLDINGS X, LLC,
a Delaware limited liability company
 
   
   
  By:   /s/ Daniel R. Gilbert  

--------------------------------------------------------------------------------

Name:  Daniel R. Gilbert   Title:  Executive Vice President

 

 
NRFC WA Holdings X, LLC
c/o NorthStar Realty Finance Corp.
527 Madison Avenue
New York, New York 10022
  Attention:
Andy Richardson
Al Tylis, Esq.
Daniel R. Gilbert
  Facsimile No.:
(212) 208-2651
(212) 319-4558
  Confirmation No.:
(212) 319-2618
(212) 319-4327
(212) 319-3679
        with a copy to:          
Paul Hastings Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
  Attention: Robert J. Grados, Esq.   Facsimile No.: (212) 230-7830  
Confirmation No.: (212) 318-6923

 
[Signatures Continued on the Following Page]
 
S-4

--------------------------------------------------------------------------------



      THE SELLERS (cont.):
NRFC WA HOLDINGS XI, LLC,
a Delaware limited liability company
 
   
   
  By:   /s/ Daniel R. Gilbert  

--------------------------------------------------------------------------------

Name:  Daniel R. Gilbert   Title:  Executive Vice President

 

 
NRFC WA Holdings XI, LLC
c/o NorthStar Realty Finance Corp.
527 Madison Avenue
New York, New York 10022
  Attention:
Andy Richardson
Al Tylis, Esq.
Daniel R. Gilbert
  Facsimile No.:
(212) 208-2651
(212) 319-4558
  Confirmation No.:
(212) 319-2618
(212) 319-4327
(212) 319-3679
        with a copy to:          
Paul Hastings Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
  Attention: Robert J. Grados, Esq.   Facsimile No.: (212) 230-7830  
Confirmation No.: (212) 318-6923

 
[Signatures Continued on the Following Page]
 
S-5

--------------------------------------------------------------------------------



      THE SELLERS (cont.):
NRFC WA HOLDINGS XII, LLC,
a Delaware limited liability company
 
   
   
  By:   /s/ Daniel R. Gilbert  

--------------------------------------------------------------------------------

Name:  Daniel R. Gilbert   Title:  Executive Vice President

 

 
NRFC WA Holdings XII, LLC
c/o NorthStar Realty Finance Corp.
527 Madison Avenue
New York, New York 10022
  Attention:
Andy Richardson
Al Tylis, Esq.
Daniel R. Gilbert
  Facsimile No.:
(212) 208-2651
(212) 319-4558
  Confirmation No.:
(212) 319-2618
(212) 319-4327
(212) 319-3679
        with a copy to:          
Paul Hastings Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
  Attention: Robert J. Grados, Esq.   Facsimile No.: (212) 230-7830  
Confirmation No.: (212) 318-6923

 
[Signatures Continued on the Following Page]
 
S-6

--------------------------------------------------------------------------------



     
THE PURCHASERS:
VARIABLE FUNDING CAPITAL COMPANY LLC,
as a Purchaser
 
   
   
  By:  
Wachovia Capital Markets, LLC,
  as attorney-in-fact

 

      By:  
/s/ Douglas R. Wilson, Sr.
 

--------------------------------------------------------------------------------

Name: Douglas R. Wilson, Sr.   Title: Director

 


 
Variable Funding Capital Company LLC
 
c/o Wachovia Capital Markets, LLC
 
One Wachovia Center, Mail Code: TW10
 
301 South College Street
 
Charlotte, North Carolina
28288
 
Attention:
Conduit Administration
 
Facsimile No.:
(704) 383-9579
 
Confirmation No.:
(704) 374-2520
       
with a copy to:
       
Wachovia Capital Markets, LLC
 
One Wachovia Center, Mail Code: NC0166
 
301 South College Street
 
Charlotte, North Carolina
28288
 
Attention:
Joseph F. Cannon
 
Facsimile No.:
(704) 715-0066
 
Confirmation No.:
(704) 383-2324
     
With respect to notices required pursuant to Section 13.1, a copy of notices
sent to VFCC shall be sent to:
       
Lord Securities Corp.
 
2 Wall Street, 19th Floor
 
New York, New York 10005
 
Attention:
Vice President
 
Facsimile No.:
(212) 346-9012
 
Confirmation No.:
(212) 346-9008

 
[Signatures Continued on the Following Page]
 
S-7

--------------------------------------------------------------------------------

     
THE PURCHASERS (cont.):
WACHOVIA BANK, NATIONAL ASSOCIATION
as the Swingline Purchaser
 
   
   
  By:  
/s/ Joseph F. Cannon
 

--------------------------------------------------------------------------------

Name: Joseph F. Cannon   Title: Vice President

 

 
Wachovia Bank, National Association
 
One Wachovia Center, Mail Code: NC0166
 
301 South College Street
 
Charlotte, North Carolina 28288
 
Attention:
Joseph F. Cannon
 
Facsimile No.:
(704) 715-0066
 
Confirmation No.:
(704) 383-2324



[Signatures Continued on the Following Page]
 
S-8

--------------------------------------------------------------------------------



     
THE DEAL AGENT:
WACHOVIA CAPITAL MARKETS, LLC
 
   
   
  By:  
/s/ Joseph F. Cannon
 

--------------------------------------------------------------------------------

Name: Joseph F. Cannon   Title: Vice President


 
Wachovia Capital Markets, LLC
 
One Wachovia Center, Mail Code: NC0166
 
301 South College Street
 
Charlotte, North Carolina 28288
 
Attention:
Joseph F. Cannon
 
Facsimile No.:
(704) 715-0066
 
Confirmation No.:
(704) 383-2324

 
[Signatures Continued on the Following Page]


S-9

--------------------------------------------------------------------------------



     
THE GUARANTORS:
NORTHSTAR REALTY FINANCE CORP.,
a Maryland corporation
 
   
   
  By:  
/s/ Daniel R. Gilbert
 

--------------------------------------------------------------------------------

Name: Daniel R. Gilbert   Title: Executive Vice President




 
NorthStar Realty Finance Corp.
 
527 Madison Avenue
 
New York, New York 10022
 
Attention:
Andy Richardson
   
Al Tylis, Esq.
 
Daniel R. Gilbert
 
Facsimile No.:
(212) 208-2651
   
(212) 319-4558
 
Confirmation No.:
(212) 319-2618
   
(212) 319-4327
   
(212) 319-3679
       
with a copy to:
         
Paul Hastings Janofsky & Walker LLP
 
75 East 55th Street
 
New York, New York 10022
 
Attention:
Robert J. Grados, Esq.
 
Facsimile No.:
(212) 230-7830
 
Confirmation No.:
(212) 318-6923



[Signatures Continued on the Following Page]
 
S-10

--------------------------------------------------------------------------------



     
THE GUARANTORS (cont.):
NORTHSTAR REALTY FINANCE L.P.,
a Delaware limited partnership,
 
   
   
    By:
NorthStar Realty Finance Corp., a Maryland corporation, its general partner
      By:  
/s/ Daniel R. Gilbert
 

--------------------------------------------------------------------------------

Name: Daniel R. Gilbert   Title: Executive Vice President




 
NorthStar Realty Finance L.P.
 
527 Madison Avenue
 
New York, New York 10022
 
Attention:
Andy Richardson
   
Al Tylis, Esq.
   
Daniel R. Gilbert
 
Facsimile No.:
(212) 208-2651
   
(212) 319-4558
 
Confirmation No.:
(212) 319-2618
   
(212) 319-4327
   
(212) 319-3679
       
with a copy to:
         
Paul Hastings Janofsky & Walker LLP
 
75 East 55th Street
 
New York, New York 10022
 
Attention:
Robert J. Grados, Esq.
 
Facsimile No.:
(212) 230-7830
 
Confirmation No.:
(212) 318-6923



[Signatures Continued on the Following Page]
 
S-11

--------------------------------------------------------------------------------



     
Acknowledged and Agreed to:
     
THE PLEDGOR:
NRFC SUB-REIT CORP., 
a Maryland corporation
 
   
   
  By:  
/s/ Daniel R. Gilbert
 

--------------------------------------------------------------------------------

Name: Daniel R. Gilbert   Title: Executive Vice President




 
NRFC Sub-REIT Corp.
 
c/o NorthStar Realty Finance Corp.
 
527 Madison Avenue
 
New York, New York 10022
 
Attention:
Andy Richardson
   
Al Tylis, Esq.
   
Daniel R. Gilbert
 
Facsimile No.:
(212) 208-2651
 
(212) 319-4558
 
Confirmation No.:
(212) 319-2618
   
(212) 319-4327
   
(212) 319-3679
       
with a copy to:
       
Paul Hastings Janofsky & Walker LLP
 
75 East 55th Street
 
New York, New York 10022
 
Attention:
Robert J. Grados, Esq.
 
Facsimile No.:
(212) 230-7830
 
Confirmation No.:
(212) 318-6923

 
[Signatures Continued on the Following Page]
 
S-12

--------------------------------------------------------------------------------



     
THE SWAP COUNTERPARTY:
WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association
 
   
   
  By:  
/s/ John Miechkowski
 

--------------------------------------------------------------------------------

Name: John Miechkowski   Title: Director


 
Wachovia Bank, National Association
 
One Wachovia Center, Mail Code: NC0166
 
301 South College Street
 
Charlotte, North Carolina
28202-0600  
Attention:
Bruce M. Young, Senior Vice
President, Risk Management
 
Facsimile No.:
(704) 383-0575
 
Confirmation No.:
(704) 383-8778

 
S-13

--------------------------------------------------------------------------------

